Exhibit 10.52

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of February 28, 2019

among

ROADRUNNER TRANSPORTATION SYSTEMS, INC.,

as a Borrower

and

THE SUBSIDIARIES OF ROADRUNNER TRANSPORTATION SYSTEMS, INC. SIGNATORY

HERETO AS SUBSIDIARY GUARANTORS,

each as a Guarantor,

and

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,

and

BMO HARRIS BANK N.A.,

as Administrative Agent and Swing Line Lender,

and

BMO CAPITAL MARKETS CORP., and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Book Runners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1        1.01   

Defined Terms

     1     1.02   

Other Interpretive Provisions

     46     1.03   

Accounting Terms

     46     1.04   

Uniform Commercial Code

     47     1.05   

Rounding

     47     1.06   

Times of Day

     47     1.07   

Letter of Credit Amounts

     47  

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     48     2.01   

Loan Commitments

     48     2.02   

Borrowings, Conversions and Continuations of Loans

     50     2.03   

Letters of Credit

     51     2.04   

Swing Line Loans

     58     2.05   

Repayment of Loans

     60     2.06   

Prepayments

     61     2.07   

Termination or Reduction of Commitments

     63     2.08   

Interest

     63     2.09   

Fees

     64     2.10   

Computation of Interest and Fees

     65     2.11   

Evidence of Debt

     65     2.12   

Payments Generally; the Administrative Agent’s Clawback

     65     2.13   

Sharing of Payments by Lenders

     67     2.14   

Settlement Among Lenders

     68     2.15   

Nature and Extent of Each Borrower’s Liability

     68     2.16   

Cash Collateral

     71     2.17   

Defaulting Lenders

     72     2.18   

Increase in Revolving Credit Commitments

     74     2.19   

Designation of Subsidiaries as Unrestricted Subsidiaries

     76  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     76     3.01   

Taxes

     76     3.02   

Illegality

     80     3.03   

Inability to Determine Rates; Discontinuation of LIBOR

     80     3.04   

Increased Costs; Reserves on LIBOR Loans

     81     3.05   

Compensation for Losses

     83  

 

i



--------------------------------------------------------------------------------

     3.06   

Mitigation Obligations; Replacement of Lenders

     83  

ARTICLE IV SECURITY AND ADMINISTRATION OF COLLATERAL

     84     4.01   

Security

     84     4.02   

Collateral Administration

     84     4.03   

After Acquired Property; Further Assurances

     86     4.04   

Cash Management

     87     4.05   

Information Regarding Certain Collateral

     88  

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     89     5.01   

Conditions of Initial Credit Extension

     89     5.02   

Conditions to all Credit Extensions

     92  

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     92     6.01   

Existence, Qualification and Power

     92     6.02   

Authorization; No Contravention

     93     6.03   

Governmental Authorization; Other Consents

     93     6.04   

Binding Effect

     93     6.05   

Financial Statements; No Material Adverse Effect

     93     6.06   

Litigation

     94     6.07   

No Default

     94     6.08   

Ownership of Property; Liens

     94     6.09   

Environmental Compliance

     94     6.10   

Insurance

     95     6.11   

Taxes

     95     6.12   

ERISA Compliance

     96     6.13   

Subsidiaries and Equity Interests

     96     6.14   

Margin Regulations; Investment Company Act

     97     6.15   

Disclosure

     97     6.16   

Compliance with Laws

     97     6.17   

Intellectual Property; Licenses, Etc.

     97     6.18   

Labor Matters

     97     6.19   

Deposit Accounts, Securities Accounts and Commodity Accounts

     98     6.20   

Accounts

     98     6.21   

Anti-Terrorism Laws and Foreign Asset Control Regulations

     99     6.22   

Brokers

     100     6.23   

Customer and Trade Relations

     100     6.24   

Material Contracts

     100     6.25   

Casualty

     100  

 

ii



--------------------------------------------------------------------------------

     6.26   

Senior Indebtedness

     100     6.27   

Relations with Vendors and Customers

     101     6.28   

Aircraft Parts

     101     6.29   

Rolling Stock

     101     6.30   

Aircraft Matters

     101     6.31   

No Agency Relationship

     102     6.32   

Beneficial Ownership Certification

     103  

ARTICLE VII AFFIRMATIVE COVENANTS

     103     7.01   

Financial Statements

     103     7.02   

Borrowing Base Certificate; Other Information

     104     7.03   

Notices

     106     7.04   

Payment of Obligations

     107     7.05   

Preservation of Existence, Etc.

     107     7.06   

Maintenance of Properties

     107     7.07   

Maintenance of Insurance; Condemnation Proceeds

     107     7.08   

Compliance with Laws

     109     7.09   

Books and Records

     109     7.10   

Inspection Rights and Appraisals; Meetings with the Administrative Agent

     109     7.11   

Use of Proceeds

     109     7.12   

New Subsidiaries

     110     7.13   

Compliance with ERISA

     111     7.14   

Further Assurances

     111     7.15   

Licenses

     111     7.16   

Environmental Laws

     111     7.17   

Leases, Mortgages and Third-Party Agreements

     111     7.18   

Material Contracts

     112     7.19   

Treasury Management and Other Services

     112     7.20   

Freight Payables

     112     7.21   

Post-Closing Agreements

     112     7.22   

Beneficial Ownership Regulation

     113  

ARTICLE VIII NEGATIVE COVENANTS

     113     8.01   

Indebtedness

     113     8.02   

Liens

     115     8.03   

Investments

     117     8.04   

Fundamental Changes

     118     8.05   

Dispositions

     118  

 

iii



--------------------------------------------------------------------------------

     8.06   

Restricted Payments

     120     8.07   

Change in Nature of Business

     120     8.08   

Transactions with Affiliates

     120     8.09   

Burdensome Agreements

     120     8.10   

Use of Proceeds

     121     8.11   

Prepayment of Indebtedness; Amendment to Material Agreements

     121     8.12   

Financial Covenant

     121     8.13   

Creation of New Subsidiaries

     122     8.14   

Securities of Subsidiaries

     122     8.15   

Sale and Leaseback

     122     8.16   

Organization Documents; Fiscal Year

     122     8.17   

[Reserved]

     122     8.18   

Anti-Money Laundering and Terrorism Laws and Regulations

     122     8.19   

Economic Sanctions Laws and Regulations

     123     8.20   

No Agency Relationship

     123     8.21   

Aircraft Operations

     123  

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     123     9.01   

Events of Default

     123     9.02   

Remedies Upon Event of Default

     125     9.03   

Application of Funds

     126  

ARTICLE X ADMINISTRATIVE AGENT

     128     10.01   

Appointment and Authority

     128     10.02   

Rights as a Lender

     128     10.03   

Exculpatory Provisions

     128     10.04   

Reliance by the Administrative Agent

     129     10.05   

Delegation of Duties

     130     10.06   

Resignation of the Administrative Agent

     130     10.07   

Non-Reliance on the Administrative Agent and Other Lenders

     131     10.08   

No Other Duties, Etc.

     131     10.09   

The Administrative Agent May File Proofs of Claim; Credit Bidding

     131     10.10   

Collateral Matters

     132     10.11   

Other Collateral Matters

     133     10.12   

Credit Product Arrangement Provisions

     133  

ARTICLE XI MISCELLANEOUS

     134     11.01   

Amendments, Etc.

     134     11.02   

Notices; Effectiveness; Electronic Communication

     137  

 

iv



--------------------------------------------------------------------------------

  11.03   

No Waiver; Cumulative Remedies

     139     11.04   

Expenses; Indemnity; Damage Waiver

     139     11.05   

Marshalling; Payments Set Aside

     141     11.06   

Successors and Assigns

     142     11.07   

Treatment of Certain Information; Confidentiality

     146     11.08   

Right of Setoff

     147     11.09   

Interest Rate Limitation

     148     11.10   

Counterparts; Integration; Effectiveness

     148     11.11   

Survival

     148     11.12   

Severability

     149     11.13   

Replacement of Lenders

     149     11.14   

Governing Law; Jurisdiction; Etc.

     150     11.15   

Waiver of Jury Trial

     151     11.16   

Electronic Execution of Assignments and Certain Other Documents

     151     11.17   

USA PATRIOT Act Notice

     151     11.18   

No Advisory or Fiduciary Responsibility

     151     11.19   

Attachments

     152     11.20   

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     152        11.21   

Real Estate Collateral

     152  

ARTICLE XII CONTINUING GUARANTY

     153     12.01   

Guaranty

     153     12.02   

Rights of Lenders

     153     12.03   

Certain Waivers

     153     12.04   

Obligations Independent

     154     12.05   

Subrogation

     154     12.06   

Termination; Reinstatement

     154     12.07   

Subordination

     154     12.08   

Stay of Acceleration

     154     12.09   

Condition of Borrowers

     154     12.10   

Keepwell

     155  

 

v



--------------------------------------------------------------------------------

SCHEDULES   1.01  

Existing Letters of Credit

1.02  

Unrestricted Subsidiaries

1.03  

[Reserved]

1.04  

[Reserved]

2.01  

Commitments and Applicable Percentages

4.05  

Information Regarding Collateral

6.06  

Litigation

6.08  

Owned and Ground Lease Real Property

6.09  

Environmental Matters

6.10  

Insurance

6.12  

Pension Plans

6.13  

Subsidiaries and Equity Interests

6.18  

Labor Matters

6.19  

Deposit Accounts, Securities Accounts and Commodity Accounts

6.24  

Material Contracts

6.28  

Aircraft Parts Locations

6.29(a)  

Rolling Stock

6.29(b)  

Rolling Stock Locations

6.30(a)  

Aircraft

6.30(b)  

Aircraft Locations

7.21  

Post-Closing Agreements

8.01  

Existing Indebtedness

8.02  

Existing Liens

8.03  

Existing Investments

8.08  

Transactions with Affiliates

11.02  

Addresses for Notices

11.06  

Disqualified Institutions

EXHIBITS     Form of A  

Revolving Credit Loan Note

B  

Compliance Certificate

C  

Security Agreement

D  

Borrowing Base Certificate

E  

Assignment and Assumption Agreement

F  

Joinder Agreement

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement (this “Agreement”) is entered into as of February 28,
2019, among Roadrunner Transportation Systems, Inc., a Delaware corporation (the
“Company”), those additional Persons that are joined as a party hereto by
executing a joinder (the Company and such joined Persons each, a “Borrower” and
individually and collectively, jointly and severally, the “Borrowers”), each of
the Subsidiaries of the Company identified as “Subsidiary Guarantors” on the
signature pages to this Agreement (together with those additional entities that
hereafter become parties hereto as “Subsidiary Guarantors” in accordance with
the terms hereof, individually, a “Subsidiary Guarantor” and collectively the
“Subsidiary Guarantors”), each of the Lenders form time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BMO Harris Bank
N.A., as Administrative Agent, Swing Line Lender and a Letter of Credit Issuer.

Preliminary Statements

A. The Borrowers have requested that Lenders, the Swing Line Lender and the
Letter of Credit Issuer provide certain credit facilities to the Borrowers to
finance their mutual and collective business enterprise.

B. Lenders are willing to provide the credit facilities on the terms and
conditions set forth in this Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABL Priority Collateral” has the meaning given such term in the Intercreditor
Agreement.

“Account” means “accounts” as defined in the UCC.

“Account Debtor” means any Person who is obligated under or on account of any
Account.

“ACH” means automated clearing house transfers.

“Acquisition” means the acquisition of (a) a controlling equity or other
ownership interest in another Person, whether by purchase of such equity or
other ownership interest or upon exercise of an option or warrant for, or
conversion of securities into, such equity or other ownership interest, or
(b) assets of another Person which constitute all or substantially all of the
assets of such Person or of a line or lines of business conducted by such
Person.

“Additional Commitment Lender” has the meaning specified in Section 2.18(c).

“Adjusted Excess Availability” means Availability plus Qualified Unrestricted
Cash.

“Adjustment Date” has the meaning specified in the definition of “Applicable
Margin.”

 

1



--------------------------------------------------------------------------------

“Administrative Agent” means BMO Harris Bank N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
Agent and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Indemnitee” has the meaning specified in Section 11.04(c).

“Agent Indemnitee Liabilities” has the meaning specified in Section 11.04(c).

“Aggregate Revolving Credit Commitments” means, as at any date of determination
thereof, the sum of all Revolving Credit Commitments of all Lenders at such
date.

“Agreement” has the meaning specified in the introductory paragraph hereof.

“Air Carrier” means any Person that is an “air carrier” within the meaning of
Section 40102 of Title 49 of the United States Code and holds a certificate
under Section 44705 of Title 49 of the United States Code.

“Aircraft” means aircraft, aircraft engines, and any and all Aircraft Parts
which are from time to time incorporated or installed in or attached to an
aircraft or aircraft engine.

“Aircraft Mortgages” means the mortgages and/or security agreements that create
or purport to create a Lien on any Aircraft (including any aircraft engine) or
Aircraft Parts in favor of the Administrative Agent, in form for filing with the
Federal Aviation Administration and registration with the International
Registry.

“Aircraft Operating Party” means USA Jet Airlines, Inc.

“Aircraft Parts” means all appliances, parts, systems, components, assemblies,
rotables, instruments, appurtenances, accessories, furnishings, seats and other
equipment of whatever nature, whether or not incorporated or installed in or
attached to an aircraft or aircraft engine, including “appliances” and “spare
parts” as such terms are defined in Section 40102 of Title 49 of the United
States Code.

“Aircraft Parts Designated Location” means each location identified in Schedule
6.28 where Aircraft Parts of a Borrower or its Subsidiaries are located.

“Aircraft Permits” means all certificates, franchises, licenses, registrations,
permits, rights, designations, authorizations, exemptions, concessions and
consents necessary for each Aircraft Operating Party to operate its Aircraft and
conduct its business and operations as an Air Carrier as conducted on the
Closing Date.

 

2



--------------------------------------------------------------------------------

“Aircraft Regulations” means any law or regulation, official directive or
recommendation, mandatory requirement, or contractual undertaking, or
airworthiness requirement or limitation, which applies to the Aircraft Operating
Party or its Aircraft, including any rules or regulations of the Federal
Aviation Administration.

“Aircraft Related Documents” means any Irrevocable De-Registration and Export
Request Authorization for each Aircraft subject to an Aircraft Mortgage, and
such other documents under applicable Federal Aviation Administration
requirements of Law as are necessary to perfect the Liens created, or purported
to be created, with respect to the Aircraft.

“Allocable Amount” has the meaning specified in Section 2.15(c)(ii).

“ALTA Survey” means a survey satisfactory to the Administrative Agent in its
Permitted Discretion prepared in accordance with the standards adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping in 1997, known as the “Minimum Standard Detail Requirements of Land
Title Surveys” and sufficient form to satisfy the requirements of any applicable
title insurance company to provide extended coverage over survey defects and
shall also show the location of all easements, utilities, and covenants of
record, dimensions of all improvements, encroachments from any adjoining
property, and certify as to the location of any flood plain area affecting the
subject Real Property.

“Alternative Interest Rate Election Event” shall have the meaning specified in
Section 3.03(b).

“Anti-Corruption Laws” shall have the meaning specified in Section 6.21.

“Anti-Money Laundering Laws” shall have the meaning specified in Section 8.18.

“Applicable Margin” means:

(a) with respect to any Loan, the percentages per annum set forth below, as
based upon the Average Availability for the immediately preceding fiscal
quarter:

 

Level

  

Average Availability

   LIBOR Loans     Base Rate Loans     LIBOR FILO
Loans     Base Rate FILO
Loans  

I

   > $60,000,000      1.50 %      0.50 %      2.50 %      1.50 % 

II

   £ $60,000,000 but > $30,000,000      1.75 %      0.75 %      2.75 %      1.75
% 

III

   < $30,000,000      2.00 %      1.00 %      3.00 %      2.00 % 

From the Closing Date until the first day of each fiscal quarter, commencing
with October 1, 2019 (the “Adjustment Date”) margins shall be determined as if
Level II were applicable. Thereafter, any increase or decrease in the Applicable
Margin resulting from a change in Average Availability shall become effective as
of each Adjustment Date based upon Average Availability for the immediately
preceding fiscal quarter. If any Borrowing Base Certificate (including any
required financial information in support thereof) of the Borrowers is not
received by Administrative Agent by the date required pursuant to
Section 7.02(a), then the Applicable Margin shall be determined as if the
Average Availability for the immediately preceding fiscal quarter is at
Level III until such time as such Borrowing Base Certificate and supporting
information are received.

“Applicable Percentage” means, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility, represented by the amount of the Revolving Credit
Commitment of such Revolving Credit Lender at such time; provided that

 

3



--------------------------------------------------------------------------------

if the Aggregate Revolving Credit Commitments have been terminated at such time,
then the Applicable Percentage of each Revolving Credit Lender shall be the
Applicable Percentage of such Revolving Credit Lender immediately prior to such
termination and after giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender with respect to the Revolving Credit
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means BMO Capital and Wells Fargo Bank, National Association.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Assumed Indebtedness” means Indebtedness of a Person which is (a) in existence
at the time such Person becomes a Subsidiary or (b) assumed in connection with
an Investment in or Acquisition of such Person, and which, in each case, (i) has
not been incurred or created in connection with, or in anticipation or
contemplation of, such Person becoming a Subsidiary, (ii) only such Person (or
its Subsidiaries so acquired) are obligors with respect to such Indebtedness,
(iii) such Indebtedness is not a revolving loan facility; and (iv) such
Indebtedness is not secured by any Liens on Accounts or Aircraft Parts.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease, and (c) in respect of any sale and
leaseback transaction, the present value (discounted at the implied interest
rate in such transaction compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such sale and leaseback transaction (including any period for which such lease
has been extended or may, at the option of the lessor, be extended).

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Company and its Subsidiaries as of December 31, 2017, and the related
Consolidated statement of operations, stockholders’ investment and cash flows
for the fiscal year of the Company and its Subsidiaries then ended, including
the notes thereto.

“Auditor” has the meaning specified in Section 7.01(a).

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability” means (a) the Maximum Borrowing Amount minus (b) Total Revolving
Credit Outstandings.

 

4



--------------------------------------------------------------------------------

In calculating Availability at any time and for any purpose under this
Agreement, the Borrower Agent, on behalf of the Borrowers, shall certify to the
Administrative Agent that all accounts payable and Taxes are being paid on a
timely basis consistent with past practices (absent which the Administrative
Agent may establish a Reserve therefor).

“Availability Block” means an amount equal to (i) $10,000,000 until the
Consolidated Fixed Charge Coverage Ratio is equal to or greater than 1.25 to
1.00, as evidenced by the Compliance Certificate required by Section 7.02(c) for
the most recently ended Measurement Period, and (ii) $0 on the first Business
Day after delivery of such Compliance Certificate and at all times thereafter.

“Availability Period” means in respect of the Revolving Credit Facility, the
period from the Closing Date to the Revolving Credit Termination Date.

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Administrative Agent’s ability to realize upon the Collateral consisting of
Eligible Accounts, (b) to reflect sums that any Loan Party could reasonably be
expected to be required to pay under any Section of this Agreement or any other
Loan Document (including taxes, assessments, insurance premiums, or, in the case
of leased assets, rents or other amounts payable under such leases) and has
failed to pay in a timely manner consistent with past practice, (c) to reflect
amounts for which claims are reasonably expected to be asserted against the
Collateral, the Administrative Agent or the Lenders or (d) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Borrowing Base, or the assets, business, financial performance or
financial condition of any Loan Party. Without limiting the generality of the
foregoing, Availability Reserves may include (but are not limited to) reserves
based on (but without duplication of other reserves or adjustments): (i) Rent
and Charge Reserves; (ii) customs duties; (iii) outstanding Taxes and other
governmental charges, including, without limitation, ad valorem, real estate,
personal property, sales, and other Taxes which could reasonably be expected to
have priority over the interests of the Administrative Agent in the Collateral;
(iv) salaries, wages and benefits due to employees of any Loan Party (including
amounts for employee wage claims for earned wages, vacation pay, health care
reimbursements and other amounts due under Wisconsin wage lien law, Wis. Stat
109.01, et seq., or any similar state or local law); (v) any liabilities that
are or could reasonably be expected to become secured by Liens on the Collateral
(including Permitted Liens) which could reasonably be expected to have priority
over the Liens or interests of the Administrative Agent in the Collateral;
(vi) Credit Product Reserves; (vii) and payments with respect to Freight
Payables; (viii) brokers fees; and (ix) the Dilution Reserve.

“Average Availability” means for any period, the average daily amount of
Availability during such period.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code.

 

5



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the rate of interest announced by BMO from time to time as its
prime rate for such day (with any change in such rate announced by BMO taking
effect at the opening of business on the day specified in the public
announcement of such change); (b) the Federal Funds Rate for such day, plus
0.50%; or (c) the LIBOR Rate for a one month Interest Period plus 1.00%. In no
event shall Base Rate be less than 0%.

“Base Rate Loan” means a Base Rate Revolving Credit Loan.

“Base Rate Revolving Credit Loan” means a Revolving Credit Loan that bears
interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, in form and
substance satisfactory to each Lender.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Blocked Person” shall have the meaning specified in Section 6.21.

“BMO” means BMO Harris Bank N.A.

“BMO Capital” means BMO Capital Markets Corp.

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers or board of directors or sole member or
manager of such Person or any Person or any committee thereof duly authorized to
act on behalf of such board, (c) in the case of any partnership, the Board of
Directors of a general partner of such Person and (d) in any other case, the
functional equivalent of the foregoing.

“Borrower Agent” has the meaning specified in Section 2.15(g).

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means any of (a) a Revolving Credit Borrowing or (b) a Swing Line
Borrowing, as the context may require.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the Value of Eligible Credit Enhanced Accounts (less all cash received but
not yet applied in respect of such Eligible Credit Enhanced Accounts) multiplied
by 90%; plus

(b) the Value of Eligible Accounts other than Eligible Credit Enhanced Accounts
(less all cash received but not yet applied in respect of such Eligible
Accounts) multiplied by 85%; plus

(c) the lesser of (i) the Value of Eligible Foreign Accounts (less all cash
received but not yet applied in respect of such Eligible Accounts) multiplied by
85% and (ii) $5,000,000; plus

(d) the lesser of (i) the Value of Eligible Unbilled Accounts multiplied by 85%
and (ii) $30,000,000; plus

 

6



--------------------------------------------------------------------------------

(e) the FILO Amount; minus

(f) the amount of all Availability Reserves.

The term “Borrowing Base” and the calculation thereof shall not include any
assets or property acquired in an Acquisition or otherwise outside the Ordinary
Course of Business unless (i) if so required by the Administrative Agent in its
Permitted Discretion, the Administrative Agent has conducted Field Exams and
appraisals reasonably required by it (with results reasonably satisfactory to
the Administrative Agent) and (ii) the Person owning such assets or property
shall be a (directly or indirectly) wholly-owned Domestic Subsidiary of the
Company and have become a Loan Party; provided that Accounts acquired in
connection with any Permitted Acquisition may be included in the Borrowing Base
prior to a Field Exam so long as (x) a Field Exam is completed within 60 days of
such Permitted Acquisition and (y) the aggregate amount of such Accounts
attributable to the Borrowing Base prior to such Field Exam (after giving effect
to the applicable advance rate) shall not exceed 10% of the sum of clauses
(a)-(e) hereof).

“Borrowing Base Certificate” means a certificate, in the form of Exhibit D
hereto and otherwise satisfactory to Administrative Agent, by which Loan Parties
certify calculation of the Borrowing Base.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of Illinois, and, if such day relates to any interest rate
settings as to a LIBOR Loan, any fundings, disbursements, settlements and
payments in respect of any such LIBOR Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such LIBOR Loan, means any such
day that is also a London Banking Day.

“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, (a) for the benefit of one or more of the Letter of Credit
Issuer or the Revolving Credit Lenders, as collateral for Letter of Credit
Obligations or obligations of the Revolving Credit Lenders to fund
participations in respect of Letter of Credit Obligations, cash or deposit
account balances or, if the Administrative Agent and the Letter of Credit Issuer
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Letter of Credit Issuer or (b) for the benefit of
the Administrative Agent, as collateral for Protective Advances or Swing Line
Loans that have not been refunded by the Revolving Credit Lenders, cash or
deposit account balances or, if the Administrative Agent shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent, or (c) for
the benefit of the Secured Parties during the continuance of an Event of Default
or in connection with the Payment in Full, as collateral for any Obligations
that are due or may become due, cash or deposit account balances or, if the
Administrative Agent shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means any of the following types of property, to the extent
owned by the Company or any of its Subsidiaries free and clear of all Liens
(other than Liens created under the Security Instruments):

(a) cash, denominated in Dollars or Canadian dollars;

 

7



--------------------------------------------------------------------------------

(b) marketable direct obligations of the government of the United States or any
agency or instrumentality thereof, or obligations the timely payment of
principal and interest on which are fully and unconditionally guaranteed by the
government of the United States or any state or municipality thereof, in each
case (other than in the case of the United States government or any agency
thereof) so long as such obligation has an investment grade rating by S&P or
Moody’s;

(c) commercial paper rated at least P-2 (or the then equivalent grade) by
Moody’s or A-2 (or the then equivalent grade) by S&P, or carrying an equivalent
rating by a nationally recognized rating agency if at any time neither Moody’s
nor S&P shall be rating such obligations;

(d) insured certificates of deposit or bankers’ acceptances of, or time deposits
with any Lender or with any commercial bank that (i) is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in the first portion of clause (c) above, (iii) is organized
under the laws of the United States or of any state thereof and (iv) has
combined capital and surplus of at least $250,000,000;

(e) readily marketable general obligations of any corporation organized under
the laws of any state of the United States of America, payable in the United
States of America, expressed to mature not later than twelve months following
the date of issuance thereof and rated A or better by S&P or A3 or better by
Moody’s; and

(f) readily marketable shares of investment companies or money market funds
that, in each case, invest solely in the foregoing Investments described in
clauses (a) through (e) above.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” has the meaning specified in the definition of “Excluded Subsidiary”.

“CFCHC” has the meaning specified in the definition of “Excluded Subsidiary”.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events after the date of this
Agreement by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of the Company or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) other

 

8



--------------------------------------------------------------------------------

than a Permitted Holder becomes the “beneficial owner” (as defined in Rules
13d-4 and 13d-6 under the Exchange Act, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 50% or more of the Voting Stock of the Company on a fully-diluted
basis (and taking into account all such Voting Stock that such person or group
has the right to acquire pursuant to any option right);

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iv) whose election or
nomination to that board or other equivalent governing body was approved by the
Permitted Holders;

(c) the Company shall fail to own and control, beneficially and of record
(directly or indirectly), 100% of the issued and outstanding Equity Interests of
each of any other Loan Party, except where such failure is the result of a
transaction permitted under the Loan Documents; or

(d) any “change of control” or similar event under the Term Loan Documents.

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01 (or, in the case of
Section 5.01(b), waived by the Person entitled to receive the applicable
payment), which date is February 28, 2019.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, certain property of the Loan Parties or any
other Person in which the Administrative Agent or any Secured Party is granted a
Lien under any Security Instrument as security for all or any portion of the
Obligations or any other obligation arising under any Loan Document.

“Commitment” means a Revolving Credit Commitment.

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of LIBOR Loans, in each
case, described in Section 2.02.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Concentration Account” has the meaning specified in Section 4.04(b).

“Conforming Credit Product Obligations” means Credit Product Obligations
(a) established pursuant to a Credit Product Notice delivered at a time no Event
of Default shall be continuing and (b) up

 

9



--------------------------------------------------------------------------------

to a maximum amount (or, in the case of Credit Product Obligations arising under
Swap Contracts, the Swap Termination Value thereunder) specified in such Credit
Product Notice (whether delivered to establish or increase the amount thereof)
to the extent that no Overadvance would exist if a Credit Product Reserve were
established therefore on the date of such Credit Product Notice.

“Consolidated” means the consolidation, in accordance with GAAP, of the
financial condition or operating results of such Person and its Subsidiaries.

“Consolidated Capital Expenditures” means, with respect to the Company and its
Restricted Subsidiaries on a Consolidated basis, for any period the sum of
(without duplication) all expenditures (whether paid in cash or accrued as
liabilities) by the Company or any Restricted Subsidiary during such period for
items that would be classified as “property, plant or equipment” or comparable
items on the Consolidated balance sheet of the Company and its Restricted
Subsidiaries, including without limitation all transactional costs incurred in
connection with such expenditures provided the same have been capitalized;
provided that Consolidated Capital Expenditures shall exclude any capital
expenditures (a) financed with Indebtedness permitted hereunder other than
Loans, (b) made with (i) Net Cash Proceeds from any Disposition described in
Section 8.05(b) or (ii) proceeds of insurance arising from any casualty or other
insured damage or from condemnation or similar awards with respect to any
property or asset, in each case, to the extent such proceeds are reinvested
within 180 days of receipt thereof, or (c) constituting any portion of the
purchase price of a Permitted Acquisition which is accounted for as a capital
expenditure.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted in determining such
Consolidated Net Income for such period (other than with respect to clause
(i) below), all as determined on a Consolidated basis:

(A) the sum of:

(a) income tax expense;

(b) interest expense, amortization or write-off of debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness;

(c) depreciation and amortization expense;

(d) non-cash charges, losses, expenses, accruals and provisions (including but
not limited to stock-based compensation and any such non-cash items resulting
from the sale of assets not in the Ordinary Course of Business); provided that
(x) any such non-cash charge, loss, expense, accrual and provision shall be
excluded to the extent that it represents an accrual or reserve for cash
expenses in any future period, (y) with respect to any stock-based compensation,
any such compensation in respect of which stock is made available by means of
stock buybacks by the Company or any of its Restricted Subsidiaries shall be
excluded, and (z) no such non-cash charge, loss or expense relating to a
write-down, write off or reserve with respect to accounts receivable and
inventory shall be taken under this clause (d) to the extent such charge, loss
or expense under this clause (d)(z), when added to the expenses and losses added
back in the calculation of Consolidated EBITDA under clause (f) below, exceeds
$1,000,000 for any such charge, loss or expense and $5,000,000 in the aggregate
for all such charges, losses and expenses;

(e) amortization of intangibles (including, but not limited to, impairment of
goodwill or intangibles);

 

10



--------------------------------------------------------------------------------

(f) any non-recurring expenses or losses; provided that (x) unless the consent
of the Administrative Agent is obtained, the amount of any such non-recurring
expense or loss, when added to the charges, losses and expenses added back in
the calculation of Consolidated EBITDA under clause (d)(z) above, in any four
(4) fiscal quarter period shall not exceed $1,000,000 for any such expense or
loss and $5,000,000 in the aggregate for all such expenses and losses and
(y) the Company must deliver to the Administrative Agent a certificate of an
officer setting forth information and calculations supporting in reasonable
detail the non-recurring nature of such expenses and losses;

(g) any fees and expenses incurred during such period in connection with any
investment, permitted divestiture, issuance of indebtedness or capital stock, or
amendment or modification of any debt instrument, in each case, to the extent
not prohibited hereby, including (x) any such transactions undertaken but not
completed and any transactions consummated prior to the Closing Date and (y) any
financial advisory fees, accounting fees, legal fees and other similar advisory
and consulting fees, in each case, paid in cash during such period;

(h) any fees and expenses incurred in connection with the Transactions
contemplated hereby; and

(i) the amount of “run-rate” cost savings, operating expense reductions,
operating improvements and synergies that are reasonably identifiable, factually
supportable and projected by the Company in good faith to be realized as a
result thereof (calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions, operating improvements and synergies had been
realized on the first day of the relevant period), net of the amount of actual
benefits realized in respect thereof; provided that (w) actions in respect of
such cost-savings, operating expense reductions, operating improvements and
synergies shall have been taken and such cost savings, operating expense
reductions, operating improvements and synergies are expected to be realized
within 12 months of the Closing Date, (x) no cost savings, operating expense
reductions, operating improvements or synergies shall be added pursuant to this
clause (i) to the extent duplicative of any expenses or charges otherwise added
to (or excluded from) Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period, and (y) the Company must deliver to
the Administrative Agent (i) a certificate of an authorized officer setting
forth such estimated cost-savings, operating expense reductions, operating
improvements and synergies and (ii) information and calculations supporting in
reasonable detail such estimated cost savings, operating expense reductions,
operating improvements and synergies, and (z) with respect to any four-quarter
period, the aggregate amount added back in the calculation of Consolidated
EBITDA for such period pursuant to this clause (i) shall not exceed 20% of
Consolidated EBITDA (calculated prior to giving effect to any add-backs pursuant
to this clause (i)); minus

(B) the sum of:

(a) to the extent included in determining such Consolidated Net Income for such
period, the sum of (x) any non-recurring income or gains, and (y) any other
non-cash income or gains (other than normal accruals in the Ordinary Course of
Business for non-cash income or gain that represents an accrual for cash income
or gain in a future period); and

(b) any cash payments made during such period in respect of items described in
clause (A)(d) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were reflected as a charge in the statement of
Consolidated Net Income.

 

11



--------------------------------------------------------------------------------

For the purposes of calculating Consolidated EBITDA for any period, (i) if at
any time during the relevant period the Company shall have made any Material
Disposition, the Consolidated EBITDA for such period shall be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period as if such Material Disposition occurred on
the first day of such period, and (ii) if during the relevant period the Company
shall have made a Material Acquisition, Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such period; provided that any pro
forma adjustments in connection with any such Material Acquisition that
increases Consolidated EBITDA as a result of cost-savings, operating expense
reductions, operating improvements and synergies shall be subject to the
limitations set forth in the definition of Consolidated EBITDA.

Notwithstanding the foregoing, the aggregate amount added back in respect of
legal fees and expenses in the calculation of Consolidated EBITDA pursuant to
clauses (f), (g) and (h) shall not exceed (i) for any period ending during the
time from the date of this Agreement through the end of the fiscal year 2019,
$10,000,000, (ii) for any period ending during the fiscal year 2020,
$10,000,000, (iii) for any period ending after fiscal year 2020, $0 and
(iv) solely with respect to determination of the Consolidated Fixed Charge
Coverage Ratio for purposes of the Availability Block and for any period
(including during fiscal years 2019 and 2020), $0.

“Consolidated Fixed Charge Coverage Ratio” means the ratio, determined on a
Consolidated basis for the Company and its Restricted Subsidiaries for the
applicable Measurement Period, of (a) Consolidated EBITDA, minus Consolidated
Capital Expenditures, to (b) Consolidated Fixed Charges.

“Consolidated Fixed Charges” means, for any period, for the Company and its
Restricted Subsidiaries on a Consolidated basis, the sum of, without
duplication, (a) Consolidated Interest Charges paid or required to be paid in
cash during such period, (b) all principal repayments made or required to be
made of Consolidated Funded Indebtedness during such period; provided that
(i) the following shall be excluded from Consolidated Funded Indebtedness for
purposes of determining Consolidated Fixed Charges: (A) any such payments to the
extent constituting a refinancing of such Consolidated Funded Indebtedness
through the incurrence of additional Indebtedness otherwise expressly permitted
under Section 8.01 and (B) repayments of Revolving Credit Loans, (c) all
Restricted Payments made in cash during such period, and (d) the aggregate
amount of federal, state, local and foreign income taxes paid in cash, in each
case, of or by the Company and its Restricted Subsidiaries for the most recently
completed Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Restricted Subsidiaries on a Consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under standby and commercial letters of credit (excluding
the undrawn amount thereof), bankers’ acceptances, bank guaranties (excluding
the amounts available thereunder as to which demand for payment has not yet been
made), surety bonds (excluding the amounts available thereunder as to which
demand for payment has not yet been made) and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the Ordinary Course of Business),
(e) Attributable Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited

 

12



--------------------------------------------------------------------------------

liability company) in which the Company or a Restricted Subsidiary is a general
partner or joint venturer, to the extent such Indebtedness is recourse to the
Company or such Restricted Subsidiary.

“Consolidated Interest Charges” means, with respect to the Company and its
Subsidiaries for any period ending on the date of computation thereof, the gross
interest expense of the Company and its Restricted Subsidiaries, including
without limitation (a) the current amortized portion of all fees (including fees
payable in respect of any Swap Contract in the nature of an interest rate hedge
and all fees payable in respect of any Letter of Credit) payable in connection
with the incurrence of Indebtedness to the extent included in gross interest
expense and (b) the portion of any payments made in connection with Capital
Leases allocable to interest expense, all determined on a Consolidated basis;
provided, however, that Consolidated Interest Charges shall include the amount
of payments in respect of Synthetic Lease Obligations that are in the nature of
interest.

“Consolidated Net Income” means, with respect to the Company and its Restricted
Subsidiaries for any period, the aggregate of all amounts that, in accordance
with GAAP, would be included as net income (or net loss) of the Company and its
Restricted Subsidiaries for such period, excluding (a) any gains and/or losses
from dispositions of assets outside of the Ordinary Course of Business of the
Company and its Restricted Subsidiaries and related tax effects in accordance
with GAAP, (b) any extraordinary gains and/or any extraordinary losses, (c) any
gains and/or losses from discontinued operations, (d) the income (or loss) of
any Person which is not a Restricted Subsidiary of the Company, except to the
extent of the amount of dividends or other distributions actually paid to the
Company or any Restricted Subsidiary thereof in cash by such Person during such
period and the payment of dividends or similar distributions by that Person is
not at the time of such payment or distribution prohibited by operation of the
terms of its charter or of any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Person and (e) the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of the Company or is merged into or consolidated with any Restricted
Subsidiaries of the Company or that Person’s assets are acquired by any of the
Restricted Subsidiaries of the Company.

“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Company and the Restricted Subsidiaries on a consolidated basis in
accordance with GAAP, as shown on the most recent balance sheet of the Company
delivered pursuant to Section 7.01 or, for the period prior to the time any such
statements are so delivered pursuant to Section 7.01, the pro forma financial
statements otherwise previously delivered to the Administrative Agent.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of or otherwise becomes or
is contingently liable upon the obligation or liability of any other Person,
agrees to maintain the net worth, working capital or other financial condition
of any other Person or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other

 

13



--------------------------------------------------------------------------------

Person possesses, directly or indirectly, power to vote 10% or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent.

“Control Agreement” means, with respect to any Deposit Account, Securities
Account or Commodity Account, an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among the Administrative Agent, the
financial institution or other Person at which such account is maintained and
the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable UCC) over such account to the Administrative Agent.

“Controlled Account Bank” means each bank with whom Deposit Accounts of any of
the Loan Parties are maintained and with whom a Control Agreement has been, or
is required to be, executed in accordance with the terms hereof.

“Controlled Deposit Account” means each Deposit Account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution reasonably approved
by the Administrative Agent.

“Controlled Entity” means, with respect to any Person, (a) its Subsidiaries and
Affiliates, (b) its officers, directors, employees and agents and (c) the
officers, directors, employees and agents of such Subsidiaries and Affiliates.

“Core Business” means any material line of business conducted by the Company and
its Subsidiaries as of the Closing Date and any business directly related
thereto.

“Credit Exposure” means, as to any Lender at any time, the aggregate amount of
such Lender’s Revolving Credit Exposure at such time.

“Credit Extension” means each of the following: (a) a Borrowing and (b) a Letter
of Credit Extension.

“Credit Product Arrangements” means, collectively, (a) Swap Contracts between a
Loan Party or Subsidiary of a Loan Party and any Lender or Affiliate of a Lender
and (b) Treasury Management and Other Services.

“Credit Product Notice” means the written notice from a Credit Product Provider
and the Borrower Agent to the Administrative Agent relating to Credit Product
Arrangements in such form as may be acceptable to the Administrative Agent.

“Credit Product Obligations” means Indebtedness and other obligations of any
Loan Party or Subsidiary of a Loan Party (a) arising under Credit Product
Arrangements, (b) owing to any Credit Product Provider and (c) only if owing to
a Credit Product Provider other than BMO or its Affiliates, as to which a Credit
Product Notice has been delivered to the Administrative Agent in which the
Borrower Agent has expressly requested that such obligations be treated as
Credit Product Obligations for purposes hereof; provided, however, Credit
Product Obligations shall not include Excluded Swap Obligations.

“Credit Product Provider” means (a) BMO or any of its Affiliates and (b) any
other Lender or an Affiliate of a Lender that is a provider under a Credit
Product Arrangement, so long as such provider and the Borrower Agent deliver a
Credit Product Notice to the Administrative Agent by the later of the Closing
Date or, if not outstanding on the Closing Date, 10 days (or such later date as
may be agreed to by the Administrative Agent) following the entering into of the
applicable Credit Product Arrangement, (i) describing the Credit Product
Arrangement and setting forth the maximum amount of Credit Product

 

14



--------------------------------------------------------------------------------

Obligations thereunder to be secured by the Collateral (and, if all or any
portion of such Credit Product Obligations arise under Swap Contracts, the Swap
Termination Value of such Credit Product Obligations) and the methodology to be
used in calculating such amount and (ii) agreeing to be bound by Section 10.12.

“Credit Product Reserve” means (a) reserves which shall be established by the
Administrative Agent in an amount equal to not less than the last reported Swap
Termination Value (as given in accordance with the definition of Credit Product
Obligation) of the then outstanding Priority Swap Obligations for the account of
the Loan Parties or their Affiliates, and (b) reserves established by the
Administrative Agent from time to time in its Permitted Discretion to reflect
the reasonably anticipated liabilities in respect of the then outstanding Credit
Product Obligations.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would unless
cured or waived be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin with respect to Base Rate Loans plus (c) 2% per annum;
provided, however, that (i) with respect to a LIBOR Loan, until the end of the
Interest Period during which the Default Rate is first applicable, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such LIBOR Loan plus 2% per annum,
and thereafter as set forth in the portion of this sentence preceding this
proviso, and (ii) with respect to Letter of Credit Fees, the Default Rate shall
equal the Letter of Credit Fee, then in effect plus 2% per annum, in each case
to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Agent in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Letter of
Credit Issuer, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including, in the case of any Revolving
Credit Lender, in respect of its participations in Letters of Credit or Swing
Line Loans) within two Business Days of the date when due, (b) has notified any
Borrower, the Administrative Agent, the Letter of Credit Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower Agent, to confirm in writing to the Administrative Agent
and the Borrower Agent that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower Agent), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting

 

15



--------------------------------------------------------------------------------

Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination by the Administrative Agent to the Borrower Agent,
the Letter of Credit Issuer, the Swing Line Lender and each other Lender.

“Dilution Percent” means the percent, determined for the most recent Measurement
Period, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.

“Dilution Reserve” means, at any date of determination, (a) the percentage
amount by which the Dilution Percent exceeds five percent (5%) times (b) the
amount of Eligible Accounts of the Loan Parties.

“Direct Foreign Subsidiary” means a Subsidiary, other than a Domestic Subsidiary
that is not a CFCHC, a majority of whose Voting Equity Interests are owned by
the Borrowers or a Domestic Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease, Division or
other disposition (including any sale and leaseback transaction and any casualty
or condemnation) of any property (including any Equity Interest), or part
thereof, by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 91 days after the Maturity Date, (b) is convertible
into or exchangeable for debt securities (unless only occurring at the sole
option of the issuer thereof), (c) (i) contains any repurchase obligation that
may come into effect prior to, or (ii) provides the holders thereof with any
rights to receive any cash upon the occurrence of, a change of control;
provided, however, that (i) with respect to any Equity Interests issued to any
employee or to any plan for the benefit of employees of the Company or its
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by the Company or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and (ii) any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not a
Disqualified Equity Interest, such Equity Interests shall not be deemed to be
Disqualified Equity Interests and (iii) only the portion of such Equity
Interests which so matures or is so mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Equity Interests.

“Disqualified Institution” means, on any date, (a) any Person set forth on
Schedule 11.06 and (b) so long as no Event of Default has occurred and is
continuing, any other Person that is a bona fide competitor of the Company or
any of its Subsidiaries, which Person has been designated by the Company as a
“Disqualified Institution” by written notice to the Administrative Agent and the
Lenders (by the

 

16



--------------------------------------------------------------------------------

Administrative Agent posting such notice to the Lenders) from time to time that
is reasonably acceptable to the Administrative Agent; provided, irrespective of
the occurrence or continuance of an Event of Default, “Disqualified
Institutions” shall exclude any Person that the Company has designated as no
longer being a “Disqualified Institution” by written notice delivered to the
Administrative Agent and the Lenders from time to time.

“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including as contemplated under Section 18-217 of the Delaware Limited Liability
Act for limited liability companies formed under Delaware law, or any analogous
action taken pursuant to any other applicable Law with respect to any
corporation, limited liability company, partnership or other entity. The word
“Divide,” when capitalized, shall have a correlative meaning.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any territory or
possession thereof).

“Dominion Trigger Period” means the period (a) commencing on the day that (i) an
Event of Default has occurred and is continuing or (ii) Adjusted Excess
Availability is less than the greater of (x) 10.0% of the Maximum Borrowing
Amount at such time and (y) $17,500,000 for a period of five (5) consecutive
Business Days, and (b) continuing until the date that during the previous thirty
(30) consecutive days, (i) no Event of Default has existed, and (ii) Adjusted
Excess Availability has been equal to or greater than the greater of (x) 10.0%
of the Maximum Borrowing Amount at such time and (y) $17,500,000.

“DQ List” has the meaning specified in Section 11.06(i).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means Accounts due to a Loan Party that are determined by
the Administrative Agent, in its Permitted Discretion, to be Eligible Accounts.
Except as otherwise agreed by the Administrative Agent, none of the following
shall be deemed to be Eligible Accounts:

(a) Accounts that are (i) not fully earned by performance (or otherwise
represent a progress billing or pre-billing) or (ii) not evidenced by an invoice
which has been delivered to the applicable Account Debtor;

(b) Accounts that have been outstanding for more than ninety (90) days from the
invoice date or more than sixty (60) days past the original due date whichever
comes first;

 

17



--------------------------------------------------------------------------------

(c) Accounts due from any Account Debtor, fifty percent (50%) of whose Accounts
are otherwise ineligible under clause (b) above;

(d) Accounts with respect to which (i) the representations and warranties set
forth in the Loan Documents with respect thereto are not true and correct in all
material respects, (ii) a Loan Party does not have good, valid and marketable
title thereto, free and clear of any Lien (other than Permitted Liens described
in clauses (a), (c) and (n) of Section 8.02), (iii) are not subject to a
perfected first priority Lien in favor of the Administrative Agent, or (iv) the
applicable Account Debtor has not been instructed to (or does not in fact) remit
payment to a Deposit Account of a Loan Party subject to a Control Agreement;

(e) Accounts which are disputed or with respect to which a claim, counterclaim,
offset or chargeback has been asserted, but only to the extent of such dispute,
counterclaim, offset or chargeback;

(f) Accounts which (i) do not arise out of a sale of goods or rendition of
services in the Ordinary Course of Business, (ii) do not arise upon credit terms
usual to the business of the Loan Parties or (iii) are not payable in Dollars or
Canadian dollars;

(g) Accounts (i) upon which a Loan Party’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever,
including cash on delivery and cash in advance transactions or (ii) as to which
a Loan Party is not able to bring suit or otherwise enforce its remedies against
the related Account Debtor through judicial process;

(h) Accounts which are owed by (i) any other Loan Party or (ii) any Affiliate
which is not a Loan Party;

(i) Accounts for which all material consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the Account Debtor or in connection with the enforcement of such Account by
the Administrative Agent have not been duly obtained, effected or given or are
not in full force and effect;

(j) Accounts due from an Account Debtor which is the subject of any bankruptcy,
insolvency or similar proceeding under any Debtor Relief Laws, has had a trustee
or receiver appointed for all or a substantial part of its property, has made an
assignment for the benefit of creditors or has suspended its business;

(k) Accounts due from any Governmental Authority, except to the extent that the
subject Account Debtor is the federal government of the United States of America
and has complied with the Federal Assignment of Claims Act of 1940 and any
similar state legislation;

(l) Accounts (i) owing from any Account Debtor that is also a supplier to or
creditor of a Loan Party unless such Person has waived any right of setoff in a
manner reasonably acceptable to the Administrative Agent in its Permitted
Discretion but only to the extent of the aggregate amount of such Loan Party’s
liability to such Account Debtor, (ii) to the extent representing any
manufacturer’s or supplier’s allowances, credits, discounts, incentive plans or
similar arrangements entitling such Loan Party to discounts on future purchase
therefrom, (iii) to the extent constituting amounts owed with respect to loans
or advances, or (iv) to the extent relating to payment of interest, fees or late
charges;

(m) Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, setoff or charge back, but only to the extent of such right of return,
setoff or charge back;

 

18



--------------------------------------------------------------------------------

(n) Accounts arising out of sales to an Account Debtor which either (i) does not
maintain its chief executive office in the United States or Canada or (ii) is
not organized under the laws of the United States or Canada or any state or
province thereof;

(o) Accounts that are evidenced by a judgment, Instrument or Chattel Paper;

(p) Accounts due from an Account Debtor and its Affiliates, the aggregate of
which Accounts due from such Account Debtor represents more than twenty-five
percent (25%) of all then outstanding Accounts owed to the Loan Parties, but
only to the extent of such excess;

(q) Accounts that remain open after the applicable Account Debtor has made a
partial payment in respect of the applicable invoice (whether or not the
applicable Account Debtor has provided an explanation for such partial payment),
but only with respect to such Account;

(r) Accounts for which the applicable Account Debtor tendered a check or other
item of payment in full or partial satisfaction and such check or other item of
payment has been returned by the financial institution on which it is drawn; or

(s) Accounts for which payment has been received by the applicable Loan Party
but such payment has not been applied to the applicable Account.

“Eligible Assignee” means (a) a Lender or any of its Affiliates; (b) an Approved
Fund; and (c) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the Letter of Credit Issuer and the Swing Line Lender
(each such approval not to be unreasonably withheld or delayed), and (ii) unless
an Event of Default has occurred and is continuing, the Borrower Agent (such
approval not to be unreasonably withheld or delayed); provided that,
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates or any Disqualified Institution.

“Eligible Credit Enhanced Accounts” means, as of any date of determination
thereof, without duplication of other Eligible Accounts, Accounts due to a Loan
Party that constitute Eligible Accounts, and as to which either:

(a) such Accounts are fully backed by an irrevocable letter of credit on terms,
and issued by a financial institution, acceptable to the Administrative Agent in
its Permitted Discretion and such irrevocable letter of credit is in the
possession of the Administrative Agent;

(b) such Accounts are supported by credit insurance acceptable to the
Administrative Agent in its Permitted Discretion, naming the Administrative
Agent as an additional insured and loss payee (calculated net of the amount of
any premiums, deductibles, co-insurance, fees or similar costs of and amounts
relating to such credit insurance payable by any Loan Party); and/or

(c) the applicable Account Debtor maintains an investment grade rating from
either S&P or Moody’s.

“Eligible Foreign Accounts” means, as of any date of determination thereof,
without duplication of other Eligible Accounts, Accounts due to a Loan Party
that do not qualify as Eligible Accounts solely because of their failure to
comply with clause (n) of the definition of Eligible Accounts, but as to which
the Account Debtor maintains its chief executive office in, and is organized
under the laws of, Australia, Austria, Belgium, Denmark, Finland, France,
Germany, Hong Kong, Ireland, Japan, the Netherlands, New Zealand, Norway,
Portugal, Puerto Rico, Sweden, Switzerland, or the United Kingdom.

 

19



--------------------------------------------------------------------------------

“Eligible Unbilled Accounts” means, as of any date of determination thereof,
without duplication of other Eligible Accounts, Accounts due to a Loan Party
that do not qualify as Eligible Accounts solely because of their failure to
comply with clause (a)(ii) of the definition of Eligible Accounts, but as to
which:

(a) the goods have been shipped and/or the services have been completed, but the
Account Debtor has not been billed; and

(b) the Account has been unbilled from the date of shipment or performance, as
applicable, for not more than 30 days.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(3) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or

 

20



--------------------------------------------------------------------------------

Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).

“Event of Default” has the meaning specified in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

“Excluded Deposit Account” (a) Deposit Accounts the balance of which consists
exclusively of withheld income taxes and federal, state or local employment
taxes, (b) all Deposit Accounts constituting (and the balance of which consists
solely of funds set aside in connection with) payroll accounts, trust or escrow
accounts for transactions permitted by this Agreement or that would be, if
consummated, permitted by this Agreement, or accounts dedicated to the payment
of accrued employee benefits, medical, dental and employee benefits claims to
employees of any Loan Party, (c) zero balance disbursement accounts and
(d) other Deposit Accounts maintained in the Ordinary Course of Business
containing cash amounts that do not exceed at any time $50,000 for any such
account and $250,000 in the aggregate for all such accounts under this
clause (d).

“Excluded Equity Interests” shall mean (a) any of the outstanding Voting Equity
Interests of any CFC or CFCHC that is a Direct Foreign Subsidiary of a Loan
Party in excess of 65% of all the Voting Equity Interests of such CFC or CFCHC;
provided, that in the event that Proposed Treasury Regulation 1.956-1 is
finalized without material amendments and a pledge of such Voting Equity
Interests described in this clause (a) would not result in any additional U.S.
federal income Tax liability for the Borrowers or any of their affiliates, then
the Voting Equity Interests described in this clause (a) shall no longer
constitute Excluded Equity Interests, (b) any Voting Equity Interests of any CFC
or CHCHC that is not a Direct Foreign Subsidiary of a Loan Party, (c) the Equity
Interests of a Subsidiary that is not a wholly-owned Subsidiary the pledge of
which would violate a contractual obligation to the owners of the other Equity
Interests of such Subsidiary (other than any such owners that are the Company or
Affiliates of the Company) that is binding on or relating to such Equity
Interests, or the applicable organizational documents, joint venture agreement
or shareholders’ agreement of such Subsidiary, and (d) Equity Interests of any
Immaterial Subsidiary or Unrestricted Subsidiaries.

“Excluded Real Property” means (a) any fee-owned Real Property of a Loan Party
with a Fair Market Value of less than $2,500,000 individually and (b) any Real
Property with respect to which, in the reasonable judgment of the Administrative
Agent the cost (including as a result of adverse tax consequences) of providing
a Mortgage shall be excessive in view of the benefits to be obtained by the
Lenders.

“Excluded Subsidiary” means (a) each Subsidiary that is not a wholly-owned
Subsidiary (for so long as such Subsidiary remains a non-wholly-owned
Subsidiary), (b) each Immaterial Subsidiary, (c) (i) any Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
(a “CFC”), (ii) any Subsidiary that owns no material assets other than the
Capital Stock or indebtedness of one or more CFCs and/or one or more CFCHCs (a
“CFCHC”) and (iii) any direct or indirect Subsidiary of any CFC or CFCHC and
(d) any Unrestricted Subsidiary; provided, however that, notwithstanding the
foregoing, no Borrower shall be an Excluded Subsidiary.

 

21



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such Lien becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or Lien is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower Agent under Section 11.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Agreement” means that certain Credit Agreement dated as of July 21,
2017, among the Borrowers, the Subsidiary Guarantors, BMO, as administrative
agent, swing line lender and a letter of credit issuer and a syndicate of
Lenders, as amended through the Closing Date.

“Existing Credit Facility” means the Existing Agreement and all related
documents and transactions.

“Existing Letters of Credit” means the letters of credit identified on
Schedule 1.01 hereto.

“Extraordinary Expenses” means all costs, expenses, liabilities or advances that
Administrative Agent incurs or makes during a Default or an Event of Default, or
during the pendency of an proceeding of any Loan Party under any Debtor Relief
Laws, including those relating to (a) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising
for sale, sale, collection, or other preservation of or realization upon any
Collateral; (b) any action, arbitration or other proceeding (whether instituted
by or against Administrative Agent, any Lender, any Loan Party, any
representative of creditors of a Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Administrative Agent’s Liens with respect to any Collateral),
Loan Documents, Letters of Credit or Obligations, including any lender liability
or other claims; (c) the exercise, protection or enforcement of any rights or
remedies of Administrative Agent in, or the monitoring of, any proceeding
applicable to any Loan Party under any Debtor Relief Laws; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral;
(e) any enforcement action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances. Such costs, expenses
and advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’

 

22



--------------------------------------------------------------------------------

fees and commissions, accountants’ fees, environmental study fees, wages and
salaries paid to employees of any Loan Party or independent contractors in
liquidating any Collateral, and travel expenses.

“Facility Termination Date” means the date as of which Payment in Full has
occurred.

“Fair Market Value” means, with respect to any asset or any group of assets, as
of any date of determination, the value of the consideration obtainable in a
sale of such assets at such date of determination assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time giving regard to the nature and
characteristics of such asset.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to BMO on such
day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated February 28, 2019 among the
Company, the Administrative Agent and BMO.

“Field Exam” means any visit and inspection of the properties, assets and
records of any Loan Party during the term of this Agreement, which shall include
access to such properties, assets and records (including maintenance records of
any Rolling Stock) sufficient to permit the Administrative Agent or its
representatives to examine, audit and make extracts from any Loan Party’s books
and records, make examinations and audits of any Loan Party’s other financial
matters and Collateral as Administrative Agent deems appropriate in its
Permitted Discretion, and discussions with its officers, employees, agents,
advisors and independent accountants regarding such Loan Party’s business,
financial condition, assets, prospects and results of operations.

“FILO Amount” shall mean the lesser of (a) 5.0% (reduced by 0.417% on the end of
each fiscal quarter, commencing June 30, 2019) of Eligible Accounts (other than
Eligible Credit Enhanced Accounts) and Eligible Unbilled Accounts and
(b) $15,000,000 (reduced by $1,250,000 on the end of each fiscal quarter,
commencing June 30, 2019); provided that the FILO Amount shall be zero on and
after June 30, 2022.

“FILO Loan” means a Revolving Credit Loan that is borrowed and deemed
outstanding as a “FILO Loan” pursuant to Section 2.01(a).

“Fixed Charge Trigger Period” means the period (a) commencing on the day when
Adjusted Excess Availability is less than the greater of (i) $17,500,000 and
(ii) 10.0% of the Maximum Borrowing Amount

 

23



--------------------------------------------------------------------------------

and (b) continuing until the day Adjusted Excess Availability exceeds the
greater of (i) $17,500,000 and (ii) 10.0% of the Maximum Borrowing Amount for
thirty (30) consecutive days.

“FLSA” means the Fair Labor Standards Act of 1938.

“Foreign Activities Laws” has the meaning specified in Section 7.11.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Freight Carrier” shall mean a motor transport, rail, other carrier,
owner-operators or independent contractors that provides transportation of
property under contracts with other carriers (including the Company and its
Subsidiaries), shippers, and receivers and/or brokers of general commodities.

“Freight Carrier Document” shall mean any agreement, instrument or other
document pursuant to which a Freight Carrier agrees to provide transportation of
property on behalf of any other Person.

“Freight Payable” shall mean any and all freight or other charges payable to a
Freight Carrier in respect of transportation services provided by such Freight
Carrier pursuant to a Freight Carrier Document or otherwise.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the Letter of Credit Issuer, such
Defaulting Lender’s Applicable Percentage of the outstanding Letter of Credit
Obligations other than Letter of Credit Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving Credit
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving Credit
Lenders and (c) with respect to the Administrative Agent, such Defaulting
Lender’s Applicable Percentage of Protective Advances other than Protective
Advances as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Credit Lenders.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Official” means any officer or employee of a Governmental
Authority, or of a public national or international organization, or any person
acting in an official capacity for or on behalf of

 

24



--------------------------------------------------------------------------------

any such Governmental Authority, or for or on behalf of any such public national
or international organization.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means each Person who executes or becomes a party to this Agreement
as a guarantor pursuant to Article XII or otherwise executes and delivers a
guaranty agreement acceptable to the Administrative Agent guaranteeing any of
the Obligations.

“Guarantor Payment” has the meaning specified in Section 2.15(c).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means any Restricted Subsidiary the gross revenue or
total assets of which accounts for not more than (i) 2.5% of the Consolidated
gross revenues (after intercompany eliminations) of the Company and the
Restricted Subsidiaries and (ii) 2.5% of Consolidated Total Assets (after
intercompany eliminations), in each case, as of the last day of the most
recently completed fiscal quarter as reflected on the financial statements for
such quarter. If the Restricted Subsidiaries that constitute Immaterial
Subsidiaries pursuant to the previous sentence account for, in the aggregate,
more than (i) 5% of such consolidated gross revenues (after intercompany
eliminations) or (ii) 5% of Consolidated Total Assets (after intercompany
eliminations), each as described in the previous sentence, then the term
“Immaterial Subsidiary” shall exclude each such Restricted Subsidiary (starting
with the Restricted Subsidiary that accounts for the most consolidated gross
revenues or Consolidated Total Assets and then in descending order) necessary to
limit the Immaterial Subsidiaries as a group to the lesser of 5% of the
consolidated gross revenues and 5% of Consolidated Total Assets, each as
described in the previous sentence.

 

25



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or upon which interest is customarily paid;

(b) all direct or Contingent Obligations of such Person arising under or in
respect of letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and other financial products and
services (including treasury management and commercial credit card, merchant
card and purchase or procurement card services);

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the Ordinary Course
of Business) and any accrued and unpaid obligations with respect to the
Permitted Earn-Out Payments or similar payments under other Acquisition
documents;

(e) indebtedness secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse;

(f) obligations under Capital Leases and Synthetic Lease Obligations of such
Person;

(g) all obligations of such Person with respect to the redemption, repayment or
other repurchase or payment in respect of any Disqualified Equity Interest; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such Indebtedness is
recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any Capital Lease or Synthetic Lease Obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Insolvency Event” means, with respect to any Person:

(a) the commencement of: (i) a voluntary case by such Person under the
Bankruptcy Code or (ii) the seeking of relief by such Person under other Debtor
Relief Laws;

 

26



--------------------------------------------------------------------------------

(b) the commencement of an involuntary case or proceeding against such Person
under the Bankruptcy Code or other Debtor Relief Laws and the petition or other
filing is not controverted or dismissed within sixty (60) days after
commencement of the case or proceeding;

(c) a custodian (as defined in the Bankruptcy Code or equal term under any other
Debtor Relief Law, including a receiver, interim receiver, receiver manager,
trustee or monitor) is appointed for, or takes charge of, all or substantially
all of the property of such Person;

(d) such Person commences (including by way of applying for or consenting to the
appointment of, or the taking charge by, a rehabilitator, receiver, interim
receiver, custodian, trustee, monitor, conservator or liquidator (or any equal
term under any other Debtor Relief Laws) (collectively, a “conservator”) of such
Person or all or any substantial portion of its property) any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, liquidation, rehabilitation, conservatorship or similar
law of any jurisdiction whether now or hereafter in effect relating to such
Person;

(e) such Person is adjudicated by a court of competent jurisdiction to be
insolvent or bankrupt;

(f) any order of relief or other order approving any such case or proceeding
referred to in clauses (a) or (b) above is entered;

(g) such Person suffers any appointment of any conservator or the like for it or
any substantial part of its property that continues undischarged or unstayed for
a period of sixty (60) days; or

(h) such Person makes a compromise, arrangement or assignment for the benefit of
creditors or generally does not pay its debts as such debts become due.

“Intellectual Property” means all past, present and future: trade secrets,
know-how and other proprietary information; trademarks, uniform resource
locations (URLs), internet domain names, service marks, sound marks, trade
dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, by and among Term Loan Agent and the Administrative Agent,
as may be amended, amended and restated or otherwise modified from time to time
in accordance with the terms thereof.

“Interest Payment Date” means, (a) as to any LIBOR Loan, (i) the last day of
each Interest Period applicable to such LIBOR Loan; provided that if any
Interest Period for a LIBOR Loan is greater than three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates (ii) any date that such Loan is prepaid or
converted, in whole or in part, and

 

27



--------------------------------------------------------------------------------

(iii) the Maturity Date; and (b) as to any Base Rate Loan (including a Swing
Line Loan), (i) the first day of each month with respect to interest accrued
through the last day of the immediately preceding month, (ii) any date that such
Loan is prepaid or converted, in whole or in part, and (iii) the Maturity Date;
provided, further, that interest accruing at the Default Rate shall be payable
from time to time upon demand of the Administrative Agent.

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending, in each case, on the date one, two, three or six months thereafter,
as selected by the Borrower Agent in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“International Registry” means the international registry established in
accordance with the Cape Town Convention.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including through the
purchase of an option, warrant or convertible or similar type of security),
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of compliance with
Section 8.03, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, less all returns of principal or equity thereon (and without
adjustment by reason of the financial condition of such other Person) and shall,
if made by the transfer or exchange of property other than cash, be deemed to
have been made in an original principal or capital amount equal to the Fair
Market Value of such property at the time of such transfer or exchange.

“IP Rights” rights of any Person to use any Intellectual Property.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Letter of Credit Issuer and any Borrower (or any Subsidiary) or in
favor the Letter of Credit Issuer and relating to any such Letter of Credit.

“Joinder” means a joinder agreement substantially in the form of Exhibit F to
this Agreement.

 

28



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Letter of Credit Issuer and the Swing Line
Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower Agent
and the Administrative Agent.

“Letter of Credit” means any standby or documentary letter of credit issued by a
Letter of Credit Issuer for the account of a Borrower (or any other Domestic
Subsidiary thereof as to which all “know your customer” or other similar
requirements have been satisfied), or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by the
Administrative Agent or a Letter of Credit Issuer for the benefit of a Borrower
(or any other Domestic Subsidiary thereof as to which all “know your customer”
or other similar requirements have been satisfied), and shall include the
Existing Letters of Credit.

“Letter of Credit Advance” means each Revolving Credit Lender’s funding of its
participation in any Letter of Credit Borrowing in accordance with its
Applicable Revolving Credit Percentage. All Letter of Credit Advances shall be
denominated in Dollars.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Letter of Credit Issuer.

“Letter of Credit Borrowing” means an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Revolving Credit Borrowing.

“Letter of Credit Expiration Date” means, for any Letter of Credit, the day that
is the earlier of (i) one year from the date of issuance of such Letter of
Credit and (ii) thirty days prior to the Maturity Date (or, if such day is not a
Business Day, the preceding Business Day); provided, however, that annually
renewable Letters of Credit may only be issued if the final expiry date is no
later than thirty days prior to the Maturity Date.

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

“Letter of Credit Fees” means, collectively or individually as the context may
indicate, the fees with respect to Letters of Credit described in
Section 2.09(b).

“Letter of Credit Issuer” means each of BMO, in its capacity as an issuer of the
Existing Letters of Credit and of any Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder. At any time there is more than
one Letter of Credit Issuer, all singular references to the Letter of Credit
Issuer shall mean any Letter of Credit Issuer, either Letter of Credit Issuer,
each Letter of Credit Issuer, the Letter of Credit Issuer that has issued the
applicable Letter of Credit, or both Letter of Credit Issuers, as the context
may require.

 

29



--------------------------------------------------------------------------------

“Letter of Credit Obligations” means, as at any date of determination, (a) the
aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate of all Unreimbursed Amounts, including all Letter of Credit
Borrowings, plus (c) the aggregate amount of all accrued and unpaid Letter of
Credit Fees. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$30,000,000 and (b) the Aggregate Revolving Credit Commitments. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitments.

“LIBOR Loan” means a Loan that bears interest a rate based on clause (a) of the
definition of “LIBOR Rate.”

“LIBOR Rate” means:

(a) for any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to (but in no event less than zero) (i) the ICE Benchmark Administration
(or the successor thereto if the ICE Benchmark Administration is no longer
making the LIBOR Rate available) LIBOR Rate (“ICE LIBOR”), as published by
Reuters (or such other commercially available source providing quotations of ICE
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the LIBOR Loan being made, continued
or converted and with a term equivalent to such Interest Period would be offered
by such other authoritative source (as is selected by the Administrative Agent
in its sole reasonable discretion) to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) London Banking Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (but which shall never be less than zero) (i) ICE
LIBOR, at approximately 11:00 a.m., London time determined two London Banking
Days prior to such date for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by such other authoritative source (as
is selected by the Administrative Agent in its sole reasonable discretion) to
major banks in the London interbank eurodollar market at their request at the
date and time of determination.

“License” means any license or agreement under which a Loan Party is granted IP
Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of assets or property or any other conduct of
its business.

“Licensor” means any Person from whom a Loan Party obtains IP Rights.

 

30



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest, or any preference, priority or other security agreement or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, by which (a) for any material Collateral located on
leased premises or owned premises subject to a mortgage, the lessor or
mortgagee, as applicable, agrees to, among other things, waive or subordinate
any Lien it may have on the Collateral and permit the Administrative Agent to
enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for the
Administrative Agent, and agrees to deliver the Collateral to the Administrative
Agent upon request; (c) for any Collateral held by a repairman, mechanic or
bailee, such Person acknowledges the Administrative Agent’s Lien, waives or
subordinates any Lien it may have on the Collateral, and agrees to deliver the
Collateral to Administrative Agent upon request; and (d) for any material
Collateral subject to a Licensor’s IP Rights, the Licensor grants to the
Administrative Agent the right, vis-à -vis such Licensor, to enforce the
Administrative Agent’s Liens with respect to such material Collateral, including
the right to dispose of it with the benefit of the Intellectual Property,
whether or not a default exists under any applicable License.

“Loan” means an extension of credit under Article II in the form of a Revolving
Credit Loan, a Protective Advance or a Swing Line Loan.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Documents” means this Agreement, each Note, each Security Instrument, each
Committed Loan Notice, Swing Line Loan Notice, the Vehicle Title Custodial
Agreement, each Issuer Document, each Borrowing Base Certificate, each
Compliance Certificate, the Intercreditor Agreement, the Fee Letter, any
agreement creating or perfecting rights in Cash Collateral securing any
Obligation hereunder and all other instruments and documents heretofore or
hereafter executed or delivered to or in favor of any Lender or the
Administrative Agent in connection with the Loans made and transactions
contemplated by this Agreement, but excluding, for the avoidance of doubt,
Credit Product Arrangements.

“Loan Obligations” means all Obligations other than amounts (including fees)
owing by any Loan Party pursuant to any Credit Product Arrangements.

“Loan Parties” means the Borrowers and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Acquisition” means any Acquisition or series of related Acquisitions
that involves the payment of gross consideration by the Company in excess of
$15,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of either (i) the Borrowers,
taken as a whole or (ii) the Company and its Restricted Subsidiaries, taken as a
whole; (b) a material impairment of the ability of the Loan Parties to perform
their obligations under the Loan

 

31



--------------------------------------------------------------------------------

Documents; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability of this Agreement or the other Loan Documents or on the
ability of the Administrative Agent to collect any Obligation or realize upon
any material portion of the Collateral.

“Material Contract” means any agreement or arrangement to which a Loan Party or
Restricted Subsidiary is party (other than the Loan Documents) (a) that is
deemed to be a material contract under the Securities Exchange Act of 1934; (b)
for which breach, termination, nonperformance or failure to renew could
reasonably be expected to have a Material Adverse Effect; or (c) that relates to
Subordinated Debt or the Term Loan Obligations, or to Indebtedness in an
aggregate amount of $10,000,000 or more.

“Material Disposition” means any Disposition or series of related Dispositions
that involves gross proceeds to the Company in excess of $15,000,000.

“Material License” has the meaning assigned to such term in Section 7.15.

“Material Third-Party Agreement” has the meaning assigned to such term in
Section 7.17(a).

“Maturity Date” means February 28, 2024.

“Maximum Borrowing Amount” means (i) the lesser of (A) the Aggregate Revolving
Credit Commitments, and (B) the Borrowing Base, minus (ii) the Availability
Block. Notwithstanding anything to the contrary in this Agreement, the
Availability Block shall not be decreased or eliminated other than in accordance
with the definition thereof as in effect on the Closing Date without the written
consent of each of the Lenders.

“Measurement Period” means, at any date of determination, the most recently
completed trailing twelve month period of the Company and its Restricted
Subsidiaries for which financial statements have or should have been delivered
in accordance with Section 7.01(a) or 7.01(b).

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or Deposit Account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the Letter of Credit Issuer
with respect to Letters of Credit issued and outstanding at such time plus 105%
of the Fronting Exposure of the Administrative Agent with respect to Protective
Advances outstanding at such time, (b) with respect to Cash Collateral
consisting of cash or Deposit Account balances provided in accordance with the
provisions of Section 2.16(a)(i) or 2.16(a)(ii), an amount equal to 105% of the
Outstanding Amount of all Letter of Credit Obligations, and (c) otherwise, an
amount reasonably determined by the Administrative Agent and the Letter of
Credit Issuer.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Related Documents” means, with respect to any Real Property subject to
a Mortgage, and at the request of the Administrative Agent, the following, in
form and substance reasonably satisfactory to the Administrative Agent and
received by the Lenders for review at least 15 days prior to the effective date
of the Mortgage: (a) an ALTA mortgagee title policy (or binder therefor)
covering the Administrative Agent’s interest under the Mortgage, by an insurer
acceptable to the Administrative Agent, which must be fully paid on such
effective date; (b) such assignments of leases, estoppel letters, attornment
agreements, consents, waivers and releases as the Administrative Agent may
reasonably require with respect to other Persons having an interest in the Real
Property; (c) an ALTA Survey by a licensed surveyor reasonably acceptable to the
Administrative Agent; (d) a life-of-loan flood hazard determination and, if the
Real Property is located in a flood plain, an acknowledged notice to borrower
and flood insurance in an amount,

 

32



--------------------------------------------------------------------------------

with endorsements and by an insurer acceptable to the Lenders; (e) a current
appraisal of the Real Property, prepared by an appraiser reasonably acceptable
to the Administrative Agent; (f) an environmental assessment, prepared by
environmental engineers reasonably acceptable to the Administrative Agent, and
accompanied by such reports, certificates, studies or data as the Administrative
Agent may reasonably require; and (g) an environmental indemnity agreement and
such other documents, instruments or agreements as the Administrative Agent may
reasonably require with respect to any environmental risks regarding the Real
Property.

“Mortgaged Property” means Real Property, other than Excluded Real Property,
required from time to time to be subject to a Mortgage pursuant to the terms of
this Agreement.

“Mortgages” means the mortgages, leasehold mortgages, deeds of trust, leasehold
deeds of trust or deeds to secure debt executed by a Loan Party from time to
time after the Closing Date as may be required under this Agreement, in favor of
the Administrative Agent, for the benefit of the Loan Parties, by which such
Loan Party has granted to the Administrative Agent, as security for the
Obligations, a Lien upon the Mortgaged Property described therein, together with
all mortgages, deeds of trust and comparable documents now or at any time
hereafter securing the whole or any part of the Obligations.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(4) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means, with respect to the Disposition of any asset of any
Loan Party or any Restricted Subsidiary, the excess, if any, of (i) the sum of
the cash and cash equivalents received in connection with such Disposition
(including any cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable, indemnification or other escrow, or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by such asset and that is
required to be repaid in connection with the Disposition thereof (other than
Indebtedness under the Loan Documents and Indebtedness owing to the Company or
any Restricted Subsidiary), (B) the reasonable out-of-pocket expenses incurred
by such Loan Party or any Subsidiary in connection with such Disposition,
including any brokerage commissions, underwriting fees and discount, legal fees,
investment banking fees, accountant fees, finder’s fees and other similar fees
and commissions, (C) taxes paid or reasonably estimated to be payable by the
Loan Party or any Restricted Subsidiary in connection with the relevant
Disposition, (D) the amount of any reasonable reserve required to be established
in accordance with GAAP against liabilities (other than taxes deducted pursuant
to clause (C) above) to the extent such reserves are (x) associated with the
assets that are the object of such Disposition and (y) retained by such Loan
Party or applicable Restricted Subsidiary, and (E) the amount of any reasonable
reserve for purchase price adjustments and retained fixed liabilities reasonably
expected to be payable by such Loan Party or applicable Restricted Subsidiary in
connection therewith to the extent such reserves are (1) associated with the
assets that are the object of such Disposition and (2) retained by such Loan
Party or applicable Restricted Subsidiary; provided that the amount of any
subsequent reduction of any reserve provided for in clause (D) or (E) above
(other than in connection with a payment in respect of such liability) shall
(X) be deemed to be Net Cash Proceeds of such Disposition occurring on the date
of such reduction, and (Y) if required, immediately be applied to the prepayment
of Loans in accordance with Section 2.06(c).

“Non-Consenting Lender” has the meaning assigned to such term in Section 11.01.

 

33



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means each or all of the Revolving Credit Loan Notes.

“NPL” means the National Priorities List pursuant to CERCLA, as updated from
time to time.

“Obligations” means (a) all amounts owing by any Loan Party to the
Administrative Agent, any Lender or any other Secured Party pursuant to this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit, including all Letter of Credit Obligations, and including all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any proceeding under any Debtor
Relief Law relating to any Loan Party, or would accrue but for such filing or
commencement, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), reimbursement obligations, indemnification and
reimbursement payments, fees, costs and expenses (including all fees, costs and
expenses of counsel to the Administrative Agent) incurred in connection with
this Agreement or any other Loan Document, whether direct or indirect, absolute
or contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, together with all renewals, extensions, modifications
or refinancings thereof and (b) Credit Product Obligations; provided, that
Obligations of a Loan Party shall not include its Excluded Swap Obligations.

“OFAC” has the meaning specified in Section 7.11.

“OFAC Listed Person” shall have the meaning specified in Section 6.21.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Ordinary Course of Business” means the ordinary course of business of the
Company and its Subsidiaries, consistent in all material respects with past
practices and undertaken in good faith.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“OSHA” means the Occupational Safety and Hazard Act of 1970.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

34



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.13).

“Outstanding Amount” means (a) with respect to Revolving Credit Loans,
Protective Advances and Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any Borrowings and any
prepayments or repayments of Revolving Credit Loans, Protective Advances or
Swing Line Loans occurring on such date; and (b) with respect to any Letter of
Credit Obligations on any date, (i) the aggregate outstanding amount of such
Letter of Credit Obligations on such date after giving effect to any Letter of
Credit Extension occurring on such date plus and any other changes in the
aggregate amount of the Letter of Credit Obligations as of such date, including
as a result of any reimbursements by the Borrowers of Unreimbursed Amounts and
all Letter of Credit Borrowings on such date.

“Overadvance” has the meaning given to such term in Section 2.01(d)(i)(A).

“Overadvance Loan” means a Base Rate Revolving Credit Loan made when an
Overadvance exists or is caused by the funding thereof.

“Overnight Rate” means, for any day and from time to time as in effect, the
greater of (a) the Federal Funds Rate and (b) an overnight rate determined by
the Administrative Agent, the Letter of Credit Issuer, or the Swing Line Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation.

“Participant” has the meaning assigned to such term in clause (d) of
Section 11.06.

“Participant Register” has the meaning assigned to such term in clause (d) of
Section 11.06.

“Patent Security Agreement” means any patent security agreement pursuant to
which a Loan Party assigns to Administrative Agent, for the benefit of the
Secured Parties, such Person’s interests in its patents, as security for the
Obligations.

“PATRIOT Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.

“Payment Conditions” means, with respect to any Specified Transaction, the
satisfaction of the following conditions:

(a) as of the date of any such Specified Transaction and immediately after
giving effect thereto, no Event of Default has occurred and is continuing;

(b) Adjusted Excess Availability immediately before and after giving Pro Forma
Effect to such Specified Transaction, and on an average basis during the thirty
(30) consecutive day period ending on and including the date of such Specified
Transaction, shall be not less than, the greater of (A) 15.0% of the Maximum
Borrowing Amount and (B) $30,000,000;

 

35



--------------------------------------------------------------------------------

(c) the Consolidated Fixed Charge Coverage Ratio as of the end of the most
recently ended twelve month period prior to the making of such Specified
Transaction, calculated on a Pro Forma Basis, shall be equal to or greater than
1.00 to 1.00; and

(d) the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower Agent certifying as to compliance with the preceding
clauses and demonstrating (in reasonable detail) the calculations required
thereby.

“Payment in Full” means (a) the indefeasible payment in full in cash of all
Obligations, together with all accrued and unpaid interest and fees thereon,
other than Letter of Credit Obligations that have been fully Cash Collateralized
in an amount equal to 105% of the amount thereof or as to which other
arrangements with respect thereto reasonably satisfactory to the Administrative
Agent and the Letter of Credit Issuer shall have been made, (b) the Commitments
shall have terminated or expired, (c) the obligations and liabilities of each
Loan Party and its Affiliates under all Credit Product Arrangements shall have
been fully, finally and irrevocably paid and satisfied in full and the Credit
Product Arrangements shall have expired or been terminated, or other
arrangements satisfactory to the applicable Credit Product Providers shall have
been made with respect thereto, and (d) all claims of the Loan Parties against
any Secured Party arising on or before the payment date in connection with the
Loan Documents or any Credit Product Arrangements, as applicable, shall have
been released on terms reasonably acceptable to the Administrative Agent or the
applicable Credit Product Providers; provided that notwithstanding full payment
or Cash Collateralization of the Obligations as provided herein, the
Administrative Agent shall not be required to terminate its Liens in any
Collateral unless, with respect to any damages the Administrative Agent may
incur as a result of the dishonor or return of Payment Items applied to
Obligations, Administrative Agent receives (i) a written agreement, executed by
Borrowers and any Person whose advances are used in whole or in part to satisfy
the Obligations, indemnifying Agent and Lenders from any such damages; or
(ii) such Cash Collateral as the Administrative Agent, in its reasonable
discretion, deems necessary to protect against any such damages.

“Payment Item” means each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means any Acquisition by a Loan Party so long as:

(a) the Person to be (or whose assets are to be) acquired does not oppose such
Acquisition and the line or lines of business of the Person to be acquired
constitute Core Businesses;

 

36



--------------------------------------------------------------------------------

(b) no Default or Event of Default shall have occurred and be continuing either
immediately prior to or immediately after giving effect to such Acquisition;

(c) the Payment Conditions are satisfied; and

(d) The Borrower Agent shall have furnished the Administrative Agent with ten
(10) days’ prior written notice of such intended Acquisition and shall have
furnished the Administrative Agent with a current draft of the applicable
acquisition documents (and final copies thereof as and when executed), and to
the extent available, appropriate financial statements of the Person which is
the subject of such Acquisition, pro forma projected financial statements for
the twelve (12) month period following such Acquisition after giving effect to
such Acquisition (including balance sheets, cash flows and income statements by
month for the acquired Person, individually, and on a Consolidated basis with
all Loan Parties), and, to the extent available, such other information as the
Administrative Agent may reasonably request.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Earn-Out Payments” means earn-out payments incurred after the Closing
Date in connection with a Permitted Acquisition or other Investment permitted by
this Agreement.

“Permitted Holder” means Elliott Associates, L.P., a Delaware limited
partnership and Elliott International, L.P., a Cayman Islands, British West
Indies limited partnership and/or any of their controlled Affiliates.

“Permitted Liens” has the meaning specified in Section 8.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Plan of Reorganization” has the meaning specified in Section 11.06(i)(c).

“Platform” has the meaning specified in Section 7.02.

“Priority Swap Obligations” means Credit Product Obligations under Swap
Contracts (a) owing to BMO or its Affiliates (so long as BMO (in its discretion)
shall have established a Credit Product Reserve with respect thereto) or
(b) owing to any other Credit Product Provider and expressly identified as
“Priority Swap Obligations” in a Credit Product Notice from the Borrower Agent
and such Credit Product Provider to the Administrative Agent (which at all times
shall be subject to a Credit Product Reserve).

“Pro Forma Adjustment” means, for the purposes of calculating Consolidated
EBITDA for any Measurement Period, if at any time during such Measurement Period
the Company, any Borrower or any of its Restricted Subsidiaries shall have made
a Material Acquisition or Material Disposition, Consolidated EBITDA for such
Measurement Period shall be calculated after giving pro forma effect thereto as
if any such Material Acquisition or Material Disposition occurred on the first
day of such Measurement Period, including (a) with respect to an any Material
Acquisition, inclusion of (i) the actual historical results of operation of such
acquired Person or line of business during such Measurement Period and (ii) pro
forma

 

37



--------------------------------------------------------------------------------

adjustments arising out of events which are directly attributable to such
Material Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, that are either mutually and reasonably agreed
upon by the Borrowers and the Administrative Agent, or else determined on a
basis consistent with Article 11 of Regulation S-X promulgated under the
Securities Act and as interpreted by the staff of the SEC) and (b) with respect
to any Material Disposition, exclusion of the actual historical results of
operations of the disposed of Person or line of business or assets during such
Measurement Period.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a pro forma basis, that
(a) to the extent applicable, the Pro Forma Adjustment shall have been made and,
without duplication, (b) all Specified Pro Forma Transactions that have been
made during the applicable period of measurement or subsequent to such period
and prior to or simultaneously with the event for which the calculation is made
(the period beginning on the first day of such fiscal quarter and continuing
until the date of the consummation of such event, the “Reference Period”) shall
be deemed to have occurred as of the first day of the applicable Reference
Period; provided that (i) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Pro Forma
Transaction, (A) shall be excluded in the case of a Material Disposition, and
(B) shall be included in the case of a Material Acquisition, and (ii) all
Indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transactions (other than Indebtedness under the Loan Documents) or
permanently repaid in connection with the relevant transaction during the
Reference Period shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such Reference Period (with interest
expense of such person attributable to any Indebtedness for which pro forma
effect is being given as provided in preceding clause (ii) that has a floating
or formula rate, shall have an implied rate of interest for the applicable
Reference Period determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness as at the relevant date of determination);
provided, that, the foregoing pro forma adjustments may be applied to any such
test, financial ratio or covenant solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and the definition of Pro
Forma Adjustment.

“Properly Contested” means with respect to any obligation of a Loan Party,
(a) the obligation is subject to a bona fide dispute regarding amount or such
Loan Party’s liability to pay; (b) the obligation is being properly contested in
good faith by appropriate proceedings promptly instituted and diligently
pursued; (c) appropriate reserves have been established in accordance with GAAP,
if required; (d) non-payment could not reasonably be expected to have a Material
Adverse Effect, nor result in forfeiture or sale of any material Collateral;
(e) no Lien is imposed on assets of a Loan Party, unless bonded and stayed to
the satisfaction of the Administrative Agent; and (f) if the obligation results
from entry of a judgment or other order, such judgment or order is stayed
pending appeal or other judicial review.

“Protective Advance” has the meaning specified in Section 2.01(d)(ii)(A).

“Public Lender” has the meaning specified in Section 7.02.

“Qualified ECP” means any Loan Party with total assets exceeding $10,000,000, or
that constitutes an “eligible contract participant” under the Commodity Exchange
Act and can cause another Person to qualify as an “eligible contract
participant” under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Unrestricted Cash” means unrestricted cash held in Deposit Accounts
or Securities Accounts of a Loan Party maintained with the Administrative Agent
or its Affiliates and subject to a Control Agreement.

 

38



--------------------------------------------------------------------------------

“Ratable Share” has the meaning specified in Section 2.01(d)(ii)(C).

“Real Property” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Person,
including all easements, rights-of-way, and similar rights appurtenant thereto
and all leases, tenancies, and occupancies thereof.

“Recipient” means the Administrative Agent, any Lender, any Issuing Bank or any
other recipient of any payment to be made by or on account of any Obligation of
a Borrower hereunder.

“Refinancing Conditions” means the following conditions for Refinancing
Indebtedness: (a) it is in an aggregate principal amount that does not exceed
the principal amount of the Indebtedness being extended, renewed or refinanced
plus accrued interest and reasonable fees and expenses incurred in connection
with such refinancing, refunding, renewal or extension; (b) the interest rate
applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the otherwise market rate of interest for such
Indebtedness; (c) it has a final maturity no sooner than and a weighted average
life no less than the Indebtedness being extended, renewed or refinanced; (d) it
is subordinated (both payment subordination and lien subordination, as
applicable) to the Obligations at least to the same extent as the Indebtedness
being extended, renewed or refinanced; (e) no additional Liens, if any, are
granted with respect to such Refinancing Indebtedness; (f) no additional Person
is obligated, primarily or contingently, on such Refinancing Indebtedness;
(g) such Refinancing Indebtedness shall be on terms, taken as a whole (other
than interest rates, rate floors, fees and optional repayment or redemption
terms) not materially more restrictive to the Loan Parties, as determined by the
Company in good faith, than the Indebtedness being extended, renewed or
refinanced; and (h) in the case of Refinancing Indebtedness with respect to
Indebtedness permitted under Section 8.01(m), the Liens securing such
Indebtedness shall be subject to the Intercreditor Agreement.

“Refinancing Indebtedness” means the Indebtedness that is the result of an
extension, renewal or refinancing of Indebtedness permitted under
Section 8.01(b), (f), (g), (h), (m), (o), (p) and (q) as to which the
Refinancing Conditions are satisfied.

“Register” has the meaning specified in Section 11.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed in the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by a Loan Party to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any material books and records pertaining to Accounts; and (b) a
reserve at least equal to three months’ rent and other charges that could be
payable to any such Person, unless it has executed a Lien Waiver.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reporting Trigger Period” means the period (a) commencing on the day that
(i) an Event of Default has occurred and is continuing or (ii) Adjusted Excess
Availability is less than the greater of (x) 15.0% of the Maximum Borrowing
Amount at such time and (y) $24,000,000 for a period of five (5) consecutive

 

39



--------------------------------------------------------------------------------

Business Days, and (b) continuing until the day (i) no Event of Default exists
and (ii) Adjusted Excess Availability has been equal to or greater than the
greater of (A) $24,000,000 and (B) 15.0% of the of the Maximum Borrowing Amount
for 30 consecutive days.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, (b) with respect to a Letter
of Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, at least two
non-Affiliate Lenders holding more than 50% of the Total Credit Exposure of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

“Required Supermajority Lenders” means, as of any date of determination, at
least three non-Affiliate Lenders holding at least 66-2/3% of the Total Credit
Exposure of all Lenders. The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Supermajority Lenders at any time.

“Reserve” means any reserve constituting all or any portion of the Availability
Reserve. Upon establishment or increase in the Reserves, the Administrative
Agent agrees to make itself available to discuss the Reserve or increase, and
Borrowers may take such action as may be required so that the event, condition,
circumstance, or fact that is the basis for such reserve or increase no longer
exists, in a manner and to the extent reasonably satisfactory to the
Administrative Agent in the exercise of its Permitted Discretion. In no event
shall such opportunity limit the right of Agent to establish or change such
Reserve, unless the Administrative Agent shall have determined, in its Permitted
Discretion, that the event, condition, other circumstance, or fact that was the
basis for such Reserve or such change no longer exists or has otherwise been
adequately addressed by Borrowers.

“Responsible Officer” means, with respect to each Loan Party, the chief
executive officer, president, chief financial officer, treasurer, controller or
assistant treasurer or any vice president of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Company or any Restricted Subsidiary, (ii) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Company’s or any
Restricted Subsidiary’s stockholders, partners or members (or the equivalent
Person thereof), (iii) any distribution, advance or repayment of Indebtedness to
or for the account of a holder of Equity Interests of the Company or its
Affiliates, or (iv) any payment of a Permitted Earn-Out Payment.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of LIBOR Loans, having
the same Interest Period, made by each of the Revolving Credit Lenders pursuant
to Section 2.01(a).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(a), (b) purchase participations in

 

40



--------------------------------------------------------------------------------

Letter of Credit Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Credit Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in Letter of Credit Obligations, Swing Line Loans and
Protective Advances at such time.

“Revolving Credit Facility” means the facility described in Sections 2.01(a),
2.03 and 2.04 providing for Revolving Credit Loans, Letters of Credit and Swing
Line Loans to or for the benefit of the Borrowers by the Revolving Credit
Lenders, Letter of Credit Issuer and Swing Line Lender, as the case may be, in
the maximum aggregate principal amount at any time outstanding of $200,000,000,
as adjusted from time to time pursuant to the terms of this Agreement.

“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment or, following termination of the Revolving Credit Commitments, has
any Revolving Credit Exposure.

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

“Revolving Credit Loan Note” means a promissory note made by the Borrowers in
favor of a Revolving Credit Lender evidencing Revolving Credit Loans made by
such Revolving Credit Lender, substantially in the form of Exhibit A-1.

“Revolving Credit Termination Date” means the earliest of (a) the Maturity Date,
(b) the date of termination of the Aggregate Revolving Credit Commitments
pursuant to Section 2.07, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the Letter of Credit Issuer
to make Letter of Credit Extensions pursuant to Section 9.02.

“Rolling Stock” means any Equipment that (a) consists of trucks, tractors,
trailers and/or other vehicles subject to certificates of title and (b) is owned
by any Loan Party.

“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party under a License.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Party” means (a) each Lender, (b) each Credit Product Provider, (c) the
Administrative Agent, (d) the Letter of Credit Issuer, (e) the Arrangers and
(f) the successors and assigns of each of the foregoing.

“Secured Party Expenses” has the meaning specified in Section 11.04(a).

 

41



--------------------------------------------------------------------------------

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

“Security Agreement” means the Pledge and Security Agreement and Irrevocable
Proxy dated as of the date hereof by the Loan Parties and the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit C.

“Security Instruments” means, collectively or individually as the context may
indicate, the Security Agreement, the Control Agreements, the Aircraft
Mortgages, the Aircraft Related Documents, the Mortgages, the Mortgage Related
Documents, the Copyright Security Agreement, the Trademark Security Agreement,
the Patent Security Agreement, each Lien Waiver and all other agreements
(including securities account control agreements), instruments and other
documents, whether now existing or hereafter in effect, pursuant to which any
Loan Party or other Person shall grant or convey to the Administrative Agent or
the Lenders a Lien in property as security for all or any portion of the
Obligations.

“Settlement Date” has the meaning provided in Section 2.14.

“Solvent” means, as to any Person, such Person (a) owns property or assets whose
fair salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns property or assets whose present fair salable value (as defined below)
is greater than the probable total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of such Person as they
become absolute and matured; (c) is able to pay all of its debts as they mature;
(d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair salable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase. For purposes hereof, the amount of all contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, can reasonably be expected to
become an actual or matured liability.

“Specified Debt Payment” means any prepayment of Indebtedness made pursuant to
Section 8.11(a)(v).

“Specified Investment” means any Investment made pursuant to Section 8.03(l).

“Specified Loan Party” means a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.15(c)).

“Specified Pro Forma Transaction” means, with respect to any period, any
Investment, Disposition, incurrence or repayment of Indebtedness, Restricted
Payment, subsidiary designation or other event that by the terms of the Loan
Documents expressly requires “Pro Forma Compliance” with a test or covenant
hereunder or requires such test or covenant to be calculated on a “Pro Forma
Basis.”

“Specified Restricted Payment” means any Restricted Payment pursuant to
Section 8.06(e) or (f).

 

42



--------------------------------------------------------------------------------

“Specified Transaction” means each Specified Debt Payment, Specified Investment,
Specified Restricted Payment and Permitted Acquisition.

“Subordinated Debt” means (i) Indebtedness which is expressly subordinated in
right of payment to the prior Payment in Full and which is in form and on terms
reasonably satisfactory to, and approved in writing by, the Administrative
Agent, and (ii) Permitted Earn-Out Payments.

“Subordination Provisions” means any provision relating to debt or lien
subordination applicable to or contained in any documents evidencing any
Subordinated Debt, including as set forth in the Intercreditor Agreement.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (but not a representative
office of such Person) of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

“Subsidiary Guarantor” means any Subsidiary of the Company that is a Guarantor.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, together with any
related schedules; provided, that no stock option, phantom stock, restricted
stock or similar plan or agreement providing for payments on account of services
provided by current or former directors or employees of any Loan Party shall be
a “Swap Contract.”

“Swap Obligation” means, with respect to any Loan Party, any obligation to
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

43



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means BMO in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b).

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Revolving Credit Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Revolving Credit Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Agent” means BMO, as administrative agent under the Term Loan
Agreement.

“Term Loan Agreement” has the meaning given such term in the Intercreditor
Agreement.

“Term Loan Documents” has the meaning given such term in the Intercreditor
Agreement.

“Term Loan Lenders” has the meaning given such term in the Intercreditor
Agreement.

“Term Loan Obligations” has the meaning given such term in the Intercreditor
Agreement.

“Term Loan Priority Collateral” has the meaning given such term in the
Intercreditor Agreement.

“Term Loans” means the “Loans” under and as defined in the Term Loan Agreement.

“Threshold Amount” means $10,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
outstanding Commitments of such Lender and the Credit Exposure of such Lender at
such time.

“Total Revolving Credit Outstandings” means, without duplication, the aggregate
Outstanding Amount of all Revolving Credit Loans, Protective Advances,
Overadvances, Swing Line Loans and Letter of Credit Obligations.

“Trade Date” has the meaning specified in Section 11.06(i)(a).

“Trademark Security Agreement” means any trademark security agreement pursuant
to which any Loan Party assigns to the Administrative Agent, for the benefit of
the Secured Parties, such Person’s interest in its trademarks as security for
the Obligations.

 

44



--------------------------------------------------------------------------------

“Transaction” means, individually or collectively as the context may indicate,
(a) entering into the Term Loan Obligations and (b) the entering by the Loan
Parties of the Loan Documents to which they are a party and the funding of the
Revolving Credit Facility.

“Treasury Management and Other Services” means (a) all arrangements for the
delivery of treasury and cash management services, (b) all commercial credit
card, purchase card, p-card and merchant card services; and (c) all other
banking products or services, including trade and supply chain finance services,
other than Letters of Credit, in each case, to or for the benefit of any Loan
Party or an Affiliate of any Loan Party which are entered into or maintained
with a Lender or an Affiliate of a Lender and which are not prohibited by the
express terms of the Loan Documents.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois; provided that if, with respect to any financing statement or
by reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the
Administrative Agent pursuant to any applicable Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than Illinois, the term “UCC” shall also include the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions of this Agreement, each Loan Document and any financing statement
relating to such perfection or effect of perfection or non-perfection.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of the Company that has been
designated as an Unrestricted Subsidiary in accordance with Section 6.13. Each
Unrestricted Subsidiary as of the Closing Date is listed on Schedule 1.02
hereto.

“Unused Facility Amount” means the daily amount by which (a) the Aggregate
Revolving Credit Commitments exceeds (b) the sum of (i) Outstanding Amount of
all Revolving Credit Loans other than Swing Line Loans and (ii) the Outstanding
Amount of all Letter of Credit Obligations, subject to adjustment as provided in
Section 2.17. For the avoidance of doubt, the Outstanding Amount of Swing Line
Loans shall not be considered usage for purposes of determining the Unused
Facility Amount.

“Unused Fee” has the meaning specified in Section 2.09.

“Unused Fee Rate” means a per annum rate equal to 0.25%.

“U.S. Economic Sanctions” shall have the meaning specified in Section 6.21.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Value” means, for an Eligible Account, the face amount of such Eligible
Account, net of any returns, rebates, discounts (calculated on the shortest
terms), credits, allowances or Taxes (including sales, excise or other taxes)
that have been or could reasonably be expected to be claimed by the Account
Debtor or any other Person.

 

45



--------------------------------------------------------------------------------

“Vehicle Title Custodial Agreement” means the Collateral Agency Agreement dated
as of the Closing Date among the Loan Parties, the Vehicle Title Service
Provider and the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.

“Vehicle Title Service Provider” means Corporation Service Company, or any
successor provider appointed by the Administrative Agent.

“Voting Stock” means in relation to a Person, shares of Equity Interests
entitled to vote generally in the election of directors to the board of
directors or equivalent governing body of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) A reference to Loan Parties’ “knowledge” or similar concept means actual
knowledge of a Responsible Officer, or knowledge that a Responsible Officer
would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties.

1.03 Accounting Terms.

 

46



--------------------------------------------------------------------------------

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect on the Closing Date, except (i) with respect to
any reports or financial information required to be delivered pursuant to
Section 7.01, which shall be prepared in accordance with GAAP as in effect and
applicable to that accounting period in respect of which reference to GAAP is
being made and (ii) as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of each Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower Agent or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower Agent shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower Agent shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. Except as expressly provided
otherwise herein, all references herein to Consolidated financial statements of
the Company and its Subsidiaries or to the determination of any amount for the
Company and its Subsidiaries on a Consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Company is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.

(d) Calculations. In computing financial ratios and other financial calculations
of the Company and its Subsidiaries required to be submitted pursuant to this
Agreement, all Indebtedness of the Company and its Subsidiaries shall be
calculated at par value irrespective if the Company has elected the fair value
option pursuant to FASB Interpretation No. 159 – The Fair Value Option for
Financial Assets and Financial Liabilities—Including an amendment of FASB
Statement No. 115 (February 2007).

1.04 Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of Illinois from time to time:
“Chattel Paper,” “Commodity Account,” “Commodity Contracts,” “Deposit Account,”
“Documents,” “Equipment”, “General Intangibles,” “Instrument,” “Inventory,”
“Record,” and “Securities Account.”

1.05 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time;

 

47



--------------------------------------------------------------------------------

provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loan Commitments.

(a) Revolving Credit Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Credit Loan”) to the Borrowers from time to time during the Availability Period
for the Revolving Credit Facility, in an aggregate amount not to exceed at any
time outstanding the lesser of (i) the amount of such Lender’s Revolving Credit
Commitment, or (ii) such Lender’s Applicable Revolving Credit Percentage of the
Borrowing Base; provided, however, that after giving effect to any Revolving
Credit Borrowing, (A) the Total Revolving Credit Outstandings shall not exceed
Maximum Borrowing Amount, and (B) the Revolving Credit Exposure of each Lender
shall not exceed such Lender’s Revolving Credit Commitment. All Revolving Credit
Loans outstanding from time to time up to the FILO Amount shall be deemed to be
outstanding FILO Loans for all purposes under this Agreement.

Within such limits and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01(a), prepay under Section 2.06(a),
and reborrow under this Section 2.01(a). The Administrative Agent shall have the
right, at any time and from time to time on and after the Closing Date in its
Permitted Discretion to establish, modify or eliminate Reserves.

(b) [Reserved].

(c) [Reserved].

(d) Overadvances and Protective Advances.

(i) Overadvances.

(A) If at any time the aggregate principal balance of all Revolving Credit Loans
exceeds the Borrowing Base (including as a result of a scheduled reduction in
the FILO Amount) (an “Overadvance”), the excess amount shall be payable by the
Borrowers on demand by the Administrative Agent. All Overadvance Loans shall
constitute Obligations secured by the Collateral and shall be entitled to all
benefits of the Loan Documents.

(B) The Administrative Agent may, in its sole discretion (but shall have
absolutely no obligation to), require Lenders to honor requests for Overadvance
Loans and to forbear from requiring the applicable Borrower(s) to cure an
Overadvance as long as (a) such Overadvance does not continue for more than 30
consecutive days and (b) the aggregate amount of the Overadvances existing at
any time, together with the Protective Advances outstanding at any time, do not
exceed ten percent (10.0%) of the Aggregate Revolving Credit Commitments then in
effect. Overadvance Loans may be required even if the conditions set forth in
Section 5.02 have not been satisfied. In no event shall Overadvance Loans be
required that would cause the Total Revolving Credit Outstandings

 

48



--------------------------------------------------------------------------------

to exceed the Aggregate Revolving Credit Commitments, or that would require the
Revolving Credit Exposure of a Revolving Credit Lender to exceed its Revolving
Credit Commitment. Required Lenders may at any time revoke the Administrative
Agent’s authority to make further Overadvance Loans to any or all Borrowers by
written notice to the Administrative Agent. Any funding of an Overadvance Loan
or sufferance of an Overadvance shall not constitute a waiver by the
Administrative Agent or Lenders of the Event of Default caused thereby. In no
event shall any Borrower or other Loan Party be deemed a beneficiary of this
Section 2.01(d) nor authorized to enforce any of its terms.

(ii) Protective Advances.

(A) The Administrative Agent shall be authorized by each Borrower and the
Lenders from time to time in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation to), to make Base Rate Revolving Credit
Loans to the Borrowers on behalf of the Lenders (any of such Loans are herein
referred to as “Protective Advances”) which the Administrative Agent deems
necessary or desirable to (a) preserve or protect Collateral or any portion
thereof or (b) to enhance the likelihood of, or maximize the amount of,
repayment of the Revolving Credit Loans and other Revolving Credit Exposure;
provided that no Protective Advance shall cause the aggregate amount of the
Total Revolving Credit Outstandings at such time to exceed the Aggregate
Revolving Credit Commitments then in effect, or cause the Revolving Credit
Exposure of a Revolving Credit Lender to exceed its Revolving Credit Commitment.
All Protective Advances made by the Administrative Agent constitute Obligations,
secured by the Collateral and shall be treated for all purposes as Base Rate
Loans.

(B) The aggregate amount of Protective Advances outstanding at any time shall
not exceed ten percent (10.0% percent) of the Aggregate Revolving Credit
Commitments then in effect, and such Protective Advances, together with the
aggregate amount of Overadvances existing at any time, shall not exceed ten
percent (10.0%) of the Aggregate Revolving Credit Commitments then in effect.
Protective Advances may be made even if the conditions set forth in Section 5.02
have not been satisfied. Each Lender shall participate in each Protective
Advance on a ratable basis. Required Lenders may at any time revoke the
Administrative Agent’s authority to make further Protective Advances to any or
all Borrowers by written notice to the Administrative Agent. Absent such
revocation, the Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive. At any time that there is
sufficient Availability and the conditions precedent set forth in Section 5.02
have been satisfied, the Administrative Agent may request the Lenders to make a
Revolving Credit Loan to repay a Protective Advance. At any other time, the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.01(d)(ii)(C).

(C) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default or Event of Default), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent without
recourse or warranty, an undivided interest and participation in such Protective
Advance equal to the proportion of the Revolving Credit Exposure of such Lender
to the Revolving Credit Exposure of all Lenders (its “Ratable Share”) of such
Protective Advance. Each Lender shall transfer (a “Transfer”) the amount of such
Lender’s purchased interest and participation promptly when requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, but in any case not later than 3:00 p.m. on
the

 

49



--------------------------------------------------------------------------------

Business Day notified (if notice is provided by the Administrative Agent prior
to 12:00 noon and otherwise on the immediately following Business Day (the
“Transfer Date”)). Transfers may occur during the existence of a Default or
Event of Default and whether or not the applicable conditions precedent set
forth in Section 5.02 have then been satisfied. Such amounts transferred to the
Administrative Agent shall be applied against the amount of the applicable
Protective Advance and shall constitute Revolving Credit Loans of such Lenders,
respectively. If any such amount is not transferred to the Administrative Agent
by any Lender on such Transfer Date, the Administrative Agent shall be entitled
to recover such amount on demand from such Lender together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to the Administrative Agent, at the Overnight Rate for three (3) Business
Days and thereafter at the Base Rate. From and after the date, if any, on which
any Lender is required to fund, and funds, its interest and participation in any
Protective Advance purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Ratable Share of all payments of
principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Protective Advance.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of LIBOR Loans shall be made upon the Borrower Agent’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of LIBOR Loans or of any conversion of LIBOR
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each telephonic notice by the Borrower Agent pursuant to this
Section 2.02(a) must be promptly confirmed in writing by a Responsible Officer
of the Borrower Agent. Each Borrowing of, conversion to or continuation of LIBOR
Loans shall be in a principal amount of $500,000 or a whole multiple of $50,000
in excess thereof. Except as provided in Sections 2.02(f), 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. During a
Dominion Trigger Period, there shall be no minimum borrowing amounts for Base
Rate Loans. Each such notice (whether telephonic or written) shall specify
(i) the principal amount of Loans to be borrowed, converted or continued,
(ii) the Type of Loans to be borrowed or to which existing Loans are to be
converted, (iii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day) and (iv) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrowers fail to specify a Type of Loan or if the Borrowers fail to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Loans. If
the Borrowers request a Borrowing of, conversion to, or continuation of LIBOR
Loans in any such Committed Loan Notice, but fail to specify an Interest Period,
they will be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrowers, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Revolving Credit Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 5.02 (and,
if such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the

 

50



--------------------------------------------------------------------------------

Borrowers in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrowers on the books of BMO with the amount
of such funds or (ii) wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Borrower; provided, however, that if, on the date a Committed Loan
Notice with respect to a Revolving Credit Borrowing is given by the Borrower,
there are Letter of Credit Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such Letter of Credit Borrowings, and second, shall be made available to the
Borrowers as provided above.

(c) Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Loan. During
the existence of a Default, no Loans may be requested as, converted to or
continued as LIBOR Loans without the consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower Agent and the
Lenders of the interest rate applicable to any Interest Period for LIBOR Loans
upon determination of such interest rate and, at the request of the Borrower
Agent, deliver to the Borrower Agent a statement showing the quotations used by
the Administrative Agent in determining such rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower Agent
and the Lenders of any change in BMO’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

(e) After giving effect to all conversions of Loans from one Type to the other,
and all continuations of Loans as the same Type, there shall not be more than
eight (8) LIBOR Rate Interest Periods in effect hereunder.

(f) Borrowers and each Lender hereby irrevocably authorize the Administrative
Agent, in the Administrative Agent’s sole discretion, to advance to Borrowers,
and/or to pay and charge to Borrowers’ Loan Account hereunder, all sums
necessary to pay (i) any interest accrued on the Obligations when due and to pay
all fees, costs and expenses and other Obligations at any time owed by any Loan
Party to the Administrative Agent or any Lender hereunder and (ii) any service
charge or expenses due pursuant to Section 11.04 when due. The Administrative
Agent shall advise the Borrower Agent of any such advance or charge promptly
after the making thereof. Such action on the part of the Administrative Agent
shall not constitute a waiver of the Administrative Agent’s rights and the
Borrowers’ obligations under this Agreement. Any amount which is added to the
principal balance of the Loan Account as provided in this Section 2.02(f) shall
constitute Revolving Credit Loans (notwithstanding the failure of the Borrowers
to satisfy any of the conditions to Credit Extensions in Section 5.02) and
Obligations hereunder and shall bear interest at the interest rate then and
thereafter applicable to Base Rate Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the Letter of
Credit Issuer agrees, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the earlier to occur of the
Letter of Credit Expiration Date or the termination of the Availability Period,
to issue Letters of Credit at the request of the Borrower Agent for the account
of a Borrower (or any other Domestic Subsidiary thereof as to which all “know
your customer” or other similar requirements have been satisfied) so long as
such Borrower is a joint and several co-applicant; references to a “Borrower” in
this Section 2.03 shall be deemed to include reference to such other Loan Party
and any applicable Domestic Subsidiary, as the case may be, and to amend Letters
of

 

51



--------------------------------------------------------------------------------

Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drafts under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of a Borrower and any drawings thereunder; provided that the Letter of
Credit Issuer shall not be obligated to make any Letter of Credit Extension with
respect to any Letter of Credit, and no Revolving Credit Lender shall be
obligated to participate in any Letter of Credit, if as of the date of such
Letter of Credit Extension, (A) the Total Revolving Credit Outstandings would
exceed the Maximum Borrowing Amount, (B) the Revolving Credit Exposure of any
Revolving Credit Lender would exceed such Revolving Credit Lender’s Revolving
Credit Commitment, or (C) the Outstanding Amount of all Letter of Credit
Obligations would exceed the Letter of Credit Sublimit. Each request by the
Borrower Agent for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower Agent that the Letter of Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions hereof
and all fees in respect thereof pursuant to Sections 2.03(h) and 2.09(b) shall
be payable (in substitution for any fees set forth in the applicable letter of
credit reimbursement agreements or applications relating to the Existing Letters
of Credit, except to the extent that such fees are also payable pursuant to
Section 2.03(h) and 2.09(b)) as if the Existing Letters of Credit had been
issued on the Closing Date. Notwithstanding the foregoing, (x) the Borrowers
shall not be required to pay any additional issuance fees with respect to the
issuance of the Existing Letters of Credit solely as a result of such letters of
credit being converted to a Letter of Credit hereunder, it being understood that
the fronting, participation and other fees set forth in Section 2.03(h) and
2.09(b) shall otherwise apply to the Existing Letters of Credit and (y) no
Existing Letter of Credit may be extended or renewed.

(ii) The Letter of Credit Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur (i) as to standby Letters of Credit, more than twelve months
after the date of issuance or last renewal, and (ii) as to commercial Letters of
Credit, later than the earlier of (1) 270 days after the date of issuance
thereof and (2) 60 days before the Letter of Credit Expiration Date, unless in
each case the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless Cash Collateralized or all the Lenders
have approved such expiry date;

(iii) The Letter of Credit Issuer shall not be under any obligation to issue any
Letter of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Letter of Credit Issuer
from issuing such Letter of Credit or any Law applicable to the Letter of Credit
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Letter of Credit Issuer
shall prohibit, or request that the Letter of Credit Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the Letter of Credit Issuer with respect to such Letter of

 

52



--------------------------------------------------------------------------------

Credit any restriction, reserve or capital requirement (for which the Letter of
Credit Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Letter of Credit Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and in each
case which the Letter of Credit Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the Letter of Credit Issuer;

(C) such Letter of Credit is in an initial amount less than $10,000;

(D) any Lender is at that time a Defaulting Lender, unless the Letter of Credit
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Letter of Credit Issuer (in its sole discretion) with the
Borrowers or such Lender to eliminate the Letter of Credit Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
Obligations as to which the Letter of Credit Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

(iv) The Letter of Credit Issuer shall not amend any Letter of Credit if the
Letter of Credit Issuer would not be permitted at such time to issue such Letter
of Credit in its amended form under the terms hereof.

(v) The Letter of Credit Issuer shall be under no obligation to amend any Letter
of Credit if (A) the Letter of Credit Issuer would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(vi) The Letter of Credit Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the Letter of Credit Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article X
with respect to any acts taken or omissions suffered by the Letter of Credit
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article X included the Letter
of Credit Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Letter of Credit Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower Agent delivered to the Letter of Credit Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower Agent and, if applicable, of the applicable Borrower. Such Letter of
Credit Application must be received by the Letter of Credit Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the Letter of Credit
Issuer may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Letter of
Credit Issuer: (A) the proposed issuance

 

53



--------------------------------------------------------------------------------

date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing or presentation thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing or
presentation thereunder; and (G) such other matters as the Letter of Credit
Issuer may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the Letter of Credit Issuer (A) the Letter of Credit to
be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Letter of Credit Issuer may require. Additionally, the Borrower
Agent shall furnish to the Letter of Credit Issuer and the Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the Letter of
Credit Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the Letter of
Credit Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, the Letter of
Credit Issuer will provide the Administrative Agent with a copy thereof. Unless
the Letter of Credit Issuer has received written notice from any Revolving
Credit Lender, the Administrative Agent or any Borrower, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article V
shall not then be satisfied, then, subject to the terms and conditions hereof,
the Letter of Credit Issuer shall, on the requested date, issue a Letter of
Credit for the account of the Company or the Company and the applicable Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with the Letter of Credit Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Letter of Credit Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage times the amount of such Letter
of Credit.

(iii) If the Borrower Agent so requests in any applicable Letter of Credit
Application, the Letter of Credit Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit other than a commercial Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Letter of Credit Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Letter of Credit Issuer, the Borrower Agent shall not be required to make a
specific request to the Letter of Credit Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the Letter of Credit
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the Letter of Credit Issuer shall not permit any such extension if (A) the
Letter of Credit Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Revolving Credit Lender or the Borrower
Agent that one

 

54



--------------------------------------------------------------------------------

or more of the applicable conditions specified in Section 5.02 is not then
satisfied, and in each such case directing the Letter of Credit Issuer not to
permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Letter of Credit Issuer will also deliver to the Borrower Agent and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing or presentation of documents under such Letter of Credit, the Letter of
Credit Issuer shall notify the Borrower Agent and the Administrative Agent
thereof. Not later than 1:00 p.m. on the date of any payment by the Letter of
Credit Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrowers shall reimburse the Letter of Credit Issuer through the Administrative
Agent in Dollars and in an amount equal to the amount of such drawing. If the
Borrowers fail to reimburse the Letter of Credit Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing or payment (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Applicable Percentage
thereof. In such event, the Borrower Agent shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.03 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Credit Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the Letter of Credit
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) to the Administrative Agent for the
account of the Letter of Credit Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar denominated payments an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 3:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Revolving Credit
Loan to the Borrower Agent in such amount. The Administrative Agent shall remit
the funds so received to the Letter of Credit Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 5.02 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the Letter of Credit Issuer a Letter of Credit
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the Letter of Credit Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a Letter of Credit Advance from such Revolving Credit Lender in
satisfaction of its participation obligation under this Section 2.03.

 

55



--------------------------------------------------------------------------------

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or
Letter of Credit Advance pursuant to this Section 2.03(c) to reimburse the
Letter of Credit Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Revolving Credit Lender’s Applicable Percentage of
such amount shall be solely for the account of the Letter of Credit Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
Letter of Credit Advances to reimburse the Letter of Credit Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Credit Lender may have against the Letter of Credit Issuer,
any Borrower or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such making of a Letter of
Credit Advance shall relieve or otherwise impair the obligation of the Borrowers
to reimburse the Letter of Credit Issuer for the amount of any payment made by
the Letter of Credit Issuer under any Letter of Credit, together with interest
as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Letter of Credit Issuer any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
then, without limiting the other provisions of this Agreement, the Letter of
Credit Issuer shall be entitled to recover from such Revolving Credit Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Letter of Credit Issuer at a
rate per annum equal to the applicable Overnight Rate for three (3) Business
Days and thereafter at the Base Rate, plus any administrative, processing or
similar fees customarily charged by the Letter of Credit Issuer in connection
with the foregoing. A certificate of the Letter of Credit Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations. At any time after the Letter of Credit Issuer
has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Revolving Credit Lender’s Letter of Credit Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the Letter of Credit Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrowers or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Applicable Revolving
Credit Percentage thereof in Dollars (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Credit Lender’s Letter of Credit Advance was outstanding) and in the same funds
as those received by the Administrative Agent.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the
Letter of Credit Issuer for each drawing under each Letter of Credit, and to
repay each Letter of Credit Borrowing shall be joint and several and absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such

 

56



--------------------------------------------------------------------------------

Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Letter of Credit Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii) any draft, demand, certificate or other document or endorsement presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) any payment by the Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit, or any payment made by the Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

(f) Role of Letter of Credit Issuer. Each Revolving Credit Lender and the
Borrowers agree that, in paying any drawing under a Letter of Credit, the Letter
of Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the Letter of Credit Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Revolving Credit Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision); or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit. The Letter of Credit Issuer may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument endorsing, transferring or assigning or purporting to endorse,
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. Any action taken or omitted to be taken by the
Letter of Credit Issuer under or in connection with any Letter of Credit issued
by it shall not create for the Letter of Credit Issuer any resulting liability
to Borrowers, any other Loan Party, any Lender or any other Person unless such
action is taken or omitted to be taken with gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision) on the part of the Letter of Credit Issuer.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Letter of Credit Issuer and the Borrower Agent, when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii)

 

57



--------------------------------------------------------------------------------

the rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(h) Fronting Fee and Documentary and Processing Charges Payable to Letter of
Credit Issuer. The Borrowers shall pay directly to the Letter of Credit Issuer
for its own account a fronting fee with respect to each Letter of Credit, at a
rate equal to one-eighth of one percent (0.125%), computed on the amount of such
Letter of Credit (a “Fronting Fee”), and payable upon the issuance or renewal
(automatic or otherwise) thereof or upon any amendment increasing the amount
thereof. In addition, the Borrowers shall pay directly to the Letter of Credit
Issuer for its own account, in Dollars, the customary and reasonable issuance,
presentation, amendment and other processing fees, and other standard and
reasonable costs and charges, of the Letter of Credit Issuer relating to letters
of credit issued by it as from time to time in effect. Such reasonable customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Company
or any other Borrower, each Borrower shall be obligated to reimburse the Letter
of Credit Issuer hereunder for any and all drawings under such Letter of Credit.
Each Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Restricted Subsidiaries, the Company or any other Borrower inures to
the benefit of such Borrower, and that such Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries, the
Company or other Borrower.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, but shall not be obligated to make loans in reliance upon
the agreements of the other Lenders set forth in this Section 2.04 in Dollars
(each such loan, a “Swing Line Loan”) to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Credit Loans and Letter of
Credit Obligations of the Revolving Credit Lender acting as Swing Line Lender,
may exceed the amount of such Revolving Credit Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the Maximum
Borrowing Amount, and (ii) the Revolving Credit Exposure of any Revolving Credit
Lender shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment, and provided, further, that the Borrowers shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits and subject to the discretion of the Swing Line Lender to make
Swing Line Loans, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.06(a)(ii),
and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Revolving Credit Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage times the amount of such Swing
Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower Agent’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent

 

58



--------------------------------------------------------------------------------

not later than 12:00 noon on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $500,000 and integral
multiples of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower Agent. Promptly after receipt by the Swing
Line Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
(i) deliver notice to the Borrower Agent and the Administrative Agent as to
whether it will or will not make such Swing Line Loan available to the Borrowers
and, if agreeing to make such Swing Line Loan, (ii) confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 1:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender may, not later than 3:00 p.m.
on the borrowing date specified in such Swing Line Loan Notice, make the amount
of its Swing Line Loan available to the Borrower Agent at its office by
crediting the account of the Borrower Agent on the books of the Swing Line
Lender in Same Day Funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion, but
no less frequently than weekly, may request, on behalf of the Borrowers (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Revolving Credit
Loan in an amount equal to such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02 without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Credit Commitments and the
conditions set forth in Section 5.02. The Swing Line Lender shall furnish the
Borrower Agent with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Credit
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 2:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Revolving Credit Loan to the Borrowers
in such amount. The Administrative Agent shall remit the funds so received to
the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Credit Loans submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

 

59



--------------------------------------------------------------------------------

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the applicable Overnight Rate for three (3) Business
Days and thereafter at the Base Rate, plus any administrative processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. A certificate of the Swing Line Lender submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Credit Lender may have against the Swing
Line Lender, the Borrowers or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay Swing Line Loans, together with
interest as provided herein.

(v) All refinancings and fundings under this Section 2.04(c) shall be in
addition to and without duplication of the settlement procedures and obligations
under Section 2.14.

(d) Repayment of Participations. At any time after any Revolving Credit Lender
has purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Revolving Credit Lender its Applicable
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Credit
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Revolving Credit Loan or
risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender’s Applicable Percentage of any Swing Line Loan, interest in
respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Repayment of Loans.

(a) Revolving Credit Loans. The Borrowers shall repay to the Administrative
Agent for the account of each of the Revolving Credit Lenders on the Maturity
Date the aggregate principal amount of and all accrued and unpaid interest on
all Revolving Credit Loans outstanding on such date.

 

60



--------------------------------------------------------------------------------

(b) Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) each refinancing date arising under Section 2.04(c) and
(ii) the Maturity Date.

(c) Protective Advances. The Borrowers shall repay all Protective Advances on
the earlier to occur of (i) demand by the Administrative Agent and (ii) the
Maturity Date.

(d) Other Obligations. Obligations other than principal and interest on the
Loans, including Letter of Credit Obligations and Extraordinary Expenses, shall
be paid by Borrowers as specifically provided herein and in any other applicable
Loan Documents or, if no payment date is specified, on demand.

2.06 Prepayments.

(a) Optional.

(i) The Borrowers may, upon notice to the Administrative Agent from the Borrower
Agent, at any time or from time to time voluntarily prepay Revolving Credit
Loans in whole or in part without premium or penalty; provided that except with
respect to prepayments in accordance with Section 4.04(c), (A) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of LIBOR Loans and (2) on the date
of prepayment of Base Rate Loans; (B) any prepayment of LIBOR Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. During a
Dominion Trigger Period, there shall be no minimum repayment amount for Base
Rate Loans. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if LIBOR Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage). If such notice is given by the Borrower Agent,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. Any
prepayment of a LIBOR Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.17, such prepayments shall be paid to the
Lenders in accordance with their respective Applicable Percentages. Any payment
of the Revolving Credit Loans shall be applied first to the Revolving Credit
Loans that are not FILO Loans until repaid in full, and then to FILO Loans.

(ii) The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent) from the Borrower Agent, at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower Agent, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(b) Mandatory.

(i) Asset Dispositions and Insurance Events. Subject to Section 2.06(d), If a
Disposition or insurance event occurs with respect to any property (other than
Term Loan Priority Collateral so long as the Term Loan Obligations is
outstanding) of any Loan Party or any of its

 

61



--------------------------------------------------------------------------------

Restricted Subsidiaries (other than any Disposition of property permitted by
Section 8.05(a), Section 8.05(l) or Section 8.05(m)) which results in the
realization by such Person of Net Cash Proceeds in excess of $1,000,000 for any
such Disposition and insurance events or $1,000,000 in the aggregate for all
such Dispositions and insurance events in any fiscal year, the Borrowers shall
prepay an aggregate principal amount of Loans (and Cash Collateralize Letter of
Credit Obligations, if applicable) equal to 100% of such excess Net Cash
Proceeds immediately upon receipt thereof by such Person, to the Revolving
Credit Facility in the manner set forth in clause (c)(ii) below.

(ii) Overadvances. If for any reason the Total Revolving Credit Outstandings at
any time exceed the Borrowing Base at such time (including as a result of a
scheduled reduction in the FILO Amount), the Borrowers shall upon demand prepay
Revolving Credit Loans, Swing Line Loans and Letter of Credit Borrowings and/or
Cash Collateralize the Letter of Credit Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrowers shall not be required to
Cash Collateralize the Letter of Credit Obligations pursuant to this
Section 2.06(b)(ii) unless, after the prepayment of the Revolving Credit Loans
and Swing Line Loans, the Total Revolving Credit Outstandings exceed the
Aggregate Revolving Credit Commitments at such time.

(c) Application of Mandatory Prepayments. Subject to Section 9.03:

(i) Generally. Subject to Section 2.17, prepayments shall be paid to the Lenders
in accordance with their respective Applicable Percentage. Notwithstanding the
foregoing, any prepayment hereunder arising from a Disposition of assets of the
type then included in the Borrowing Base shall be applied to repay Revolving
Credit Facility in accordance with clause (ii) below.

(ii) Revolving Credit Loans. Except as otherwise provided in Section 2.17,
prepayments of the Revolving Credit Facility made pursuant to Section 2.06(b),
first, shall be applied ratably to the Letter of Credit Borrowings and the Swing
Line Loans, second, shall be applied ratably to the outstanding Revolving Credit
Loans, third, shall be used to Cash Collateralize the remaining Letter of Credit
Obligations in the Minimum Collateral Amount and, fourth, the amount remaining,
if any, after the prepayment in full of all outstanding Obligations (other than
Credit Product Obligations) and the Cash Collateralization of the remaining
Letter of Credit Obligations in the Minimum Collateral Amount may be retained by
the Borrowers for use in the ordinary course of Borrowers’ business. Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrowers or any other Loan Party or any Defaulting Lender
that has provided Cash Collateral) to reimburse the Letter of Credit Issuer or
the Revolving Credit Lenders, as applicable. Any amount applied to the Revolving
Credit Loans shall be applied first to the Revolving Credit Loans that are not
FILO Loans until repaid in full, and then to FILO Loans.

(d) Reinvestment. Notwithstanding the foregoing, (A) with respect to any Net
Cash Proceeds less than $10,000,000 realized in connection with a Disposition or
insurance event described in Section 2.06(b)(i), at the election of the
Borrowers (as notified by the Borrower Agent to the Administrative Agent on or
prior to the date of such Disposition or insurance event or receipt of proceeds)
and so long as no Default shall have occurred and be continuing, such Loan Party
or such Restricted Subsidiary may reinvest all or any portion of such Net Cash
Proceeds in operating assets within 180 days after the receipt of such Net Cash
Proceeds (the consummation of such reinvestment to be certified by the Borrowers
in writing to the Lender within such period); provided, however, that any Net
Cash Proceeds not so reinvested in excess of $250,000 in any fiscal year shall
be immediately applied to the prepayment of the Loans as set forth in
Section 2.06(c) and (B) with respect to Net Cash Proceeds equal to or greater
than $10,000,000 realized in connection with a Disposition or insurance event
described in Section 2.06(b)(i), if the

 

62



--------------------------------------------------------------------------------

Borrowers have requested that Administrative Agent agree to permit Borrowers or
the applicable Restricted Subsidiary to repair or replace the Collateral subject
to such Disposition, such amounts shall be held as Cash Collateral and
provisionally applied to reduce the outstanding principal balance of the
Revolving Credit Loans (but shall not create Availability) until the earlier of
Administrative Agent’s decision with respect thereto or the expiration of 180
days from such request. If Administrative Agent, after consultation with the
Borrowers agrees in its reasonable discretion to permit such repair or
replacement, such amount shall, unless an Event of Default is in existence, be
remitted to Borrowers for use in replacing or repairing the Collateral so
Disposed of or subject to an insurance event at such time and in such amounts as
the Administrative Agent may determine in its reasonable credit judgment. If
Administrative Agent declines to permit such repair or replacement in its
reasonable discretion within such 180 day period, such amount shall be applied
to the Loans in the manner otherwise specified in Section 2.06(c).

2.07 Termination or Reduction of Commitments. The Borrowers may, upon notice to
the Administrative Agent from the Borrower Agent, terminate the Aggregate
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit, or from time to time permanently reduce the Aggregate Revolving Credit
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$25,000,000 or any whole multiple of $5,000,000 in excess thereof, (iii) no such
partial reduction shall result in the Aggregate Revolving Credit Commitments
being less than $75,000,000, (iv) the Borrowers shall not terminate or reduce
(A) the Aggregate Revolving Credit Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Aggregate Revolving Credit Commitments, (B) the
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of Letter of Credit Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit and
(v) if, after giving effect to any reduction or termination of the Aggregate
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Revolving Credit Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Credit Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit. Any reduction of the
Aggregate Revolving Credit Commitments shall be applied to the Revolving Credit
Commitment of each Revolving Credit Lender according to its Applicable Revolving
Credit Percentage. All fees accrued until the effective date of any termination
of the Aggregate Revolving Credit Commitments shall be paid on the effective
date of such termination.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each LIBOR Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the LIBOR Rate for such Interest Period plus
the Applicable Margin; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin; (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin and (iv) each other Obligation (including, to the
extent not prohibited by applicable Law, interest not paid when due) shall bear
interest on the unpaid amount thereof at a rate per annum equal to the Base Rate
plus the Applicable Margin.

(b) (i) If any amount payable by the Borrowers under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or

 

63



--------------------------------------------------------------------------------

otherwise, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(ii) If any other Event of Default exists, then the Administrative Agent may,
and upon the request of the Required Lenders shall, require (and notify the
Borrowers thereof) that all outstanding Loan Obligations shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) Unused Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a fee (the “Unused Fee”) equal to the Unused Fee
Rate times the Unused Facility Amount. The Unused Fee shall accrue at all times
during the Availability Period for the Revolving Credit Facility, including at
any time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the first Business Day after
each calendar quarter, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period for the Revolving
Credit Facility.

(b) Letter of Credit Fees. Subject to the provisions of the last sentence of
this clause (b), the Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (“Letter of Credit Fee”) for each
Letter of Credit equal to the Applicable Margin for LIBOR Loans that are not
FILO Loans times the daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit); provided, however, any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the Letter of Credit Issuer shall be payable, to the maximum
extent permitted by applicable Law, to the other Revolving Credit Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.17(a)(iv),
with the balance of such fee, if any, payable to the Letter of Credit Issuer for
its own account. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. The Letter of Credit Fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article V is not met, and shall be due
and payable quarterly in arrears on the first Business Day after each calendar
quarter, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. If there is any change in the
Applicable Margin for LIBOR Loans that are not FILO Loans during any quarter,
the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Margin for LIBOR Loans that are not FILO Loans
separately for each period during such quarter that such Applicable Margin was
in effect. At all times that the Default Rate shall be applicable to any Loans
pursuant to Section 2.08(b), the Letter of Credit Fees payable under this clause
(b) shall accrue and be payable at the Default Rate.

(c) Fee Letter. The Borrowers agree to pay to the Administrative Agent, for its
own account, the fees payable in the amounts and at the times set forth in the
Fee Letter.

 

64



--------------------------------------------------------------------------------

(d) Generally. All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to (i) the Administrative Agent for distribution,
in the case of commitment fees and participation fees, to the Revolving Credit
Lenders, and otherwise, to the Lenders entitled thereto or (ii) the Letter of
Credit Issuer, in the case of fees payable to it. Fees paid shall not be
refundable under any circumstances.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the LIBOR Rate)
and the Unused Fee shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan or
other Loan Obligation not paid when due for the day on which the Loan is made or
such Loan Obligation is due and unpaid, and shall not accrue on a Loan, or any
portion thereof, or such Loan Obligation for the day on which the Loan, or such
portion thereof, or Loan Obligation is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11 Evidence of Debt.

(a) Loan Account. The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by the Administrative Agent (the
“Loan Account”) in the Ordinary Course of Business. In addition, each Lender may
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, and each payment of interest, fees and other amounts
due in connection with the Loan Obligations due to such Lender. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Loan Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) Account Records. In addition to the accounts and records referred to in
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12 Payments Generally; the Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars

 

65



--------------------------------------------------------------------------------

and in immediately available funds not later than 1:00 p.m. on the date
specified herein. Subject to Section 2.14, Section 9.03, and payments made
during a Dominion Trigger Period from the Concentration Account, the
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the Revolving Credit Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b) Presumptions by Administrative Agent.

(i) Funding by Lenders. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of LIBOR Loans
(or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Borrower. Unless the Administrative Agent shall have received
notice from the Borrower Agent prior to the time at which any payment is due to
the Administrative Agent for the account of the Lenders or the Letter of Credit
Issuer hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Letter of Credit Issuer, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the Letter of Credit Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Letter of Credit Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

66



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
Letter of Credit Borrowings, interest and fees then due hereunder, such funds
shall be applied as provided in Section 2.06(c).

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) the Loan Obligations due and payable to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Loan Obligations due and payable to
such Lender at such time to (ii) the aggregate amount of the Loan Obligations
due and payable to all Lenders hereunder and under the other Loan Documents at
such time) of payments on account of the Loan Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) the Loan Obligations owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Loan Obligations owing (but not due and payable) to such Lender
at such time to (ii) the aggregate amount of the Loan Obligations owing (but not
due and payable) to all Lenders hereunder and under the other Loan Documents at
such time) of payments on account of the Loan Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Loans and subparticipations in Letter of
Credit Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Loan Obligations then due and payable to the Lenders or owing (but not due
and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

67



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of any Loan Party pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.16, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in Letter of Credit Obligations or Swing Line Loans
to any assignee or participant, other than an assignment to any Loan Party or
any Affiliate thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Settlement Among Lenders.

(a) The amount of each Revolving Credit Lender’s Applicable Revolving Credit
Percentage of outstanding Revolving Credit Loans shall be computed weekly (or
more frequently in the Administrative Agent’s discretion) and such amount shall
be adjusted upward or downward based on all Revolving Credit Loans and
repayments of Revolving Credit Loans received by the Administrative Agent as of
3:00 p.m. on the first Business Day (such date, the “Settlement Date”) following
the end of the period specified by the Administrative Agent.

(b) The Administrative Agent shall deliver to each of the Revolving Credit
Lenders promptly after a Settlement Date a summary statement of the amount of
outstanding Revolving Credit Loans for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Revolving Credit Lender its
Applicable Percentage of repayments, and (ii) each Revolving Credit Lender shall
transfer to the Administrative Agent (as provided below) or the Administrative
Agent shall transfer to each Revolving Credit Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the
Revolving Credit Exposure of each Revolving Credit Lender shall be equal to such
Revolving Credit Lender’s Applicable Percentage of the Total Revolving Credit
Outstandings as of such Settlement Date. If the summary statement requires
transfers to be made to the Administrative Agent by the Revolving Credit Lenders
and is received prior to 1:00 p.m. on a Business Day, such transfers shall be
made in immediately available funds no later than 3:00 p.m. that day; and, if
received after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day.
The obligation of each Revolving Credit Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Revolving Credit Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any reasonable administrative,
processing, or similar fees customarily charged by the Administrative Agent in
connection with the foregoing.

2.15 Nature and Extent of Each Borrower’s Liability.

(a) Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for all Obligations, except Excluded Swap Obligations, and all
agreements under the Loan Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until the Facility
Termination Date, and that such obligations are absolute and unconditional,
irrespective of (i) the genuineness, validity, regularity,

 

68



--------------------------------------------------------------------------------

enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Borrower is or may become a party or be bound; (ii) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by the Administrative
Agent or any Lender with respect thereto; (iii) the existence, value or
condition of, or failure to perfect a Lien or to preserve rights against, any
security or guaranty for the Obligations or any action, or the absence of any
action, by the Administrative Agent or any Lender in respect thereof (including
the release of any security or guaranty); (iv) the insolvency of any Borrower;
(v) any election by the Administrative Agent or any Lender in proceeding under
Debtor Relief Laws for the application of Section 1111(b)(2) of the Bankruptcy
Code; (vi) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(vii) the disallowance of any claims of the Administrative Agent or any Lender
against any Borrower for the repayment of any Obligations under Section 502 of
the Bankruptcy Code or otherwise; or (viii) any other action or circumstances
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, except full payment in cash or Cash Collateralization of
all Obligations on the Facility Termination Date.

(b) Waivers.

(i) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel the
Administrative Agent or Lenders to marshal assets or to proceed against any
Borrower, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Borrower. Each
Borrower waives all defenses available to a surety, guarantor or accommodation
co-obligor other than full payment of all Obligations. It is agreed among each
Borrower, the Administrative Agent and Lenders that the provisions of this
Section 2.15 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, the Administrative Agent and
Lenders would decline to make Loans and issue Letters of Credit. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.

(ii) The Administrative Agent and Lenders may, following and during the
continuance of an Event of Default, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or non-judicial sale or enforcement, without affecting any
rights and remedies under this Section 2.15. If, in taking any action in
connection with the exercise of any rights or remedies, the Administrative Agent
or any Lender shall forfeit any other rights or remedies, including the right to
enter a deficiency judgment against any Borrower or other Person, whether
because of any applicable Laws pertaining to “election of remedies” or
otherwise, each Borrower consents to such action and waives any claim of
forfeiture of such rights or remedies based upon it, even if the action may
result in loss of any rights of subrogation that such Borrower might otherwise
have had. Any election of remedies that results in denial or impairment of the
right of the Administrative Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person. The Administrative Agent may bid all or a portion of the Obligations at
any foreclosure or trustee’s sale or at any private sale, and the amount of such
bid need not be paid by the Administrative Agent but shall be credited against
the Obligations. The amount of the successful bid at any such sale, whether the
Administrative Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be

 

69



--------------------------------------------------------------------------------

the amount of the Obligations guaranteed under this Section 2.15,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which the
Administrative Agent or any Lender might otherwise be entitled but for such
bidding at any such sale.

(c) Extent of Liability; Contribution.

(i) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 2.15 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.

(ii) If any Borrower makes a payment under this Section 2.15 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 2.15 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

(iii) Each Loan Party that is a Qualified ECP when its guaranty of or grant of
Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 2.15 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Payment in Full. Each Loan Party intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Loan Party for
all purposes of the Commodity Exchange Act.

(d) Direct Liability; Separate Borrowing Availability. Nothing contained in this
Section 2.15 shall limit the liability of any Borrower to pay Loans made
directly or indirectly to that Borrower (including Loans advanced to any other
Borrower and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower), Letter of Credit Obligations relating to Letters of Credit
issued to support such Borrower’s business, and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such
Borrower shall be primarily liable for all purposes hereunder. The
Administrative Agent and Lenders shall have the right, at any time in their
discretion, to condition Revolving Credit Loans and Letters of Credit upon a
separate calculation of borrowing availability consistent with the Borrowing
Base for each Borrower and to restrict the disbursement and use of such
Revolving Credit Loans and Letters of Credit to such Borrower.

(e) Joint Enterprise. Each Borrower has requested that the Administrative Agent
and Lenders make this credit facility available to Borrowers on a combined
basis, in order to finance Borrowers’ business

 

70



--------------------------------------------------------------------------------

most efficiently and economically. The Borrowers’ business is a mutual and
collective enterprise, and the successful operation of each Borrower is
dependent upon the successful performance of the integrated group. The Borrowers
believe that consolidation of their credit facility will enhance the borrowing
power of each Borrower and ease administration of the Revolving Credit Facility,
all to their mutual advantage. The Borrowers acknowledge that the Administrative
Agent’s and Lenders’ willingness to extend credit and to administer the
Collateral on a combined basis hereunder is done solely as an accommodation to
Borrowers and at Borrowers’ request.

(f) Subordination. Each Loan Party hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Loan Party, howsoever arising, to the full payment in cash or Cash
Collateralization of all Obligations on the Facility Termination Date.

(g) Borrower Agent.

(i) Each Loan Party hereby irrevocably appoints and designates (or, if not a
party hereto, by execution and delivery of a guaranty agreement acceptable to
Administrative Agent or otherwise becoming a Guarantor hereunder shall be deemed
to have irrevocably appointed and designated) the Company (“Borrower Agent”) as
its representative and agent and attorney-in-fact for all purposes under the
Loan Documents, including, as applicable, requests for Credit Extensions,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base and financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, the Letter of Credit Issuers, Swing Line Lender or any Lender.

(ii) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any Loan Party by the Borrower Agent shall be deemed for all
purposes to have been made by such Loan Party and shall be binding upon and
enforceable against such Loan Party to the same extent as if made directly by
such Loan Party.

(iii) The Borrower Agent hereby accepts the appointment by each Loan Party
hereunder to act as its agent and attorney-in-fact.

(iv) The Administrative Agent and Lenders shall be entitled to rely upon, and
shall be fully protected in relying upon, any notice or communication (including
any Request for Credit Extension) delivered by Borrower Agent on behalf of any
Borrower or other Loan Party. The Administrative Agent and Lenders may give any
notice to or communication with a Loan Party hereunder to the Borrower Agent on
behalf of such Loan Party. Each of the Administrative Agent, the Letter of
Credit Issuers and the Lenders shall have the right, in its discretion, to deal
exclusively with Borrower Agent for any or all purposes under the Loan
Documents. Each Loan Party agrees (or, if not a party hereto, by execution and
delivery of a guaranty agreement acceptable to Administrative Agent or otherwise
becoming a Guarantor hereunder shall be deemed to have agreed) that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by Borrower Agent shall be binding upon and enforceable against it.

2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) the Letter of Credit Issuer has
honored any full or partial drawing request under any Letter of Credit upon
presentation and such drawing has resulted in a Letter of Credit Borrowing,
(ii) as of the Letter of Credit Expiration Date, any Letter of Credit Obligation

 

71



--------------------------------------------------------------------------------

for any reason remains outstanding, (iii) any Protective Advance shall not have
been funded by the Lenders upon demand by the Administrative Agent, (iv) the
Borrowers shall be required to provide Cash Collateral pursuant to Section 9.02
or (v) there shall exist a Defaulting Lender, the Borrowers shall immediately
(in the case of clause (iv) above) or within one Business Day (in all other
cases) following any request by the Administrative Agent or the Letter of Credit
Issuer, provide Cash Collateral in an amount not less than the Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (v) above, after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Letter of Credit Issuer and the Lenders, and agree to maintain, a
first priority security interest in all such cash, Deposit Accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.16(c). If at any time the Administrative Agent reasonably determines
that Cash Collateral is less than the Minimum Collateral Amount or otherwise
deficient for any reason, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more blocked, non-interest bearing Deposit
Accounts at BMO.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided in respect of Letters of Credit, Swing Line
Loans or Protective Advances shall be held and applied to the specific Letter of
Credit Obligations, Swing Line Loans or Protective Advances (including any the
Defaulting Lender’s obligation to fund participations in respect thereof) for
which the Cash Collateral was so provided (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Credit Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi)) or
(ii) the determination by the Administrative Agent and the Letter of Credit
Issuer that there exists excess Cash Collateral.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Supermajority Lenders” and Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.08 shall be applied at such

 

72



--------------------------------------------------------------------------------

time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, if such Defaulting Lender is a Revolving
Credit Lender, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Letter of Credit Issuer or Swing Line Lender hereunder;
third, if such Defaulting Lender is a Revolving Credit Lender, to Cash
Collateralize the Letter of Credit Issuer’s and the Administrative Agent’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.16; fourth, as the Borrower Agent may request (so long as no Default
or Event of Default exists) to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower Agent, to be held in a Deposit Account
and released in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) if such
Defaulting Lender is a Revolving Credit Lender, Cash Collateralize the Letter of
Credit Issuer’s and the Administrative Agent’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit and
Protective Advances; sixth, in the case of a Defaulting Lender, to the payment
of any obligations owing to the other Lenders, including the Letter of Credit
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, including the Letter of Credit Issuer or
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letter of Credit Obligations
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations, Swing Line Loans and Protective
Advances are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.17(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any Unused
Fee payable pursuant to Section 2.09(a) for any period during which that Lender
is a Defaulting Lender (and the Borrowers shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender). Each Defaulting Lender which is a Revolving Credit Lender shall be
entitled to receive Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.16. With respect to any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to this clause
(iii), the Borrowers shall (A) pay to each Non-Defaulting Lender which is a
Revolving Credit Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Letter of Credit Issuer the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such

 

73



--------------------------------------------------------------------------------

Letter of Credit Issuer’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letter of Credit
Obligations, Swing Line Loans and Protective Advances shall be reallocated among
the Non-Defaulting Lenders which are Revolving Credit Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Revolving Credit Commitment) but only to the extent that
(x) the conditions set forth in Section 5.02 are satisfied at the time of such
reallocation (and, unless the Borrower Agent shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. Subject to Section 11.20, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(b) Defaulting Lender Cure. If the Borrower Agent, the Administrative Agent and,
in the case that a Defaulting Lender is a Revolving Credit Lender, the Swing
Line Lender and the Letter of Credit Issuer, agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Revolving Credit Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit, Swing Line Loans and Protective Advances to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.17(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.18 Increase in Revolving Credit Commitments.

(a) Request for Increase. Provided no Default or Event of Default has occurred
and is continuing, upon notice to and with the written consent of the
Administrative Agent (which shall promptly notify the applicable Revolving
Credit Lenders), the Borrower Agent may from time to time request an increase in
the Aggregate Revolving Credit Commitments by an amount (for all such requests)
not exceeding $100,000,000 (each such increase, a “Commitment Increase”);
provided that (i) any such request for an increase shall be in a minimum amount
of $25,000,000 in the aggregate or, if less, the entire unutilized amount of the
maximum amount of all such requests set forth above and (ii) no more than three
(3) such requests shall be made during the term of this Agreement. At the time
of sending such notice, the Borrower Agent (in consultation with the
Administrative Agent) shall specify the time period within which each applicable
Revolving Credit Lender is requested to respond (which shall in no event be less
than ten (10) Business Days from the date of delivery of such notice to the
applicable Revolving Credit Lenders).

(b) Revolving Credit Lender Elections to Increase. Each Revolving Credit Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to commit to a portion of the requested increase of the Revolving Credit
Facility and, if so, whether by an amount equal to, greater than,

 

74



--------------------------------------------------------------------------------

or less than its Applicable Percentage. Any Revolving Credit Lender not
responding within such time period shall be deemed to have declined to commit to
any portion of the requested increase.

(c) Notification by Administrative Agent; Additional Revolving Credit Lenders.
The Administrative Agent shall notify the Borrower Agent of the Revolving Credit
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Borrower Agent may also
invite additional Eligible Assignees to become Revolving Credit Lenders pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel (each such Eligible Assignee issuing a
commitment, executing and delivering such joinder agreement and becoming a
Revolving Credit Lender, an “Additional Commitment Lender”), provided, however,
that without the consent of the Administrative Agent, at no time shall the
Commitment of any Additional Commitment Lender be less than $5,000,000.

(d) Effective Date and Allocations. If the Aggregate Revolving Credit
Commitments are increased in accordance with this Section 2.18, the
Administrative Agent and the Borrower Agent shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrower Agent and the Revolving
Credit Lenders of the final allocation of such increase and the Increase
Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Borrower Agent shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (B) certifying that, before and after giving effect to such increase, the
representations and warranties contained in Article VI and in the other Loan
Documents, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects (or in all respects if qualified by materiality) on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or in all respects if qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 2.18, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, (ii) the Borrowers, the Administrative Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder agreement in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel; (iii) the Borrowers shall have paid such fees and other compensation to
the Revolving Credit Lenders increasing their Revolving Credit Commitments and
to the Additional Commitment Lenders as the Borrowers and such Lenders and
Additional Commitment Lenders shall agree; (iv) the Borrowers shall have paid
such arrangement fees, if any, to the Administrative Agent as the Borrowers and
the Administrative Agent may agree; (v) other than the fees and compensation
referred to in clauses (iii) and (iv) above, the Commitment Increase shall be on
the same terms and pursuant to the same documentation applicable to the existing
Revolving Credit Commitments, (vi) the Borrowers shall deliver to the
Administrative Agent (A) an opinion or opinions, in form and substance
reasonably satisfactory to the Administrative Agent, from counsel to the Loan
Parties reasonably satisfactory to the Administrative Agent and dated such date
and (B) a certification from the Borrower Agent, or other evidence reasonably
satisfactory to the Administrative Agent, that such increase is permitted under
the documents governing the Term Loan Obligations and any other material
Indebtedness of the Borrowers; (vii) the Borrowers, the Lenders increasing their
Commitments and each Additional Commitment Lender shall have delivered such
other instruments, documents and agreements as the Administrative Agent may
reasonably have requested; and (viii) no Default or Event of Default exists or
shall result therefrom. The Revolving Credit Loans outstanding on the Increase
Effective Date shall be reallocated and adjusted between and among the
applicable Lenders, and the Borrowers shall pay any

 

75



--------------------------------------------------------------------------------

additional amounts required pursuant to Section 3.05 resulting therefrom, to the
extent necessary to keep the outstanding applicable Revolving Credit Loans
ratable among the applicable Lenders with any revised Applicable Percentages, as
applicable, arising from any nonratable increase in the applicable Revolving
Credit Loans under this Section 2.18.

(f) Conflicting Provisions. This Section 2.18 shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.19 Designation of Subsidiaries as Unrestricted Subsidiaries. The Borrower
Agent may, at any time after the Effective Date upon written notice to the
Administrative Agent, designate any Restricted Subsidiary (other than a
Borrower) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided, that (i) immediately before and after such
designation and on a Pro Forma Basis as of the end of the most recent
Measurement Period, no Default or Event of Default shall have occurred and be
continuing, (ii) each Subsidiary to be designated as an Unrestricted Subsidiary
(and its Subsidiaries) has not at the time of such designation, and does not
thereafter, create, incur, issue, assume, guarantee or otherwise become liable
with respect to any Indebtedness pursuant to which the lender thereunder or any
other party thereto has recourse to any Loan Party or other Restricted
Subsidiary or to any assets of any Loan Party or other Restricted Subsidiary,
(iii) no Loan Party shall have any liability for any Indebtedness or other
obligations of any Unrestricted Subsidiary except to the extent permitted as to
any unaffiliated Person under the Loan Documents, (iv) in the case of a
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, (A) the
Payment Conditions would be satisfied on a Pro Forma Basis after giving effect
to such designation, and (B) after giving thereto, Unrestricted Subsidiaries may
not, in the aggregate, represent more than ten percent 10% of the total assets
or total revenue of the Company and its Subsidiaries on a consolidated basis
(after intercompany eliminations), (v) no Subsidiary that owns Intellectual
Property that is material to the business of the other Loan Parties, taken as a
whole, may be designated an Unrestricted Subsidiary, and no such Intellectual
Property may be transferred to any Unrestricted Subsidiary following its
designation as such, and (vi) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary, or if it is a Restricted Subsidiary for purposes of the Term Loan
Obligations. The designation of any Subsidiary as an Unrestricted Subsidiary
after the date hereof shall constitute an Investment by the Company therein at
the date of designation in an amount equal to the Fair Market Value of the
Company or its Subsidiaries’ (as applicable) investment therein. Any notice
delivered pursuant to this Section 2.19(a) shall include a certificate of a
Responsible Officer of the Borrower Agent certifying as to compliance with the
preceding clauses and demonstrating (in reasonable detail) the calculations
required thereby.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Loan Parties or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower Agent or
the Administrative Agent, as the case may be, upon the basis of the information
and documentation to be delivered pursuant to subsection (e) below.

 

76



--------------------------------------------------------------------------------

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Loan Parties shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Letter of Credit Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Tax Indemnification by the Borrowers.

(i) Without limiting the provisions of subsection (a) or (b) above, each Loan
Party shall, and does hereby, indemnify the Administrative Agent, each Lender
and the Letter of Credit Issuer, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Loan Parties or the Administrative Agent or paid by
the Administrative Agent, such Lender or the Letter of Credit Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Loan Party shall also, and does hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender or the Letter of
Credit Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower Agent by a
Lender or the Letter of Credit Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Letter of Credit Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the Letter of Credit Issuer shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Administrative Agent by any Governmental Authority as
a result of the failure by such Lender or the Letter of Credit Issuer, as the
case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender or the
Letter of Credit Issuer, as the case may be, to the Borrower Agent or the
Administrative Agent pursuant to subsection (e). Each Lender and the Letter of
Credit Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the Letter of Credit
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the

 

77



--------------------------------------------------------------------------------

replacement of, a Lender or the Letter of Credit Issuer and the occurrence of
the Facility Termination Date.

(d) Evidence of Payments. Upon request by the Borrower Agent or the
Administrative Agent, as the case may be, after any payment of Taxes by the Loan
Parties or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower Agent shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower Agent, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower Agent or the Administrative Agent, as the case may
be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower Agent and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower Agent or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower Agent or the Administrative Agent, as
the case may be, to determine (A) whether or not payments made hereunder or
under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Loan Parties pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. Notwithstanding anything to the
contrary in the preceding sentence, the completion, execution and submission of
such documentation (other than such documentation set forth in paragraphs
(e)(ii)(A), (ii)(B)(I) to (IV) and (ii)(C) of this Section) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower Agent and the
Administrative Agent executed copies of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower Agent or the Administrative Agent as will
enable the Borrower Agent or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower Agent
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower Agent or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

78



--------------------------------------------------------------------------------

(I) executed copies of Internal Revenue Service Form W-8BEN-E (or, if applicable
W-8BEN) claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

(II) executed copies of Internal Revenue Service Form W-8ECI,

(III) executed copies of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and
(y) executed copies of Internal Revenue Service Form W-BEN-E (or, if applicable
W-8BEN), or

(V) executed copies of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit the Borrower Agent or the Administrative Agent to
determine the withholding or deduction required to be made; and

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Agent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by any
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement. For purposes of this Section 3.01, “Laws”
shall include FATCA

(iii) Each Lender shall promptly (A) notify the Borrower Agent and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Loan Parties or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Letter of Credit Issuer, or have any
obligation to pay to any Lender or the Letter of Credit Issuer, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender or the
Letter of Credit Issuer, as the case may be. If the Administrative Agent, any
Lender or the Letter of Credit Issuer determines, in

 

79



--------------------------------------------------------------------------------

its sole discretion exercised in good faith, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by any Loan Party
or with respect to which any Loan Party has paid additional amounts pursuant to
this Section, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by any Loan Party under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the Letter of Credit Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Administrative Agent, such Lender or the Letter
of Credit Issuer, agrees to repay the amount paid over to any Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Letter of Credit
Issuer in the event the Administrative Agent, such Lender or the Letter of
Credit Issuer is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent, any
Lender or the Letter of Credit Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the LIBOR Rate, or to determine or charge interest
rates based upon the LIBOR Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower Agent through the Administrative Agent,
(i) any obligation of such Lender to make or continue LIBOR Loans or to convert
Base Rate Loans to LIBOR Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the LIBOR Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBOR Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower Agent that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Loan Parties shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBOR Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such LIBOR Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBOR Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the LIBOR component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the LIBOR Rate. Upon any such prepayment or conversion, the Loan Parties
shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates; Discontinuation of LIBOR.

(a) If the Required Lenders determine that for any reason in connection with any
request for a LIBOR Loan or a conversion to or continuation thereof that
(a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such LIBOR
Loan, (b) adequate and reasonable means do not exist for determining the LIBOR
Rate for any requested Interest Period with respect to a proposed LIBOR Loan or
in connection with an existing or proposed Base Rate Loan, or (c) the LIBOR Rate
for any requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,

 

80



--------------------------------------------------------------------------------

the Administrative Agent will promptly so notify the Borrower Agent and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR
Loans shall be suspended, and (y) in the event of a determination described in
the preceding sentence with respect to the LIBOR Rate component of the Base
Rate, the utilization of LIBOR component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower Agent may revoke any pending request for a Borrowing of, conversion to
or continuation of LIBOR Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that either (i) the circumstances set
forth in Section 3.03(a) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 3.03(a) have not arisen
but the supervisor for the administrator of the LIBOR Rate or a Governmental
Authority having jurisdiction over Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Rate shall no longer
be used for determining interest rates for loans (in the case of either such
clause (i) or (ii), an “Alternative Interest Rate Election Event”), the
Administrative Agent and Borrower Agent shall endeavor to establish an alternate
rate of interest to the LIBOR Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for leveraged
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest
(including any mathematical or other adjustments to such alternate rate of
interest (if any) incorporated therein) and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 11.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days after the date
notice of such alternate rate of interest is provided to the Lenders, a written
notice(s) from Lenders constituting the Required Lenders stating that they
object to such amendment (which amendment shall not be effective prior to the
end of such five (5) Business Day notice period). To the extent an alternate
rate of interest is adopted as contemplated hereby, the approved rate shall be
applied in a manner consistent with prevailing market convention; provided that,
to the extent such prevailing market convention is not administratively or
feasible for the Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent and the
Borrower Agent. From such time as an Alternative Interest Rate Election Event
has occurred and is continuing until an alternate rate of interest has been
determined in accordance with the terms and conditions of this paragraph,
(x) any Interest Period request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a LIBOR Loan shall be ineffective, and
(y) if any notice of borrowing requests a LIBOR Loan, such Borrowing shall be
made as a Base Rate Loan; provided that, to the extent such Alternative Interest
Rate Election Event is as a result of clause (ii) above in this clause (b), then
clauses (x) and (y) of this sentence shall apply during such period only if the
LIBOR Rate for such Interest Period is not available or published at such time
on a current basis.

3.04 Increased Costs; Reserves on LIBOR Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the Letter
of Credit Issuer;

(ii) subject any Lender or the Letter of Credit Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit, or any

 

81



--------------------------------------------------------------------------------

LIBOR Loan made by it, or change the basis of taxation of payments to such
Lender or the Letter of Credit Issuer in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or the Letter of
Credit Issuer); or

(iii) impose on any Lender or the Letter of Credit Issuer or the London
interbank market any other condition, cost or expense (except for Indemnified
Taxes or Other Taxes covered by Section 3.01) affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the LIBOR Rate (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or the Letter of Credit Issuer
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Letter of Credit Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
the Letter of Credit Issuer, the Loan Parties will pay to such Lender or the
Letter of Credit Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the Letter of Credit Issuer, as the case may
be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Letter of Credit Issuer
determines that any Change in Law affecting such Lender or the Letter of Credit
Issuer or any Lending Office of such Lender or such Lender’s or the Letter of
Credit Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Letter of Credit Issuer’s capital or on the capital of such
Lender’s or the Letter of Credit Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitments of such Lender
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by the Letter of Credit Issuer, to a
level below that which such Lender or the Letter of Credit Issuer or such
Lender’s or the Letter of Credit Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the
Letter of Credit Issuer’s policies and the policies of such Lender’s or the
Letter of Credit Issuer’s holding company with respect to capital adequacy),
then from time to time pursuant to subsection (c) below the Loan Parties will
pay to such Lender or the Letter of Credit Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the Letter of
Credit Issuer or such Lender’s or the Letter of Credit Issuer’s holding company
for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Letter of
Credit Issuer setting forth the amount or amounts necessary to compensate such
Lender or the Letter of Credit Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to the
Borrower Agent shall be conclusive absent manifest error. The Loan Parties shall
pay such Lender or the Letter of Credit Issuer, as the case may be, the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Letter
of Credit Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the Letter of
Credit Issuer’s right to demand such compensation, provided that the Loan
Parties shall not be required to compensate a Lender or the Letter of Credit
Issuer pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or the Letter of Credit Issuer, as the case may be, notifies
the Loan Parties of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Letter of Credit Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to

 

82



--------------------------------------------------------------------------------

such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on LIBOR Loans. The Borrowers shall pay to each Lender, as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each LIBOR Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), which shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower
Agent shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

(f) Uniform Policy. Notwithstanding any other provision of this Section 3.04 to
the contrary, no Lender shall be entitled to receive compensation pursuant to
this Section 3.04 unless it shall be the general policy or practice of such
Lender to seek compensation from other similarly situated borrowers with respect
to its similarly affected loans under agreements with such borrowers having
provisions similar to this Section 3.04.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by Borrowers (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by the Borrower Agent; or

(c) any assignment of a LIBOR Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower Agent pursuant
to Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender, the Letter of Credit Issuer or any Governmental
Authority for the account of any Lender or the Letter of Credit Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the Letter of

 

83



--------------------------------------------------------------------------------

Credit Issuer, as applicable, shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the Letter of Credit Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the Letter of Credit Issuer,
as the case may be, to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender or the Letter of Credit Issuer, as the case
may be. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender or the Letter of Credit Issuer in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 11.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive the resignation of the Administrative Agent, the Letter of Credit Issuer
and the Swing Line Lender, the replacement of any Lender and the occurrence of
the Facility Termination Date.

ARTICLE IV

SECURITY AND ADMINISTRATION OF COLLATERAL

4.01 Security.

(a) Generally. As security for the full and timely payment and performance of
all Obligations, Borrower Agent shall, and shall cause each other Borrower to,
on or before the Closing Date, to the extent required by the Security Agreement,
do or cause to be done all things as reasonably determined by the Administrative
Agent and its counsel to grant to the Administrative Agent for the benefit of
the Secured Parties a duly perfected first priority security interest in all ABL
Priority Collateral and second priority interest in all Term Loan Priority
Collateral subject to no prior Lien or other encumbrance or restriction on
transfer, except as expressly permitted hereunder. Without limiting the
foregoing, on the Closing Date Borrower Agent shall deliver, and shall cause
each other Borrower to deliver, to the Administrative Agent, in form and
substance reasonably acceptable to the Administrative Agent, (a) the Security
Agreement, which shall pledge to the Administrative Agent for the benefit of the
Secured Parties certain personal property of the Borrowers and the other Loan
Parties more particularly described therein, and (b) Uniform Commercial Code
financing statements in form, substance and number as requested by the
Administrative Agent, reflecting the Lien in favor of the Secured Parties on the
Collateral, and shall take such further action and deliver or cause to be
delivered such further documents as required by the Security Instruments or
otherwise as the Administrative Agent may reasonably request, consistent with
the requirements of the Security Agreement and this Agreement, to effect the
transactions contemplated by this Article IV.

4.02 Collateral Administration.

(a) Administration of Accounts.

(i) Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to the Administrative Agent sales, collection,
reconciliation and other reports in form satisfactory to the Administrative
Agent, on such periodic basis as the Administrative Agent may request.

 

84



--------------------------------------------------------------------------------

(ii) Taxes. If an Account of any Borrower includes a charge for any Taxes,
Administrative Agent is authorized, in its discretion, to pay the amount thereof
to the proper taxing authority for the account of such Borrower and to charge
Borrowers therefor; provided, however, that neither the Administrative Agent nor
Lenders shall be liable for any Taxes that may be due from Borrowers or with
respect to any Collateral.

(iii) Account Verification. (A) Upon the occurrence and during the continuance
of an Event of Default or (B) in connection with any Field Exam and in
cooperation and following consultation with the Borrower Agent, the
Administrative Agent shall have the right, in the name of the Administrative
Agent, any designee of the Administrative Agent or any Borrower, to verify the
validity, amount or any other matter relating to any Accounts of Borrowers by
mail, telephone or otherwise. Borrowers shall cooperate fully with the
Administrative Agent in an effort to facilitate and promptly conclude any such
verification process.

(iv) Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Controlled Deposit Account or the
Concentration Account (or a lockbox relating to a Controlled Deposit Account or
the Concentration Account). If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
the Administrative Agent and promptly (not later than the next Business Day)
deposit same into a Controlled Deposit Account or the Concentration Account. The
Administrative Agent retains the right at all times after the occurrence and
during the continuance of an Event of Default to notify Account Debtors that a
Borrower’s Accounts have been assigned to the Administrative Agent and to
collect such Borrower’s Accounts directly in its own name, or in the name of the
Administrative Agent’s agent, and to charge the collection costs and expenses,
including reasonable attorneys’ fees, to the Borrowers’ Loan Account.

(v) Extensions of Time for Payment. In addition, upon the occurrence and during
the continuance of an Event of Default, other than in the Ordinary Course of
Business and in amounts which are not material to such Borrower, each Borrower
will not (i) grant any extension of the time for payment of any Account,
(ii) compromise or settle any Account for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Account, (iv) allow any credit or discount whatsoever on any Account or
(v) amend, supplement or modify any Account in any manner that could adversely
affect the value thereof.

(b) Administration of Aircraft Parts.

(i) Records and Reports of Aircraft Parts. Each Borrower shall keep accurate and
complete records of its Aircraft Parts, including costs and daily withdrawals
and additions, and shall submit to Agent inventory and reconciliation reports in
form reasonably satisfactory to the Administrative Agent, on such periodic basis
as the Administrative Agent may reasonably request. Each Borrower shall conduct
a physical inventory at least once per calendar year (and on a more frequent
basis if requested by the Administrative Agent when an Event of Default exists)
and periodic cycle counts consistent with historical practices, and shall
provide to the Administrative Agent a report based on each such inventory and
count promptly upon completion thereof, together with such supporting
information as the Administrative Agent may reasonably request. The
Administrative Agent may participate in and observe each physical count.

The Administrative Agent, in its reasonable discretion, if any Event of Default
is continuing, may cause additional such inventories to be taken as the
Administrative Agent determines (each, at the expense of the Loan Parties).

 

85



--------------------------------------------------------------------------------

(ii) Returns of Aircraft Parts. No Borrower shall return any Aircraft Parts to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) the Administrative
Agent is promptly notified if the aggregate value of all Aircraft Parts returned
in any month exceeds $1,000,000; and (d) any payment received by a Borrower for
a return is promptly remitted to the Administrative Agent for application to the
Obligations in accordance with Section 2.06(c).

(iii) Acquisition, Sale and Maintenance. No Borrower shall acquire or accept any
Aircraft Parts on consignment or approval, and shall assure that all Aircraft
Parts are acquired in accordance with applicable Law. No Borrower shall sell any
Aircraft Parts on consignment or approval or any other basis under which the
customer may return or require a Borrower to repurchase such Aircraft Parts. The
Borrowers shall use, store and maintain all Aircraft Parts with reasonable care
and caution, in accordance with applicable standards of any insurance and in
conformity with all applicable Laws, and shall make current rent payments
(within applicable grace periods provided for in leases) at all locations where
any Collateral is located.

(c) Collateral at Locations Subject to a Material Third-Party Agreement. With
respect to any location of Collateral subject to a Material Third-Party
Agreement entered into after the Closing Date, each Loan Party shall use
commercially reasonable efforts to provide the Administrative Agent with Lien
Waivers with respect to the premises subject to such Material Third-Party
Agreements. Loan Parties acknowledge that if such Lien Waivers are not
delivered, then, except as otherwise expressly set forth herein, at the election
of the Administrative Agent, all or a portion of the Collateral at such
locations may be deemed ineligible for inclusion in the Borrowing Base and/or
(without duplication) the Administrative Agent may establish a Rent and Charges
Reserve for such location.

4.03 After Acquired Property; Further Assurances.

(a) New Deposit Accounts and Securities Accounts. Concurrently with or prior to
the opening of any Deposit Account, Securities Account or Commodity Account by
any Loan Party, other than any Excluded Deposit Account, such Loan Party shall
deliver to the Administrative Agent a Control Agreement covering such Deposit
Account, Securities Account or Commodity Account, duly executed by such Loan
Party, the Administrative Agent and the applicable Controlled Account Bank,
securities intermediary or financial institution at which such account is
maintained.

(b) Future Leases. Without limiting the generality of the foregoing subsection
(a), prior to entering into any new lease of Real Property or renewing any
existing lease of Real Property following the Closing Date, each Borrower shall,
and shall cause each Loan Party to, use its (and their) commercially reasonable
efforts to deliver to the Administrative Agent a Lien Waiver, in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
lessor of any Real Property, to the extent the value of any Collateral (other
than Rolling Stock or Aircraft) of the Borrowers held or to be held at such
leased property exceeds (or it is anticipated that the value of such Collateral
will exceed at any point in time during the term of such leasehold term)
$100,000.

(c) Acquired Real Property. If, after the Closing Date, any Loan Party acquires,
owns or holds an interest in any fee-owned Real Property not constituting
Excluded Real Property, the Company will promptly (and in any event within ten
(10) days of the acquisition thereof (or such longer period as the
Administrative Agent may agree)) notify the Administrative Agent in writing of
such event, identifying the property or interests in question. Promptly upon the
Administrative Agent’s request (but not in contravention of the Intercreditor
Agreement), each Loan Party with an interest in such fee-owned Real Property
shall deliver applicable Mortgages and Mortgage Related Documents for such fee
owned Real

 

86



--------------------------------------------------------------------------------

Property in favor of the Administrative Agent, which shall be in form and
substance reasonably acceptable to Administrative Agent.

(d) UCC Authorization. The Administrative Agent is hereby irrevocably authorized
to execute (if necessary) and file or cause to be filed, with or if permitted by
applicable Law without the signature of any Borrower appearing thereon, all UCC
or PPSA financing statements reflecting any Borrower as “debtor” and the
Administrative Agent as “secured party”, and continuations thereof and
amendments thereto, as the Administrative Agent reasonably deems necessary or
advisable to give effect to the transactions contemplated hereby and by the
other Loan Documents.

(e) Rolling Stock. For the avoidance of doubt, the Borrower Agent shall
(i) periodically schedule all Rolling Stock not identified on Schedule 6.29(a)
as of the Closing Date and (ii) deliver (or cause to be delivered) a valid
certificate of title issued in the name of a Loan Party which lists BMO (or the
Vehicle Title Service Provider) as the first and sole lienholder with respect to
each such item of Rolling Stock (the requirements of this clause (ii) are
hereafter referred to as the “Vehicle Perfection Steps”), in each case pursuant
to the Loan Documents, including Section 7.02(c) of the Credit Agreement and
Sections 2.1.1 and 3.1 of the Vehicle Title Custodial Agreement; provided that
(A) the Vehicle Perfection Steps shall not be required for any Rolling Stock
financed pursuant to Section 8.01(f) and (B) so long as the Term Loan
Obligations is outstanding, the Vehicle Title Custodial Agreement shall identify
the Term Loan Agent as first priority lienholder and the Administrative Agent as
the second priority lienholder.

(f) Aircraft. For the avoidance of doubt, the Borrower Agent shall
(i) periodically schedule all Aircraft not identified on Schedule 6.30(a) as of
the Closing Date pursuant to Section 7.02(c) of the Credit Agreement and
(ii) upon request of the Administrative Agent, execute and deliver an Aircraft
Mortgage granting a first priority lien in favor of the Term Loan Agent,
together with each Aircraft Related Document, with respect to such Aircraft (the
requirements of this clause (ii) are hereafter referred to as the “Aircraft
Perfection Steps”); provided that (A) the Aircraft Perfection Steps shall not be
required for any Aircraft financed pursuant to Section 8.01(f) and (B) so long
as the Term Loan Obligations is outstanding, the Term Loan Agent shall be first
priority lienholder and the Administrative Agent shall be the second priority
lienholder.

4.04 Cash Management.

(a) Controlled Deposit Accounts. Subject to the provisions of Section 7.21(a),
the applicable Loan Party shall enter into a Control Agreement with respect to
each Deposit Account listed on part (a) of Schedule 6.19, other than Excluded
Deposit Accounts, which shall include all lockboxes and related lockbox accounts
used for the collection of Accounts. Each Loan Party agrees that all invoices
rendered and other requests made by any Loan Party for payment in respect of
Accounts shall contain a written statement directing payment in respect of such
Accounts to be paid to a Controlled Deposit Account in its name. The Borrower
Agent shall cause bank statements and/or other reports from the Controlled
Account Banks to be delivered to the Administrative Agent not less often than
monthly, accurately setting forth all amounts deposited in each Controlled
Deposit Account to ensure the proper transfer of funds as set forth above. All
remittances received by any Loan Party on account of Accounts, together with the
proceeds of any other Collateral, shall be held as the Administrative Agent’s
property, for its benefit and the benefit of Lenders, by such Loan Party as
trustee of an express trust for Administrative Agent’s benefit and such Loan
Party shall immediately deposit same in kind in a Controlled Deposit Account.
The Administrative Agent retains the right at all times after the occurrence and
during the continuance of a Default or an Event of Default to notify Account
Debtors that a Loan Party’s Accounts have been assigned to the Administrative
Agent and to collect such Loan Party’s Accounts directly in its own name, or in
the name of the Administrative Agent’s agent, and to charge the collection costs
and expenses, including reasonable attorneys’ fees, to the Loan Account.

 

87



--------------------------------------------------------------------------------

(b) Concentration Account. Each Control Agreement with respect to a Controlled
Deposit Account shall require that, during a Dominion Trigger Period and upon
instruction of the Administrative Agent (which Administrative Agent agrees not
to issue such instruction except during a Dominion Trigger Period), the
Controlled Account Bank transfer all cash receipts and other collections by ACH
or wire transfer no less frequently than daily (and whether or not there are
then any outstanding Obligations, and for purposes of calculating interest, one
Business Day will be added) to the concentration account maintained by the
Administrative Agent at BMO (the “Concentration Account”). The Concentration
Account shall at all times be under the sole dominion and control of the
Administrative Agent. The Loan Parties hereby acknowledge and agree that (i) the
Loan Parties have no right of withdrawal from the Concentration Account,
(ii) the funds on deposit in the Concentration Account shall at all times be
collateral security for all of the Obligations and (iii) the funds on deposit in
the Concentration Account shall be applied as provided in Section 4.04(c) below.
In the event that, notwithstanding the provisions of this Section 4.04, any Loan
Party receives or otherwise has dominion and control of any such proceeds or
collections described above, such proceeds and collections shall be held in
trust by such Loan Party for the Administrative Agent, shall not be commingled
with any of such Loan Party’s other funds or deposited in any account of such
Loan Party and shall, not later than the Business Day after receipt thereof, be
deposited into a Controlled Deposit Account, or during a Dominion Trigger
Period, the Concentration Account, or dealt with in such other fashion as such
Loan Party may be reasonably instructed by the Administrative Agent.

(c) Application of Funds in the Concentration Account. All funds received in the
Concentration Account in immediately available funds shall, subject to
Section 9.03, be applied on a daily basis first, to the Letter of Credit
Borrowings and the Swing Line Loans, second, to the outstanding Revolving Credit
Loans and third, to any fees, expenses, costs or reimbursement obligations due
and owing to the Administrative Agent or the Lenders. All funds received in the
Concentration Account that are not immediately available funds (checks, drafts
and similar forms of payment) shall be deemed applied by Administrative Agent on
account of the Obligations (subject to final payment of such items) in
accordance with the foregoing sentence on the first Business Day after receipt
by Administrative Agent of such items in Administrative Agent’s account located
in Chicago, Illinois. If as the result of such application of funds a credit
balance exists in the Loan Account, such credit balance shall not accrue
interest in favor of Borrowers but shall, so long as no Default or Event of
Default then exists, be disbursed to Borrowers or otherwise at Borrower Agent’s
direction, upon Borrower Agent’s request. Upon and during the continuance of any
Event of Default, the Administrative Agent may, at its option, offset such
credit balance against any of the Obligations or hold such credit balance as
Collateral for the Obligations.

(d) Controlled Securities Accounts and Commodity Accounts. Subject to the
provisions of Section 7.21(b), the applicable Loan Party shall enter into a
Control Agreement with respect to each Securities Account and Commodity Account
listed on part (b) of Schedule 6.19. At the request of the Administrative Agent,
the Borrower Agent shall cause account statements and/or other reports from the
applicable broker, financial institution or other financial intermediary to be
delivered to the Administrative Agent not less often than monthly, accurately
setting forth all assets, including securities entitlements, financial assets or
other amounts, held in each Securities Account or Commodity Account.

4.05 Information Regarding Certain Collateral. Each Borrower represents,
warrants and covenants that Schedule 4.05 sets forth as of the Closing Date,
(a) the exact legal name, jurisdiction of formation, organizational
identification number (if any), chief executive office and any trade name or
other trade style of each Loan Party and each of its Subsidiaries, (b) each
Person that has effected any merger or consolidation with a Loan Party or sold,
contributed or transferred to a Loan Party any material property constituting
Collateral at any time since, in each case, during the five (5) year period
immediately prior to the Closing Date (excluding Persons making sales in the
ordinary course of their businesses to a Loan Party of property constituting
Aircraft Parts in the hands of such seller), and (c) any prior legal name,
jurisdiction

 

88



--------------------------------------------------------------------------------

of formation, organizational identification number, trade name or other trade
style or location of the chief executive office of each Loan Party at any time
during the five (5) year period immediately prior to the Closing Date. The
Company shall not change, and shall not permit any other Loan Party to change,
its name, jurisdiction of formation (whether by reincorporation, merger or
otherwise), or the location of its chief executive office, or use or permit any
other Loan Party to use, any additional trade name or other trade style, except
upon giving not less than thirty (30) days’ prior written notice to the
Administrative Agent and taking or causing to be taken all such action at
Borrowers’ or such other Loan Parties’ expense as may be reasonably requested by
the Administrative Agent, consistent with the terms of the Security Agreement
and this Agreement, to perfect or maintain the perfection and priority of the
Lien of the Administrative Agent in the Collateral.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01 Conditions of Initial Credit Extension. The obligation of each Lender and
the Letter of Credit Issuer to make any initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following items (except those
items that are expressly permitted to be delivered after the Closing Date
pursuant to Section 7.21), each properly executed by a Responsible Officer of
the applicable Loan Party (as applicable), each dated as of the Closing Date
(or, in the case of certificates of Governmental Officials, a recent date before
the Closing Date) and each in form and substance satisfactory to the
Administrative Agent and its legal counsel:

(i) executed counterparts of this Agreement, the Intercreditor Agreement, and
each of the Security Instruments;

(ii) Notes executed by the Borrowers in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
(including specimen signatures), and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization and in any other
jurisdiction in which the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect, including certified copies of such
Loan Party’s Organization Documents, agreements among holders of Equity
Interests, certificates of good standing and qualification to engage in business
in each applicable jurisdiction;

(v) a favorable opinion of Greenberg Traurig, counsel to the Loan Parties, and
acceptable local counsel to the Loan Parties, each addressed to the
Administrative Agent and each Lender and their successors and assigns, as to the
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;

(vi) certificates of Responsible Officers of the Borrower Agent or the
applicable Loan Parties either (A) identifying all consents, licenses and
approvals required in connection with the execution, delivery and performance by
each Borrower and the validity against each such Loan Party

 

89



--------------------------------------------------------------------------------

of the Loan Documents to which it is a party, and stating that such consents,
licenses and approvals shall be in full force and effect, and attaching true and
correct copies thereof or (B) stating that no such consents, licenses or
approvals are so required;

(vii) a certificate signed by a Responsible Officer of the Borrower Agent
certifying (A) that the conditions specified in Sections 5.02(a) and 5.02(b)
have been satisfied and (B) as to the matters described in Section 5.01(d);

(viii) evidence of the payment in full and cancellation of the Existing Credit
Facility, including terminations of Uniform Commercial Code financing statements
filed in connection with the Existing Agreement and other evidence of lien
releases and other related matters on terms acceptable to the Administrative
Agent;

(ix) a certificate signed by the chief financial officer or the chief executive
officer of the Borrower Agent certifying that, after giving effect to the
entering into of the Loan Documents and the consummation of all of the
Transactions, (A) each Borrower is Solvent and (B) the Loan Parties, taken as a
whole, are Solvent;

(x) an initial Borrowing Base Certificate;

(xi) initial notice of Borrowing in form and substance satisfactory to the
Administrative Agent;

(xii) receipt and satisfactory review by Administrative Agent of management
background checks;

(xiii) [reserved];

(xiv) delivery of Uniform Commercial Code financing statements, suitable in form
and substance for filing in all places required by applicable law to perfect the
Liens of the Administrative Agent under the Security Instruments as a first
priority Lien as to items of ABL Priority Collateral and second priority Lien as
to items of Term Loan Priority Collateral in which a security interest may be
perfected by the filing of financing statements, and such other documents and/or
evidence of other actions as may be reasonably necessary under applicable law to
perfect the Liens of the Administrative Agent under such Security Instruments as
a first priority Lien in and to such other ABL Priority Collateral and second
priority Lien as to items of Term Loan Priority Collateral as the Administrative
Agent may require;

(xv) Uniform Commercial Code search results showing only those Liens as are
acceptable to the Administrative Agent and Lenders;

(xvi) evidence satisfactory to the Administrative Agent of the redemption and
cancellation of all shares of “preferred stock”, (B) the payment in full and
cancellation of Indebtedness not permitted under the Loan Documents and
(C) release of any liens (other than Permitted Liens) on the assets of the
Company and its Subsidiaries;

(xvii) receipt of (i) audited financial statements for fiscal year 2017; (ii)
unaudited quarterly financial statements (including an income statement and a
balance sheet) for each quarter of fiscal year 2018; (iii) unaudited monthly
financial statements (including an income statement and a balance sheet) for the
first month of fiscal year 2019; (iv) projected financial statements for the
combined entity through fiscal year 2023; and (v) a closing balance sheet
adjusted to give effect to

 

90



--------------------------------------------------------------------------------

the transactions contemplated hereby; all of the foregoing in form and substance
acceptable to the Arrangers;

(xviii) the Administrative Agent shall have received at least two (2) Business
Days in advance of the Closing Date, to the extent requested not less than ten
(10) Business Days prior thereto, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and Anti-Money Laundering rules and regulations, including without limitation
the USA PATRIOT Act;

(xix) Except as disclosed in writing to the Administrative Agent prior to the
Closing Date, since December 31, 2018 with respect to the Company and its
Subsidiaries, the business of the Loan Parties has in all material respects been
conducted in the Ordinary Course of Business consistent with past practices, and
there has not been any event, occurrence, condition, development or state of
circumstances or fact that, individually or in the aggregate with any other
event(s), occurrence(s), condition(s), development(s) or state(s) of
circumstances or fact(s), has had or would reasonably be expected to have a
Material Adverse Effect;

(xx) evidence satisfactory to the Administrative Agent of the consummation (in
compliance with all applicable laws and regulations, and with the receipt of all
material shareholder and third party consents and approvals relating thereto) of
the Transactions;

(xxi) the Administrative Agent shall have received fully executed copies
(certified by an officer of Borrower) of the Term Loan Agreement and other the
Term Loan Documents delivered on or about the Closing Date, which shall be on
terms and conditions satisfactory to Administrative Agent and all conditions
precedent set forth in the Term Loan Agreement to the making of the Term Loans
shall have been met or waived by the Term Loan Agent and/or the applicable
lenders thereunder in accordance with the terms of the Term Loan Documents; and
(ii) the Borrower shall have received (or will receive concurrently with the
effectiveness of this Agreement) the net proceeds of a borrowing of not less
than $51,000,000 of Term Loans;

(xxii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the Letter of Credit Issuer, the Swing Line Lender or
the Required Lenders may reasonably require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such reasonable fees, charges and disbursements as shall
constitute its reasonable estimate of such reasonable fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrowers and the Administrative Agent).

(d) The Administrative Agent shall be satisfied that after giving effect to
(i) the initial Credit Extension hereunder, (ii) consummation of the
Transactions and payment of all fees and expenses in connection therewith and
(iii) any payables stretched beyond their customary payment practices, Adjusted
Excess Availability shall be at least $65,000,000.

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other

 

91



--------------------------------------------------------------------------------

matter required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.02 Conditions to all Credit Extensions. The obligation of each Lender or
Letter of Credit Issuer to honor any Request for Credit Extension (other than
one requesting only a conversion of Loans to the other Type or a continuation of
LIBOR Loans) or make the initial Credit Extension hereunder is subject to the
following conditions precedent:

(a) The representations and warranties of the Loan Parties contained in Article
VI or any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all material respects (or in all respects if qualified by
materiality) on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct (or in all respects if
qualified by materiality) as of such earlier date, and except that for purposes
of this Section 5.02(a), the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

(b) No Default shall have occurred and be continuing, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the Letter of Credit Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) After giving effect to each Credit Extension, Total Revolving Credit
Outstandings do not exceed the lesser of (i) the Total Revolving Credit
Commitments and (ii) the Borrowing Base.

Each Request for Credit Extension (other than one requesting only a conversion
of Loans to the other Type or a continuation of LIBOR Loans) submitted by the
Borrower Agent shall be deemed to be a representation and warranty that the
conditions specified in Sections 5.02(a), 5.02(b), and 5.02(d) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

To induce the Secured Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the Lenders, subject to the limitation set forth in
Section 5.02(a), that:

6.01 Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary (a) is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation, organization or formation, (b) has all
requisite corporate or other organizational power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business as is now being conducted and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and to consummate the Transactions to which it is a party,
and (c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i), or (c), to the extent that failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Loan Party is a credit institution, investment

 

92



--------------------------------------------------------------------------------

firm, or parent company of a credit institution or investment firm, in each case
that is established in a member state of the European Union, Iceland,
Liechtenstein or Norway, and no Loan Party is a subsidiary of any of the
foregoing.

6.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, and the
consummation of the Transactions, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of the Organization Documents of any such Person; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(i) any Contractual Obligation to which such Person is a party or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law.

6.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Security Instruments, (c) the perfection or
maintenance of the Liens required to be created under the Security Instruments
(including the first priority nature thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Security Instruments, all
of which have been duly obtained, taken, given or made and are in full force and
effect.

6.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except (a) as rights to indemnification
hereunder may be limited by applicable Law and (b) as the enforcement hereof may
be limited by any applicable Debtor Relief Laws or by general equitable
principles.

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (iii) show all material Indebtedness and
other liabilities, direct or contingent, of the Company and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b) The unaudited Consolidated and consolidating balance sheet of the Company
and its Subsidiaries dated as of January 31, 2019, and the related Consolidated
and consolidating statements of income or operations, and cash flows for the
five-month period then ended (i) were prepared in all material respects in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present in all
material respects the financial condition of the Company and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

93



--------------------------------------------------------------------------------

(c) Since the date of the Audited Financial Statements there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) Each Borrower is Solvent and the Loan Parties, on a Consolidated basis, are
Solvent. No transfer of property has been or will be made by any Loan Party and
no obligation has been or will be incurred by any Loan Party in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
any Loan Party.

6.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, by or
against any Loan Party or any of its Subsidiaries or against any of their
properties or revenues, that (a) purport to affect or pertain to this Agreement
or any other Loan Document (including the grant and perfection of any Lien under
any Security Instrument) or any of the Transactions or (b) except as
specifically disclosed in Schedule 6.06, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect. Since the Closing Date, there has been no material
adverse change in the status, or financial effect on any Loan Party or any
Subsidiary thereof, of the matters described on Schedule 6.06.

6.07 No Default. No Loan Party nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

6.08 Ownership of Property; Liens.

(a) Each Loan Party and each Restricted Subsidiary has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, if any (including the Mortgaged Properties), free and clear of all
Liens except for Permitted Liens and except for minor defects in title that do
not materially interfere with its ability to conduct its business as currently
conducted or as proposed to be conducted or to utilize such properties for their
intended purposes.

(b) Schedule 6.08 sets forth the address (including street address, county and
state) of all Real Property that is owned or leased by the Loan Parties as of
the Closing Date (and as updated in connection with delivery of the Compliance
Certificate under Section 7.02(c)). Each Loan Party and each of its Subsidiaries
has good, marketable and insurable fee simple title to the Real Property owned
by such Loan Party or such Subsidiary, free and clear of all Liens other than
Permitted Liens. Each ground lease of the Loan Parties is in full force and
effect and the Loan Parties are not in default of any material terms thereof.

6.09 Environmental Compliance.

(a) Except as disclosed in Schedule 6.09, no Loan Party or any Subsidiary
thereof (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law with respect to the Loan Party or any Subsidiary’s operations,
(ii) has become subject to a pending claim with respect to any Environmental
Liability or (iii) has received written notice of any claim with respect to any
Environmental Liability except, in each case, as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as otherwise set forth in Schedule 6.09 or as would not individually
or in the aggregate reasonably be expected to result in a Material Adverse
Effect, (i) none of the properties currently

 

94



--------------------------------------------------------------------------------

owned or operated by any Loan Party or any Subsidiary thereof is listed or, to
the knowledge of the Loan Parties, proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property; (ii) there are no and, to the knowledge of the Loan Parties, never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any Subsidiary thereof; (iii) to the
knowledge of the Loan Parties, there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or
Subsidiary thereof; and (iv) Hazardous Materials have not been released,
discharged or disposed of by any Loan Party or Subsidiary in violation of
Environmental Laws or, to the knowledge of the Loan Parties, by any other Person
in violation of Environmental Laws on any property currently owned or operated
by any Loan Party or any Subsidiary thereof.

(c) Except as otherwise set forth on Schedule 6.09 or as would not individually
or in the aggregate reasonably be expected to result in a Material Adverse
Effect, no Loan Party or any Subsidiary thereof is undertaking, and no Loan
Party or any Subsidiary thereof has completed, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored by any Loan Party or any Subsidiary at, or
transported to or from by or on behalf of any Loan Party or any Subsidiary, any
property currently owned or operated by any Loan Party or any Subsidiary thereof
have, to the knowledge of the Loan Parties, been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any
Subsidiary thereof.

(d) Each Loan Party conducts in the Ordinary Course of Business a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof each Loan Party
has reasonably concluded that, except as set forth on Schedule 6.09, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.10 Insurance. Without limiting the insurance requirements of any Aircraft
Mortgage, the properties of the Loan Parties and their Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption, and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiary operates. Schedule 6.10 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Closing Date. Each
insurance policy listed on Schedule 6.10 is in full force and effect and all
premiums in respect thereof that are due and payable have been paid.

6.11 Taxes. Each Loan Party and its Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets (including, in each case, all taxes and charges in connection with the
Aircraft owned or leased by the Company and its Subsidiaries, its location and
its operations, including those levied by airports and air traffic control
authorities) otherwise due and payable, except those which are being Properly
Contested and except where the failure to file such returns or reports could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no proposed tax assessment against the Company or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither the
Company nor any Subsidiary thereof is party to any tax sharing agreement.

 

95



--------------------------------------------------------------------------------

6.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws. Each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of each Loan Party, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and no Loan Party nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) no Loan Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) no Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.

(d) No Loan Party nor any ERISA Affiliate maintains or contributes to, or has
any unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 6.12 hereto and (B) thereafter, Pension Plans not otherwise prohibited
by this Agreement.

6.13 Subsidiaries and Equity Interests. No Loan Party (a) has any Subsidiaries
other than those specifically disclosed in part (a) of Schedule 6.13 (which
Schedule sets forth the legal name, jurisdiction of incorporation or formation
and outstanding Equity Interests of each such Subsidiary) or created or acquired
after the Closing Date in compliance with Section 7.12, and (b) owns any Equity
Interests in any other Person other than those specifically disclosed on
Schedule 6.13, except, in each case, Subsidiaries acquired or created and equity
investments made on or after the Closing Date in compliance with this Agreement
and the other Loan Documents. All of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party (or a Subsidiary of a Loan Party) in the amounts specified
on Schedule 6.13 free and clear of all Liens except for those created under the
Security Instruments. All of the outstanding Equity Interests in the Loan
Parties have been validly issued, and are fully paid and non-assessable and are
owned in the amounts specified on Schedule 6.13 free and clear of all Liens
except for those created under the Security Instruments.

 

96



--------------------------------------------------------------------------------

6.14 Margin Regulations; Investment Company Act. No Loan Party is engaged nor
will engage, principally or as one of its important activities, in the business
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock. None of the Loan Parties, any Person Controlling any Loan
Party, nor any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

6.15 Disclosure. Each Loan Party has disclosed or caused the Borrower Agent to
disclose to the Administrative Agent and the Lenders all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate (including the Borrowing Base
Certificates) or other information furnished (whether in writing or orally) by
or on behalf of any Loan Party or any Subsidiary to the Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, each Loan Party represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

6.16 Compliance with Laws. Each Loan Party and each Subsidiary is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

6.17 Intellectual Property; Licenses, Etc. Each Loan Party and its Subsidiaries
own, or possess the right to use, all of the Intellectual Property (including IP
Rights) that are reasonably necessary for the operation of their respective
businesses, without known conflict with the IP Rights of any other Person,
except to the extent any failure so to own or possess the right to use could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
each Loan Party, the operation by each Loan Party and its Subsidiaries of their
respective businesses does not infringe upon any IP Rights held by any other
Person.

6.18 Labor Matters. Except as would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect or as set forth
on Schedule 6.18, there are no strikes, lockouts, slowdowns or other material
labor disputes against any Loan Party or any Subsidiary thereof pending or, to
the knowledge of any Loan Party, threatened. The hours worked by and payments
made to employees of the Loan Parties comply in all material respects with the
FLSA and any other applicable federal, state, local or foreign Law dealing with
such matters. No Loan Party or any of its Subsidiaries has incurred any
liability or obligation under the Worker Adjustment and Retraining Act or
similar state Law. All payments due from any Loan Party and its Subsidiaries, or
for which any claim could reasonably be expected to be made against any Loan
Party, on account of wages and employee health and welfare insurance and other
benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 6.18,
no Loan Party or any Subsidiary is a party to or bound by any collective
bargaining or similar agreement. There are no representation proceedings pending
or, to any Loan Party’s knowledge, threatened to be filed with the National
Labor Relations Board, and no labor organization or group of employees of any
Loan Party or any Subsidiary has made a pending demand for recognition. Except
as would not reasonably be expected to result, individually or in the aggregate,
in a

 

97



--------------------------------------------------------------------------------

Material Adverse Effect or as set forth on Schedule 6.18, there are no material
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party or any Subsidiary pending or, to the knowledge of any Loan Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any employee of any Loan Party or any of its
Subsidiaries. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound.

6.19 Deposit Accounts, Securities Accounts and Commodity Accounts.

(a) Part (a) of Schedule 6.19 sets forth a list of all Deposit Accounts
maintained by the Loan Parties as of the Closing Date (and as updated in
connection with delivery of the Compliance Certificate under Section 7.02(c)),
which Schedule includes, with respect to each Deposit Account (i) the name and
address of the depository; (ii) the account number(s) maintained with such
depository; and (iii) a contact person at such depository.

(b) Part (b) of Schedule 6.19 sets forth a list of all Securities Accounts and
Commodity Accounts maintained by the Loan Parties as of the Closing Date (and as
updated in connection with delivery of the Compliance Certificate under
Section 7.02(c)), which Schedule includes (i) the name and address of the
securities intermediary or institution holding such account; (ii) the account
number(s) maintained with such securities intermediary or institution; and
(iii) a contact person at such securities intermediary or institution.

6.20 Accounts. The Administrative Agent may rely, in determining which Accounts
are Eligible Accounts, on all statements and representations made by the Loan
Parties with respect thereto. Each Borrower warrants, with respect to each
Account at the time it is shown as an Eligible Account in a Borrowing Base
Certificate, that:

(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods or
services in the Ordinary Course of Business, and substantially in accordance
with any purchase order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale, a copy of which has been furnished or is available to the Administrative
Agent on request;

(d) it is not subject to any offset, Lien (other than the Administrative Agent’s
Lien), deduction, defense, dispute, counterclaim or other adverse condition
except as arising in the Ordinary Course of Business and reflected in the
Borrowing Base Certificate; and it is absolutely owing by the Account Debtor,
without contingency in any respect except as so reflected;

(e) no purchase order, agreement, document or applicable Law restricts
assignment of the Account to the Administrative Agent (regardless of whether,
under the UCC, the restriction is ineffective), and the applicable Borrower is
the sole payee or remittance party shown on the invoice;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Administrative Agent hereunder; and

 

98



--------------------------------------------------------------------------------

(g) to each Borrower’s knowledge, (i) there are no facts or circumstances that
are reasonably likely to impair the enforceability or collectability of such
Account; (ii) the Account Debtor had the capacity to contract when the Account
arose, continues to meet the applicable Borrower’s customary credit standards,
is Solvent, is not contemplating or subject to any proceeding under any Debtor
Relief Laws, and has not failed, or suspended or ceased doing business; and
(iii) there are no proceedings or actions threatened or pending against any
Account Debtor that could reasonably be expected to have a material adverse
effect on the Account Debtor’s financial condition.

6.21 Anti-Terrorism Laws and Foreign Asset Control Regulations.

(a) No Loan Party nor any Controlled Entity is (i) a Person whose name appears
on the list of Specially Designated Nationals and Blocked Persons published by
OFAC (an “OFAC Listed Person”), (ii) an agent, department, or instrumentality
of, or is otherwise beneficially owned by, controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the US Comprehensive Iran Sanctions, Accountability, and
Divestment Act and the regulations and rules promulgated thereunder (“CISADA”),
or any similar law or regulation with respect to Iran or any other country, the
Sudan Accountability and Divestment Act, any OFAC Sanctions Program, or any
economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clauses (i), (ii) or (iii), a “Blocked Person”). No Loan Party nor any
Controlled Entity has been notified that its name appears or may in the future
appear on a state list of Persons that engage in investment or other commercial
activities in Iran or any other country that is subject to U.S. Economic
Sanctions.

(b) No part of the proceeds from the Credit Extensions constitutes or will
constitute funds obtained on behalf of any Blocked Person or will otherwise be
used by any Loan Party or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person or (ii) otherwise in violation of U.S. Economic Sanctions.

(c) No Loan Party nor any Controlled Entity (i) has been found in violation of,
charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
any Anti-Money Laundering Law or any U.S. Economic Sanctions, (ii) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any Governmental Authority for possible violation of Anti-Money Laundering Laws
or any U.S. Economic Sanctions violations, (iii) has been assessed civil
penalties under any Anti-Money Laundering Laws or any U.S. Economic Sanctions or
(iv) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has established procedures and controls
which it reasonably believes are adequate (and otherwise comply with applicable
law) to ensure that the Company and each Controlled Entity is and will continue
to be in compliance with all applicable current and future Anti-Money Laundering
Laws and U.S. Economic Sanctions.

(d) (i) No Loan Party nor any Controlled Entity (w) has been charged with, or
convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (x) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (y) has been assessed civil or criminal penalties under
any

 

99



--------------------------------------------------------------------------------

Anti-Corruption Laws or (z) has been or is the target of sanctions imposed by
the United Nations or the European Union.

(ii) To the Company’s actual knowledge after making due inquiry, no Loan Party
nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (x) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity
or such commercial counterparty, (y) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(z) inducing a Governmental Official or a commercial counterparty to use his or
her influence with a government or instrumentality to affect any act or decision
of such government or entity; in each case in order to obtain, retain or direct
business or to otherwise secure an improper advantage.

(iii) No part of the proceeds of the Credit Extensions will be used, directly or
indirectly, for any improper payments, including bribes, to any Governmental
Official or commercial counterparty in order to obtain, retain or direct
business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

6.22 Brokers. Except as disclosed in writing to the Administrative Agent prior
to the Closing Date, no broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

6.23 Customer and Trade Relations. There exists no actual or, to the knowledge
of any Loan Party, threatened, termination or cancellation of, or any
modification or change in the business relationship of any Loan Party with any
customers or suppliers which are, individually or in the aggregate, material to
its operations, to the extent that such cancellation, modification or change
would reasonably be expected to result in a Material Adverse Effect.

6.24 Material Contracts. Schedule 6.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Closing Date. The Loan
Parties have delivered or made available true, correct and complete copies of
such Material Contracts to the Administrative Agent on or before the date
hereof.

6.25 Casualty. Neither the businesses nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

6.26 Senior Indebtedness. All Obligations including those to pay principal of
and interest (including post-petition interest, whether or not allowed as a
claim under Debtor Relief Laws) on the Loans and other Obligations, and fees and
expenses in connection therewith, are entitled to the benefits of the
Subordination Provisions applicable to all Indebtedness. Each Loan Party
acknowledges that the Administrative Agent and each Lender is entering into this
Agreement and each Lender is extending its Commitments in reliance upon the
Subordination Provisions. The Obligations constitute “ABL Obligations” under and
as defined in the Intercreditor Agreement.

 

100



--------------------------------------------------------------------------------

6.27 Relations with Vendors and Customers. There exists no actual or, to the
knowledge of any Loan Party, threatened termination, limitation, or modification
of any business relationship between any Loan Party or Subsidiary and any
customer or supplier, or any group of customers or suppliers, that individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect. There exists no condition or circumstance that could reasonably be
expected to materially impair the ability of any Loan Party or Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.

6.28 Aircraft Parts. Schedule 6.28 sets forth each location as of the Closing
Date (and as updated in connection with delivery of the Compliance Certificate
under Section 7.02(c)) within the United States in which Aircraft Parts with a
value in excess of $100,000 is located (together with the name of each owner of
the property located at such address and, if not the applicable Loan Party, a
summary description of the relationship between the applicable Loan Party and
such Person and the maximum approximate book or market value of the Aircraft
Parts held or to be held at such location).

6.29 Rolling Stock.

(a) Schedule 6.29(a) sets forth a complete and accurate list as of the Closing
Date (and as updated in connection with delivery of the Compliance Certificate
under Section 7.02(c)) of all Rolling Stock owned by any Loan Party. Each
Compliance Certificate delivered under Section 7.02(c) shall also indicate
Dispositions or insurance events with respect to any Equipment securing the Term
Loan Obligations during the relevant period. The Rolling Stock of each Loan
Party (A) is in good operating condition and repair in all material respects,
and all necessary replacements of and repairs thereto shall be made so that the
operating efficiency thereof shall be maintained and preserved in all material
respects, reasonable wear and tear and casualty events excepted and (B) complies
in all material respects with safety standards for over-the-road, for-hire
trucking which have been promulgated thereunder by the U.S. Department of
Transportation, including, in each case, comparable applicable laws and
regulations under the laws of Canada or any province thereof.

(b) Schedule 6.29(b) sets forth a complete and accurate list as of the Closing
Date (and as updated in connection with delivery of the Compliance Certificate
under Section 7.02(c)) of all locations where Rolling Stock is warehoused,
maintained, repaired or otherwise stored (other than when temporarily located in
a repair facility due to unexpected mechanical difficulties or minor routine
maintenance) when not in over-the-road use (or being loaded or unloaded) in the
Ordinary Course of Business.

(c) No Borrower has entered into any Trade and Replacement Plan with respect to
the Rolling Stock, the terms of which have not been disclosed in writing to
Administrative Agent prior to the Closing Date.

6.30 Aircraft Matters.

(a) Schedule 6.30(a) sets forth a true and correct list as of the Closing Date
(and as updated in connection with delivery of the Compliance Certificate under
Section 7.02(c)) of all Aircraft (including, for the avoidance of doubt, all
engines whether or not installed on an airframe) owned or by the Loan Parties
(setting forth the manufacturer, model, vintage, manufacturer’s serial number,
jurisdiction of registration, registration number, the owner or lessor thereof,
the secured party (if any) and whether such Aircraft is subject to an Aircraft
Mortgage).

(b) Schedule 6.30(b) sets forth the location as of the Closing Date (and as
updated in connection with delivery of the Compliance Certificate under
Section 7.01(c)) of (i) the primary aircraft operations center for each Aircraft
owned by the Loan Parties and (ii) Aircraft Parts Designated Locations.

 

101



--------------------------------------------------------------------------------

(c) Each Aircraft Operating Party is an Air Carrier and is a citizen of the
United States (as defined in applicable Aircraft Regulations).

(d) The Loan Parties and the Aircraft comply in all material respects with
applicable Aircraft Regulations.

(e) All Aircraft Permits are in full force and effect, and there are no
proceedings pending, or to the knowledge of the Company or any of its
Subsidiaries, threatened which challenge the right of any Aircraft Operating
Party to operate under any Aircraft Permit applicable to it or its Aircraft.

(f) Each Loan Party will maintain each of its Aircraft in good operating
condition and repair, ordinary wear and tear excepted.

(g) Each Loan Party will operate each Aircraft owned by it or any Restricted
Subsidiary solely for the purpose of the carriage of cargo in the ordinary
course of business, provided, no Loan Party or Restricted Subsidiary may use or
operate any Aircraft or suffer or permit any Aircraft to be used or operated:

(i) outside of the United States, Mexico or Canada;

(ii) in violation of any Aircraft Permits or Aircraft Regulations or in a manner
that could cause any Lender to be in violation of any applicable Aircraft
Regulation;

(iii) for any purpose for which the Aircraft was not designed or which is
illegal;

(iv) in any circumstances or place where the Aircraft is not covered by the
insurances required to be maintained hereunder or under any Security Instrument;
or

(v) by any other person or entity (whether by lease, sublease or otherwise).

6.31 No Agency Relationship. No Borrower or Restricted Subsidiary:

(a) Segregates from its general funds monies collected for any Freight Carrier’s
services or otherwise permits any Freight Carrier to restrict the use of those
funds.

(b) Seeks recourse by legal proceeding against any Freight Carrier to whom it
has paid Freight Payables in advance if the Account Debtor owing on the Account
with respect to which those Freight Payables relate is delinquent or fails to
pay.

(c) Holds or is required to hold any portion of its Accounts constituting
Freight Payables collected from an Account Debtor in respect of a Freight
Carrier’s services in trust for such Freight Carrier.

(d) Has any express fiduciary relationship or fiduciary duty to any Freight
Carrier arising out of or in connection with any Freight Carrier Document or the
transactions contemplated thereby, or, other than those disclosed to the
Administrative Agent and excluded from Eligible Accounts by operation of such
definition, have any contractual agency or joint venture relationship with any
Freight Carrier by virtue of any Freight Carrier Document or any transaction
contemplated therein.

(e) Expressly consents to or permit any Freight Carrier to at any time seek
payment from, or to have contractual recourse known to any senior officer of a
Loan Party to, any Account Debtor for material Freight Payables payable by any
Loan Party to such Freight Carrier.

 

102



--------------------------------------------------------------------------------

6.32 Beneficial Ownership Certification. As of the Closing Date, the information
included in the Beneficial Ownership Certification is true and correct in all
respects.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan Obligation
hereunder shall remain unpaid or unsatisfied, each Loan Party shall, and shall
cause each Restricted Subsidiary to, or with respect to Sections 7.01, 7.02 and
7.03, the Borrower Agent shall:

7.01 Financial Statements. Deliver to the Administrative Agent and each
Lender:(a) as soon as available and concurrently with the filing thereof with
the SEC, but in any event within 90 days after the end of each fiscal year of
the Company or, if earlier, the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC), a Consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal year, and
the related Consolidated statements of income or operations, stockholders’
investment and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, (i) such Consolidated statements to
be audited and accompanied by a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Administrative Agent (the “Auditor”), which report and opinion shall be prepared
in accordance with audit standards of the Public Company Accounting Oversight
Board and applicable Securities Laws and shall be unqualified (including any
qualification or exception as to the scope of such audit, but other than any
“going concern” or like qualification or exception resulting solely from an
upcoming maturity date for the Loans occurring within one year from the time
such opinion is delivered); provided, that along with the foregoing, the Company
shall deliver an accounting of leases of the Company and its Subsidiaries in
accordance with GAAP as in effect on December 31, 2018, and (ii) such statements
to be certified by the chief financial officer of the Company to the effect that
such statements are fairly stated in all material respects when considered in
relation to the Consolidated financial statements of the Company and its
Subsidiaries;

(b) (i) as soon as available and concurrently with the filing thereof with the
SEC, but in any event within 45 days after the end of each fiscal quarter of the
Company or, if earlier, the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC), unaudited Consolidated
balance sheets of the Company as of the end of such quarter and the related
statements of income and cash flow for such quarter and for the portion of the
fiscal year then elapsed, on a Consolidated basis for the Company and
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding fiscal year and certified by the chief financial officer of Borrower
Agent as prepared in all material respects in accordance with GAAP and fairly
presenting in all material respects the financial condition, results of
operations and cash flows for such quarter and period, subject to normal year
end adjustments and the absence of footnotes; provided, that along with the
foregoing, the Company shall deliver an accounting of leases of the Company and
its Subsidiaries in accordance with GAAP as in effect on December 31, 2018; and

(ii) monthly, as soon as available, but in any event within 30 days after the
end of each calendar month, unaudited Consolidated balance sheets of the Company
as of the end of such month and the related statements of income and cash flow
for such month and for the portion of the fiscal year then elapsed, on a
Consolidated basis for the Company and Subsidiaries, setting forth in
comparative form corresponding figures for the preceding fiscal year and
certified by the chief financial officer of Borrower Agent as prepared in all
material respects in accordance with GAAP and fairly presenting in all material
respects the

 

103



--------------------------------------------------------------------------------

financial condition, results of operations and cash flows for such month and
period, subject to normal year end adjustments and the absence of footnotes;

(c) as soon as available but not later than 60 days after the end of each fiscal
year, annual financial projections of the Company and its Subsidiaries on a
Consolidated basis, in form reasonably satisfactory to the Administrative Agent,
consisting of (i) Consolidated balance sheets and statements of income or
operations and cash flows and (ii) monthly Availability for Borrowers for the
immediately following fiscal year.

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Loan Parties shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Loan Parties to furnish the information
and materials described in subsections (a) and (b) above at the times specified
therein.

7.02 Borrowing Base Certificate; Other Information. Deliver to the
Administrative Agent, in form reasonably satisfactory to the Administrative
Agent:

(a) on or before the 20th of each month from and after the date hereof, Borrower
Agent shall deliver to Administrative Agent, in form reasonably acceptable to
the Administrative Agent, a Borrowing Base Certificate as of the last day of the
immediately preceding month, with such supporting materials as the
Administrative Agent shall reasonably request (including monthly reporting of
rolling forward accounts receivable data by reporting monthly sales, cash
collections and credits and monthly reporting of accounts receivable ineligibles
and Freight Payables for each week during the month, with a break-out of Freight
Payables in respect of “contractor-originated loads”). If a Reporting Trigger
Period exists, Borrower Agent shall execute and deliver to Administrative Agent
Borrowing Base Certificates on a weekly basis with such supporting materials as
the Administrative Agent shall reasonably request (including weekly reporting of
rolling forward accounts receivable data by reporting weekly sales, cash
collections and credits, and Freight Payables, with a break-out of Freight
Payables in respect of “contractor-originated loads”), within three (3) Business
Days of the end of each week. All calculations of Availability in any Borrowing
Base Certificate shall originally be made by Borrowers and certified by a
Responsible Officer, provided, that the Administrative Agent may from time to
time review and in its Permitted Discretion adjust any such calculation (a) to
reflect its reasonable estimate of declines in value of any Collateral, due to
collections received in the Concentration Account or otherwise; (b) to adjust
advance rates to reflect changes in dilution, quality, mix and other factors
affecting Collateral; and (c) to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect the Availability
Reserve;

(b) on or before the 20th day of each calendar month from and after the date
hereof, Borrower Agent shall deliver to the Administrative Agent, in the form
reasonably acceptable to the Administrative Agent, (i) reconciliations of all
Borrowers’ Accounts as shown on the month-end Borrowing Base Certificate for the
immediately preceding month to Borrowers’ accounts receivable agings, to
Borrowers’ general ledger and to Borrowers’ most recent financial statements,
(ii) a detailed aged trial balance of all Accounts as of the end of the
preceding calendar month, specifying each Account’s Account Debtor name and
address, amount, invoice date and due date, showing any credit and other
information as the Administrative Agent may reasonably request. (iii) accounts
payable agings, and (iv) Inventory status reports, all with supporting materials
as the Administrative Agent shall reasonably request;

(c) a Compliance Certificate executed by the chief executive officer, chief
financial officer or treasurer of Borrower Agent which (A) certifies compliance
with Section 8.12, (B) provides a reasonably detailed calculation of the
Consolidated Fixed Charge Coverage Ratio and (C) provides updates, if any, to
Schedules 6.08, 6.19, 6.28, 6.29(a), 6.29(b), 6.30(a) and 6.30(b) to make the
representations and warranties with respect thereto true and correct as of the
end of the applicable Measurement Period, delivered (i)

 

104



--------------------------------------------------------------------------------

concurrently with delivery of financial statements under Sections 7.01(a) and
7.01(b), whether or not a Fixed Charge Trigger Period then exists, (ii) on the
first day of any Fixed Charge Trigger Period (certifying compliance as of the
last day of the Measurement Period most recently ended prior to the start of
such Fixed Charge Trigger Period) and (iii) as requested by Administrative Agent
while a Default or Event of Default exists;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement sent to the stockholders of the Company, and copies of
all annual, regular, periodic and special reports and registration statements
which the Company may file or be required to file with the SEC under Section 13
or 15(d) of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(e) at the Administrative Agent’s reasonable request (but not more frequently
than monthly unless a Default or Event of Default has occurred and is
continuing), a listing of each Borrower’s trade payables, specifying the trade
creditor and balance due, and a detailed trade payable aging, all in form
reasonably satisfactory to the Administrative Agent;

(f) [reserved]; and

(g) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request, all in form and scope reasonably acceptable to the
Administrative Agent.

Documents required to be delivered pursuant to Section 7.01(a) or 7.01(b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower Agent posts such documents, or provides a link thereto on the Borrower
Agent’s website on the Internet at www.rrts.com; or (ii) on which such documents
are posted on the Borrower Agent’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: the Borrower Agent shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrowers with any such request for delivery, and
each Lender shall be solely responsible for obtaining copies of such documents.

Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Letter of Credit Issuer
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Loan Parties or
their Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Each Loan Party hereby agrees that, so long as any
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities, (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC”, each Loan
Party shall be deemed to have authorized the Administrative Agent, the
Arrangers,

 

105



--------------------------------------------------------------------------------

the Letter of Credit Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to any Loan
Party or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”. Notwithstanding the
foregoing, the Borrowers shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

7.03 Notices. Promptly notify (or, in the case of clause (m), provide) the
Administrative Agent and each Lender:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary and any Governmental Authority; (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws; violation or asserted violation of any applicable Law;

(c) of the occurrence of any ERISA Event;

(d) of the occurrence of a Change of Control;

(e) of the creation or acquisition of any Subsidiary;

(f) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Restricted Subsidiary;

(g) of any change in the Borrower Agent’s chief executive officer, president,
chief financial officer or treasurer;

(h) of the discharge by any Loan Party of its present Auditors or any withdrawal
or resignation by such Auditors;

(i) of any collective bargaining agreement or other labor contract to which a
Loan Party becomes a party, or the application for the certification of a
collective bargaining agent;

(j) of the filing of any Lien for unpaid Taxes against any Loan Party in excess
of $1,000,000;

(k) of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;

(l) of Collateral in an aggregate face amount of $2,500,000 or more ceasing to
be Eligible Accounts; and

 

106



--------------------------------------------------------------------------------

(m) promptly after the furnishing thereof, copies of any material requests or
notices received by any Borrower or Subsidiary (other than in the ordinary
course of business or to the extent duplicative of notices provided hereunder)
and copies of any material statement or report furnished to any lender or holder
of any Term Loan Obligations.

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower Agent setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and propose to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

7.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being Properly Contested; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property, except to the
extent that any such Lien would otherwise be permitted by Section 8.02; and
(c) all Indebtedness having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $10,000,000,
as and when due and payable, but subject to any Subordination Provisions
contained in any instrument or agreement evidencing such Indebtedness.

7.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 8.04 or 8.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered Intellectual Property, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

7.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties (other than insignificant properties) and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

7.07 Maintenance of Insurance; Condemnation Proceeds.

(a) Maintain with (i) companies having an A.M. Best Rating of at least “A” or
(ii) financially sound and reputable insurance companies reasonably acceptable
to the Administrative Agent and not Affiliates of the Loan Parties, insurance
with respect to its properties and business (including all-risk hull insurance
and liability insurance applicable to Aircraft) against loss or damage of the
kinds customarily insured against by Persons engaged in the same or similar
business and operating in the same or similar locations or as is required by
applicable Law, of such types and in such amounts as are customarily carried
under similar circumstances by such other Persons and as are reasonably
acceptable to the Administrative Agent;

(b) Maintain flood insurance with respect to any Mortgaged Property located in
any area identified by FEMA (or any successor agency) as a Special Flood Zone
with such providers, on such terms and in such amounts as required pursuant to
the Flood Disaster Protection Act and the National Flood

 

107



--------------------------------------------------------------------------------

Insurance Act of 1968, and all applicable rules and regulations promulgated
thereunder, or as otherwise required by the Lenders.

(c) Cause all casualty policies, including fire and extended coverage policies,
maintained with respect to any Collateral to be endorsed or otherwise amended to
include (i) a non-contributing mortgagee clause (regarding improvements to Real
Property) and lenders’ loss payable clause (regarding personal property), in
form and substance reasonably satisfactory to the Administrative Agent, which
endorsements or amendments shall provide that the insurer shall pay all proceeds
otherwise payable to the Loan Parties under the policies directly to the
Administrative Agent, (ii) a provision to the effect that none of the Loan
Parties, Secured Parties or any other Person shall be a co-insurer and
(iii) such other provisions as the Administrative Agent may reasonably require
from time to time to protect the interests of the Secured Parties.

(d) Cause commercial general liability (and all-risk hull insurance and
liability insurance applicable to Aircraft) policies to be endorsed to name the
Administrative Agent as an additional insured; and cause business interruption
policies (if any) to name the Administrative Agent as a loss payee and to be
endorsed or amended to include (i) a provision that, from and after the Closing
Date, the insurer shall pay all proceeds otherwise payable to the Loan Parties
under the policies directly to the Administrative Agent, (ii) a provision to the
effect that none of the Loan Parties, the Administrative Agent or any other
party shall be a co-insurer and (iii) such other provisions as the
Administrative Agent may reasonably require from time to time to protect the
interests of the Secured Parties.

(e) Cause each such policy referred to in this Section 7.07 to also provide that
it shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium except upon not less than thirty (30) days’ prior written notice thereof
by the insurer to the Administrative Agent (giving the Administrative Agent the
right to cure defaults in the payment of premiums) or (ii) for any other reason
except upon not less than thirty (30) days’ prior written notice thereof by the
insurer to the Administrative Agent.

(f) Deliver to the Administrative Agent, prior to the cancellation, modification
or non-renewal of any such policy of insurance, a copy of a renewal or
replacement policy or insurance certificate (or other evidence of renewal of a
policy previously delivered to the Administrative Agent, including an insurance
binder) together with evidence reasonably satisfactory to the Administrative
Agent of payment of the premium therefor.

(g) Permit any representatives that are designated by the Administrative Agent
to inspect the insurance policies maintained by or on behalf of the Loan Parties
and to inspect books and records related thereto and any properties covered
thereby. The Loan Parties shall pay the reasonable fees and expenses of any
representatives retained by the Administrative Agent to conduct any such
inspection.

(h) None of the Secured Parties, or their agents or employees shall be liable
for any loss or damage insured by the insurance policies required to be
maintained under this Section 7.07. Each Loan Party shall look solely to its
insurance companies or any other parties other than the Secured Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Secured Party or its agents or employees. If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Secured Parties and their agents and employees. The designation of any form,
type or amount of insurance coverage by any Secured Party under this
Section 7.07 shall in no event be deemed a representation, warranty or advice by
such Secured Party that such insurance is adequate for the purposes of the
business of the Loan Parties or the protection of their properties.

 

108



--------------------------------------------------------------------------------

7.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws (including without limitation all applicable Environmental Laws,
OSHA, safety standards for over-the-road, for-hire trucking which have been
promulgated thereunder by the U.S. Department of Transportation, and Aircraft
Regulations including, in each case, comparable applicable laws and regulations
under the laws of Canada or any province thereof) and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being Properly Contested; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

7.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in all material respects in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Loan Parties or such Restricted
Subsidiary, as the case may be; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over any Loan Party or
such Restricted Subsidiary, as the case may be.

7.10 Inspection Rights and Appraisals; Meetings with the Administrative Agent.

(a) Subject to Section 7.10(b), permit the Administrative Agent or its designees
or representatives from time to time, subject to reasonable notice and normal
business hours (except, in each case, when a Default or Event of Default
exists), to conduct Field Exams and/or appraisals of Aircraft Parts and to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers and Auditors; provided that representatives of the
Borrower Agent shall be given the opportunity to participate in any discussions
with the Auditors. The Administrative Agent shall not have any duty to any Loan
Party to share any results of any Field Exam with any Loan Party. Appraisals
shall be shared with the Borrower Agent upon request. The Loan Parties
acknowledge that all Field Exams, appraisals and reports are prepared by or for
the Administrative Agent and Lenders for their purposes, and Loan Parties shall
not be entitled to rely upon them.

(b) Reimburse the Administrative Agent for all reasonable and documented
out-of-pocket charges, costs and expenses of the Administrative Agent in
connection with (i) up to one Field Exam during any twelve (12) month period and
(ii) up to one additional Field Exam in any twelve (12) month period during
which Adjusted Excess Availability is less than the greater of (i) $24,000,000
and (ii) 15.0% of the Maximum Borrowing Amount for five (5) consecutive Business
Days; provided, however, that if a Field Exam is initiated during a Default or
Event of Default, (x) all reasonable and documented out-of-pocket charges, costs
and expenses therefor shall be reimbursed by the Loan Parties without regard to
such limits and (y) there shall be no limitation on the number or frequency of
such Field Exams.

(c) Without limiting the foregoing, participate and will cause their key
management personnel to participate in telephonic or other meetings with the
Administrative Agent and Lenders periodically during each year, which meetings
shall be held at such times and such places as may be reasonably requested by
the Administrative Agent.

7.11 Use of Proceeds. Use the proceeds of the Credit Extensions in the case of
the Revolving Credit Facility (i) to pay fees and expenses in connection with
the Transactions and (ii) for working capital, capital expenditures, Permitted
Acquisitions, and other general corporate purposes not in contravention of any
Law or of any Loan Document. None of the proceeds of the Credit Extensions will
be used, directly or indirectly, (a) to finance or refinance dealings or
transactions by or with any Person that is described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control, United States Department of the Treasury (“OFAC”) or is
otherwise a Person officially sanctioned

 

109



--------------------------------------------------------------------------------

by the United States of America pursuant to the OFAC Sanctions Program or
(b) for any purpose that is otherwise in violation of the Trading with the Enemy
Act, the OFAC Sanctions Program, the PATRIOT Act or CISADA (collectively, the
“Foreign Activities Laws”).

7.12 New Subsidiaries. As soon as practicable but in any event within 30
Business Days following the acquisition or creation of any Domestic Subsidiary
(other than an Excluded Subsidiary), or the time any existing Excluded
Subsidiary ceases to be an Excluded Subsidiary, or the Division of any
Subsidiary (other than any Subsidiary that is or becomes a Foreign Subsidiary or
an Excluded Subsidiary), cause to be delivered to the Administrative Agent each
of the following, as applicable:

(a) a joinder agreement reasonably acceptable to the Administrative Agent duly
executed by such Domestic Subsidiary sufficient to cause such Subsidiary to
become a Guarantor (or, with the consent of the Administrative Agent, a Borrower
hereunder), together with executed counterparts of each other Loan Document
reasonably requested by the Administrative Agent, including all Security
Instruments and other documents reasonably requested to establish and preserve
the Lien of the Administrative Agent in all Collateral of such Domestic
Subsidiary;

(b) (i) Uniform Commercial Code financing statements naming such Person as
“Debtor” and naming the Administrative Agent for the benefit of the Secured
Parties as “Secured Party,” in form, substance and number sufficient in the
reasonable opinion of the Administrative Agent and its special counsel to be
filed in all Uniform Commercial Code filing offices and in all jurisdictions in
which filing is necessary to perfect in favor of the Administrative Agent for
the benefit of the Secured Parties the Lien on the Collateral conferred under
such Security Instrument to the extent such Lien may be perfected by Uniform
Commercial Code filing, and (ii) pledge agreements, security agreements, control
agreements, and original collateral (including pledged Equity Interests (other
than Excluded Equity Interests), Securities and Instruments) and such other
documents and agreements as may be reasonably required by the Administrative
Agent, all as necessary to establish and maintain a valid, perfected security
interest in all Collateral in which such Domestic Subsidiary has an interest
consistent with the terms of the Loan Documents;

(c) upon the reasonable request of the Administrative Agent, an opinion of
counsel to each such Domestic Subsidiary and addressed to the Administrative
Agent and the Lenders, in form and substance reasonably acceptable to the
Administrative Agent, each of which opinions may be in form and substance,
including assumptions and qualifications contained therein, substantially
similar to those opinions of counsel delivered pursuant to Section 5.01(a);

(d) current copies of the Organization Documents of each such Domestic
Subsidiary, together with minutes of duly called and conducted meetings (or duly
effected consent actions) of the Board of Directors, partners, or appropriate
committees thereof (and, if required by such Organization Documents or
applicable law, of the shareholders, members or partners) of such Person
authorizing the actions and the execution and delivery of documents described in
this Section 7.12, all certified by a Responsible Officer of such Domestic
Subsidiary (and applicable Governmental Authority in the case of charter
documents); and

(e) with respect to any Subsidiary to become a Borrower hereunder, within five
(5) Business Days prior to becoming a Borrower, all “know-your-customer” and
customer due diligence documentation satisfactory to the Lenders to the extent
such information is requested by the Administrative Agent or the Lenders
reasonably promptly after written notice to the Administrative Agent of the
proposed joinder of a Borrower.

 

110



--------------------------------------------------------------------------------

(f) If any holder of the Term Loan Obligations or any agent thereof receives any
guaranty from any Person, or is granted additional collateral to secure such
Term Loan Obligations after the Closing Date, the Loan Parties shall cause the
same to be granted to the Administrative Agent for the benefit of the Secured
Parties, to the extent required by the Intercreditor Agreement.

7.13 Compliance with ERISA. Do, and cause each of its ERISA Affiliates to do,
each of the following: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
Laws; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to the Pension Funding Rules. At no time shall the accumulated benefit
obligations under any Plan subject to Title IV of ERISA that is not a
Multiemployer Plan exceed the Fair Market Value of the assets of such Plan
allocable to such benefits by more than $500,000. The Loan Parties and each of
their respective Subsidiaries shall not withdraw, and shall cause each ERISA
Affiliate not to withdraw, in whole or in part, from any Multiemployer Plan so
as to give rise to withdrawal liability exceeding $500,000 in the aggregate. At
no time shall the actuarial present value of unfunded liabilities for
post-employment health care benefits, whether or not provided under a Plan,
calculated in a manner consistent with Statement No. 106 of the Financial
Accounting Standards Board, exceed $500,000.7.14 Further Assurances. At the
Borrowers’ cost and expense, upon reasonable request of the Administrative
Agent, duly execute and deliver or cause to be duly executed and delivered, to
the Administrative Agent such further information, instruments, documents,
certificates, financing and continuation statements, and do and cause to be done
such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement, the Security Instruments and the
other Loan Document, including, to create, continue or preserve the liens and
security interests in Collateral (and the perfection and priority thereof) of
the Administrative Agent contemplated hereby and by the other Loan Documents and
specifically including all Collateral acquired by the Borrowers after the
Closing Date.

7.15 Licenses. (a) Keep in full force and effect each License (i) the expiration
or termination of which could reasonably be expected to materially adversely
affect the realizable value in the use or sale of a material amount of Aircraft
Parts or (ii) the expiration or termination of which could reasonably be
expected to have a Material Adverse Effect (each a “Material License”); (b)
promptly notify the Administrative Agent of (i) any material modification to any
such Material License that could reasonably be expected to be materially adverse
to any Loan Party or the Administrative Agent or any Lender and (ii) entering
into any new Material License; (c) pay all Royalties (other than immaterial
Royalties or Royalties being Properly Contested) arising under such Material
Licenses when due (subject to any cure or grace period applicable thereto); and
(d) notify the Administrative Agent of any material default or material breach
asserted in writing by any Person to have occurred under any such Material
License.

7.16 Environmental Laws. (a) Conduct its operations and keep and maintain its
Real Property in material compliance with all Environmental Laws, other than any
such non-compliance which would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect; (b) obtain and
renew all environmental permits necessary for its operations and properties,
other than any environmental permits the failure of which to obtain would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect; and (c) implement any and all investigation,
remediation, removal and response actions that are required to comply with
Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or release of any Hazardous Materials on, at, in,
under or about any of its Real Property other than any such non-compliance which
would not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect.

7.17 Leases, Mortgages and Third-Party Agreements.

 

111



--------------------------------------------------------------------------------

(a) Upon request, provide Administrative Agent with copies of all existing and
future agreements (including any mortgage, deed of trust or similar security
document) entered into between a Loan Party and any landlord, warehouseman,
processor, shipper, bailee or other Person that owns, or has a mortgage or
similar lien on, any premises at which any Collateral (excluding Rolling Stock
and Aircraft) with an aggregate value of $250,000 or greater may be kept or that
otherwise may possess any Collateral (excluding Rolling Stock and Aircraft) with
an aggregate value of $250,000 or greater (each a “Material Third-Party
Agreement”).

(b) Except as otherwise expressly permitted hereunder, (i) make all payments and
otherwise perform all obligations in respect of all leases and all mortgages,
deeds of trust or similar security documents constituting Material Third-Party
Agreements and not allow such leases to lapse or be terminated (or any rights to
renew such leases to be forfeited or cancelled), (ii) notify the Administrative
Agent of any default by the applicable Loan Party or Restricted Subsidiary with
respect to such leases or mortgages, deeds of trust or similar security
documents and (iii) promptly cure any such default by the applicable Loan Party
or Restricted Subsidiary. If any such default is not so cured, each Loan Party
hereby authorizes the Administrative Agent (as its non-fiduciary agent and on
its behalf) to, if elected by the Administrative Agent in its reasonable
discretion, make such payments and/or take such other actions as the
Administrative Agent may elect in order to cure any such default (whether or not
an Event of Default under this Agreement exists at such time). Any payment made
pursuant to this Section 7.17(b) shall be deemed a Protective Advance hereunder.
Each Loan Party agrees that the Administrative Agent shall have no obligation to
exercise any right to cure hereunder, whether or not such right is exercised on
any one or more occasions.

7.18 Material Contracts. Perform and observe all the payment terms and other
material terms and provisions of each Material Contract to be performed or
observed by it, maintain each such Material Contract in full force and effect,
enforce each such Material Contract in accordance with its terms, take all such
action to such end as may be from time to time reasonably requested by the
Administrative Agent and, upon reasonable request of the Administrative Agent,
make to each other party to each such Material Contract such demands and
requests for information and reports or for action as any Loan Party or any of
its Subsidiaries is entitled to make under such Material Contract, and cause
each of its Subsidiaries to do so, except, in any case, where the failure to do
any of the foregoing, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

7.19 Treasury Management and Other Services. Each Loan Party shall maintain its
lockboxes, Deposit Accounts (other than Excluded Deposit Accounts) and primary
disbursement accounts exclusively with BMO, and shall utilize BMO or Wells Fargo
Bank, National Association for other Treasury Management and Other Services.

7.20 Freight Payables. Pay on or before the due date thereof all Freight
Payables (other than Freight Payables in an aggregate amount not to exceed
$2,500,000 and not aged more than 60 days beyond the date of receipt of the
invoice, rate, and load confirmation, bill of lading or other proof of delivery
in respect of such Freight Payable by the applicable Freight Carrier Documents),
except to the extent that (a) the validity or amount thereof (or any other
amount owed to the applicable Freight Carrier) is being Properly Contested and
(b) such Loan Party or Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.

7.21 Post-Closing Agreements. Notwithstanding anything to the contrary herein or
in any other Loan Document (including, without limitation, in respect of the
“eligibility” requirements of Eligible Accounts and the requirements of Article
IV, Section 5.01 and Section 7.19), execute and deliver the documents and
complete the tasks set forth below as soon as reasonably practicable, but in any
event within the time limit specified below, or such later date as the
Administrative Agent agrees to in writing:

 

112



--------------------------------------------------------------------------------

(a) No later than April 30, 2019, (i) execute and deliver a Control Agreement
with respect to each Deposit Account listed on part (a) of Schedule 6.19, other
than Excluded Deposit Accounts, which shall include all lockboxes and related
lockbox accounts used for the collection of Accounts, or (ii) close any such
Deposit Account (other than any Excluded Deposit Account) that is not subject to
a Control Agreement.

(b) No later than April 30, 2019, (i) execute and deliver a Control Agreement
with respect to each Securities Account and Commodity Account listed on part
(b) of Schedule 6.19, or (ii) close any such Securities Account or Commodity
Account that is not subject to a Control Agreement.

(c) No later than April 30, 2019, execute and deliver Aircraft Mortgages
granting a second priority lien in favor of the Administrative Agent, together
with each Aircraft Related Document, with respect to each Aircraft constituting
Term Loan Equipment.

(d) No later than April 30, 2019, transfer any disbursement accounts to BMO.

(e) No later than March 15, 2019, provide evidence satisfactory to the
Administrative Agent that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect.

7.22 Beneficial Ownership Regulation7.23 . The Borrower shall provide written
notice of any applicable changes relating to compliance with the Beneficial
Ownership Regulation and shall deliver to the Administrative Agent any
information and documentation reasonably requested by the Administrative Agent
or any Lender for purpose of compliance with the Beneficial Ownership
Regulation.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan Obligation
hereunder shall remain unpaid or unsatisfied, no Loan Party shall, nor shall it
permit any Restricted Subsidiary to, directly or indirectly:

8.01 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness or
issue any Disqualified Equity Interest, except:(a) Indebtedness under the Loan
Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 8.01;

(c) Guarantees of any Loan Party in respect of Indebtedness or other obligations
of any Loan Party otherwise permitted hereunder; provided that (i) any Guarantee
of Indebtedness permitted hereunder that is subordinated to the Obligations
shall be subordinated to the Obligations on substantially the same terms as such
guaranteed Indebtedness and (ii) in the case of any Guarantee by any Loan Party
of any non-Loan Party, the related Investment is permitted under Section 8.03
(other than Section 8.03(e);

(d) obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person in the Ordinary Course of Business for the purpose of directly mitigating
risks reasonably anticipated by such Person associated with liabilities,
commitments, investments, assets, cash flows of or property held by, or changes
in the value of securities issued by, such Person, and not for purposes of
speculation or taking a “market view” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation

 

113



--------------------------------------------------------------------------------

to make payments on outstanding transactions to the defaulting party; provided
further, however, that the Swap Termination Value of all such Swap Contracts,
together with the aggregate amount of all Indebtedness permitted under
Section 8.01(f) any one time outstanding, shall not exceed $100,000,000;

(e) Indebtedness arising in the Ordinary Course of Business in connection with
treasury management and commercial credit card, merchant card and purchase or
procurement card services including Treasury Management and Other Services;

(f) Without duplication of Indebtedness permitted under Section 8.01(x),
Indebtedness in respect of Capital Leases, Synthetic Lease Obligations and
purchase money obligations for Real Property and fixed or capital assets within
the limitations set forth in Section 8.02(i); provided that the aggregate amount
of all such Indebtedness at any one time outstanding, together with the Swap
Termination Value of all Swap Contracts permitted under Section 8.01(d), shall
not exceed $100,000,000; provided, that for purposes of measuring compliance
with this Section 8.01(f), the accounting of leases shall be in accordance with
GAAP as in effect on December 31, 2018;

(g) the endorsement of negotiable instruments for deposit or collection or
similar transactions in the Ordinary Course of Business;

(h) Indebtedness in respect of any bankers’ acceptance, bank guarantees, letters
of credit, warehouse receipt or similar facilities entered into in the Ordinary
Course of Business in respect of workers’ compensation and other casualty
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation and other
casualty claims;

(i) Indebtedness incurred or arising in the Ordinary Course of Business and not
in connection with the borrowing of money in respect of (i) obligations to pay
the deferred purchase price of goods or services or progress payments in
connection with such goods and services; provided that such obligations are
incurred in connection with open accounts extended by suppliers on customary
trade terms; (ii) performance bonds, bid bonds, appeal bonds, surety bonds,
performance and completion guarantees and similar instruments or obligations;
and (iii) without duplication of Indebtedness permitted under Section 8.01(q)
below, obligations to pay insurance premiums;

(j) Indebtedness representing deferred compensation to employees, consultants or
independent contractors incurred in the Ordinary Course of Business;

(k) surety bonds, deposits and similar obligations permitted under
Section 8.02(e) or (f);

(l) unsecured Indebtedness of (i) any Loan Party owing to any other Loan Party,
(ii) any Loan Party owing to any Subsidiary that is not a Loan Party; provided
that any such Indebtedness described in this clause (ii) (x) bears interest (and
provided for fees) at a rate (or amount) no greater than the then current arm’s
length market rate (or amount) for similar Indebtedness, (y) does not require
the payment in cash of principal (at maturity or otherwise) prior to ninety-one
(91) days following the Maturity Date and (z) is subordinated to the Obligations
on terms reasonably acceptable to the Administrative Agent, (iii) any Subsidiary
that is not a Loan Party owing to any other Subsidiary that is not a Loan Party
and (iv) any Subsidiary that is not a Loan Party owing to any Loan Party;
provided that any such Indebtedness described in this clause (iv) which is owing
to a Loan Party, shall (x) to the extent the aggregate principal amount thereof
is in excess of $1,000,000, be evidenced by promissory notes in form and
substance satisfactory to the Administrative Agent and pledged to the
Administrative Agent on terms acceptable to it, (y) be permitted under
Section 8.03(c)(iv) or Section 8.03(g), and (z) not be forgiven or otherwise
discharged for any consideration other than payment in full in cash unless the
Administrative Agent otherwise consents;

 

114



--------------------------------------------------------------------------------

(m) The Term Loan Obligations in an amount not to exceed $65,000,000, and any
Refinancing Indebtedness; provided that such Indebtedness is secured only by
Liens permitted under Section 8.02(n);

(n) Subordinated Debt;

(o) Indebtedness incurred in connection with any Permitted Earn-Out Payment;

(p) Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with Dispositions permitted
under Section 8.05(b);

(q) Without duplication of Indebtedness permitted under Section 8.01(i)(iii)
above, Indebtedness incurred in connection with the financing of insurance
premiums in the Ordinary Course of Business;

(r) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to the Administrative Agent and/or for the
benefit of providers of Term Loan Obligations title insurance policies;

(s) Contingent Obligations related to guaranty obligations of the Company or any
of its Subsidiaries with respect to operating leases of the Company’s Domestic
Subsidiaries for terminal facilities and other contract obligations (other than
Indebtedness) of the Company’s Domestic Subsidiaries not prohibited by this
Agreement so long as the same remain Contingent Obligations;

(t) Contingent Obligations arising with respect to customary indemnification
obligations in favor of sellers in connection with Permitted Acquisitions;

(u) Indebtedness or Contingent Obligations related to co-borrower or guaranty
obligations of the Company or its Subsidiaries with respect to loans obtained by
independent contractors of the Company or its Subsidiaries for the purpose of
such independent contractor acquiring trucks or trailers; provided that the
aggregate amount of all such Indebtedness or Contingent Obligations, together
with the aggregate amount of Investments permitted under Section 8.03(i), shall
not exceed $15,000,000 at any one time outstanding;

(v) Assumed Indebtedness; provided that the aggregate amount of such Assumed
Indebtedness does not exceed $7,500,000 in the aggregate at any time
outstanding;

(w) Refinancing Indebtedness;

(x) Without duplication of Indebtedness permitted under Section 8.01(f) above,
Attributable Indebtedness; provide that the aggregate amount of such
Attributable Indebtedness does not exceed $10,000,000 at any time outstanding;
and

(y) Other unsecured Indebtedness; provided that the aggregate amount of such
other unsecured Indebtedness does not exceed $20,000,000 in the aggregate at any
time outstanding.

8.02 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, “Permitted Liens”):

(a) Liens pursuant to any Loan Document;

 

115



--------------------------------------------------------------------------------

(b) Liens existing on the date hereof as described on Schedule 8.02 (setting
forth, as of the Closing Date, the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party or
such Restricted Subsidiary subject thereto) and any renewals or extensions
thereof, provided that (i) the Lien does not extend to any additional property,
and (ii) the obligations secured or benefited thereby constitutes Refinancing
Indebtedness;

(c) Liens for taxes, assessments or other governmental charges, not yet due or
which are being Properly Contested, and which in all cases are junior to the
Lien of the Administrative Agent;

(d) Liens of carriers, warehousemen, mechanics, materialmen, repairmen,
landlords or other like Liens imposed by Law or arising in the Ordinary Course
of Business which are not overdue for a period of more than 60 days or which are
being Properly Contested;

(e) Liens, pledges or deposits in the Ordinary Course of Business in connection
with (i) insurance, workers compensation, unemployment insurance and social
security legislation, (ii) contracts, bids, government contracts, and surety,
appeal, customs, performance and return-of-money bonds and (iii) other similar
obligations (exclusive of obligations in respect of the payment for borrowed
money), whether pursuant to contracts, statutory requirements, common law or
consensual arrangements, other than any Lien imposed by ERISA;

(f) Liens arising in the Ordinary Course of Business consisting of deposits to
secure the performance of bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature, in each case, incurred in the Ordinary Course of Business;

(g) Liens with respect to minor defects in title and easements, rights-of-way,
covenants, consents, reservations, encroachments, variations and zoning and
other similar restrictions, charges, encumbrances or title defects affecting
Real Property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person and do not materially detract from the value of or materially
impair the use by the Loan Parties in the Ordinary Course of Business of the
property subject to or to be subject to such encumbrance;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01 or securing appeal or other surety bonds related
to such judgments, and which in all cases are junior to the Lien of the
Administrative Agent;

(i) Liens securing Indebtedness permitted under Section 8.01(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness (including any leases and chattel paper related to
such property, any lease or rental payments related to such property and any
proceeds of such property) and (ii) the Indebtedness secured thereby does not
exceed the cost or Fair Market Value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) Liens arising from precautionary Uniform Commercial Code financing statement
filings regarding leases entered into in the Ordinary Course of Business;

(k) operating leases or subleases (other than leases or sublease of any Aircraft
subject to an Aircraft Mortgage) granted by the Loan Parties to any other Person
in the Ordinary Course of Business;

(l) Liens (a) of a collection bank arising under Section 4-210 of the UCC or any
comparable or successor provision on items in the course of collection,
(b) attaching to commodity trading accounts or

 

116



--------------------------------------------------------------------------------

other commodity brokerage accounts incurred in the Ordinary Course of Business
and (c) in favor of banking institutions arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;

(m) Liens in favor of customs and revenue authorities imposed by Law to secure
payment of customs duties in connection with the importation of goods and
arising in the Ordinary Course of Business which are not overdue for a period of
more than 60 days or which are being Properly Contested;

(n) Liens on the collateral securing the Term Loan Obligations to the extent
such Liens are permitted by and subject to the Intercreditor Agreement;

(o) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto; and

(p) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby, nor
(ii) the aggregate Fair Market Value (determined as of the date such Lien is
incurred) exceeds (as to all Loan Parties) $2,500,000 at any time; provided that
such Lien shall not attach to any Accounts, Aircraft Parts or Aircraft.

8.03 Investments. Make or maintain any Investments, except:

(a) Investments held by the Loan Parties in the form of Cash Equivalents that
are (i) subject to the Administrative Agent’s Lien and control, pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent, or (ii) maintained in an Excluded Deposit Account;

(b) loans and advances to officers, directors and employees of the Loan Parties
and Restricted Subsidiaries made in the Ordinary Course of Business in an
aggregate amount at any one time outstanding not to exceed $5,000,000;

(c) (i) Investments in Subsidiaries outstanding on the date hereof,
(ii) Investments in Loan Parties, (iii) Investments by Restricted Subsidiaries
that are not Loan Parties in other Restricted Subsidiaries that are not Loan
Parties, and (iv) so long as no Default or Event of Default has occurred and is
continuing or would result from such Investment, Investments by Loan Parties in
Subsidiaries that are not Loan Parties in an aggregate amount not to exceed
$5,000,000;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors (including in
connection with any bankruptcy or reorganization) to the extent reasonably
necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 8.01;

(f) Investments existing as of the date hereof as described in Schedule 8.03
(setting forth, as of the Closing Date, the amount, obligor or issuer and
maturity, if any, thereof) and extensions or renewals thereof, provided that no
such extension or renewal shall be permitted if it would (i) increase the amount
of such Investment at the time of such extension or renewal or (ii) result in a
Default hereunder;

(g) Investments (including Acquisitions) acquired or arising in connection with
a Permitted Acquisition;

 

117



--------------------------------------------------------------------------------

(h) Deposits made in the Ordinary Course of Business securing obligations or
performance under contracts, such as in connection with real estate or personal
property leases;

(i) Loans made by the Company or its Subsidiaries to independent contractors of
the Company or its Subsidiaries for the purpose of such independent contractor
acquiring trucks or trailers; provided that the aggregate amount of all such
Indebtedness or Contingent Obligations, together with the aggregate amount of
Indebtedness permitted under Section 8.01(u), shall not exceed $15,000,000 at
any one time outstanding;

(j) [reserved];

(k) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 8.05;

(l) other Investments (other than Acquisitions) so long as the Payment
Conditions are satisfied with respect thereto (a “Specified Investment”); and

(m) so long as no Default or Event of Default has occurred and is continuing or
would result from such Investment, additional Investments not otherwise
expressly permitted by this Section, Investments by any Loan Party in an
aggregate amount (valued at cost) not to exceed $2,500,000 during the term of
this Agreement.

8.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person or Divide any Loan Party to their Subsidiaries, except that, so
long as no Default or Event of Default exists or would result therefrom:

(a) any Subsidiary of the Company may merge or consolidate with or liquidate or
dissolve into a Loan Party; provided, that, (i) the Loan Party shall be the
continuing or surviving Person, (ii) a Borrower may not merge into the Company
and (iii) in the case of any merger of a Borrower and a Subsidiary Guarantor,
such Borrower shall be the continuing or surviving Person;

(b) in connection with a Permitted Acquisition, any Subsidiary of a Loan Party
may merge with or into or consolidate with any other Person or permit any other
Person to merge with or into or consolidate with it; provided, that, (i) the
Person surviving such merger shall be a wholly-owned Subsidiary of a Loan Party
and (ii) in the case of any such merger to which any Loan Party is a party, such
Loan Party is the surviving Person or the surviving Person becomes a Loan Party;
provided, further that the Company shall be the surviving Person in the case of
any merger with the Company;

(c) any Subsidiary that is not a Loan Party may merge into any other Subsidiary
that is not a Loan Party; provided that, when any wholly-owned Subsidiary is
merging with another Subsidiary that is not wholly-owned, the wholly-owned
Subsidiary shall be the continuing or surviving Person; and

(d) any Loan Party (other than the Company) may dissolve or liquidate if the
Borrower Agent determines in good faith that such liquidation or dissolution is
in the best interest of the Loan Parties and is not materially disadvantageous
to the Administrative Agent or the Lenders; provided that such Loan Party shall
at or before the time of such dissolution or liquidation, transfer its assets to
a Loan Party (or, if such Loan Party was a Borrower, to a Borrower).

8.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition,except:

 

118



--------------------------------------------------------------------------------

(a) Dispositions of Cash Equivalents, each in the Ordinary Course of Business;

(b) Dispositions (including Equipment, and the capital securities and other
Equity Interests or other assets of Subsidiaries) for at least Fair Market Value
(as determined by the Board of Directors of the Company if the Fair Market Value
is reasonably likely to be more than $1,000,000) so long as (i) the net book
value of all assets sold or otherwise disposed of in any fiscal year by the
Company and its Subsidiaries, in the aggregate, does not constitute a
substantial portion of the property of the Company and its Subsidiaries taken as
a whole or otherwise exceed 7.5% of the net book value of the consolidated
assets of the Company and its Subsidiaries as of the last day of the preceding
fiscal year (ii) no Event of Default has occurred and is continuing at the time
of such Disposition, and (iii) all proceeds thereof are applied in accordance
with Section 2.06(c); and

(c) Dispositions that constitute (i) an Investments permitted under
Section 8.03, (ii) a Lien permitted under Section 8.02, (iii) a merger,
dissolution, consolidation or liquidation permitted under Section 8.04(a), or
(iv) a Restricted Payment permitted under Section 8.06;

(d) Dispositions that result from a casualty or condemnation in respect of such
property or assets and is not otherwise an Event of Default so long as all
proceeds thereof are applied in accordance with Section 2.06(c);

(e) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other Intellectual Property rights in the Ordinary Course of Business,

(f) (i) the lapse of immaterial registered patents, trademarks, copyrights and
other Intellectual Property to the extent maintaining such registered
Intellectual Property is not economically desirable in the conduct of its
business or (ii) the abandonment of patents, trademarks, copyrights, or other
intellectual property rights in the Ordinary Course of Business so long as in
each case under clauses (i) and (ii), such lapse or abandonment is not
materially adverse to the interests of the Secured Parties;

(g) the leasing or subleasing of assets (other than sale and leaseback
transactions prohibited under Section 8.15) in the Ordinary Course of Business;

(h) Dispositions that consist of the sale or discount in the Ordinary Course of
Business of overdue Accounts that are not Eligible Accounts in connection with
the compromise, settlement or collection thereof; provided that the Net Cash
Proceeds from such Disposition shall be deposited in a Controlled Deposit
Account or Concentration Account;

(i) Dispositions among the Loan Parties or by any Subsidiary to a Loan Party;

(j) Dispositions by any Subsidiary which is not a Loan Party to another
Subsidiary that is not a Loan Party;

(k) Dispositions of surplus, outdated, obsolete or worn out property in the
Ordinary Course of Business; or

(l) other Dispositions of assets other than Collateral of a type included in the
Borrowing Base so long as (i) no Event of Default has occurred and is continuing
at the time of such Disposition and (ii) the Fair Market Value of all such
assets Disposed of, whether individually or in a series of related transactions,
does not exceed $5,000,000 in the aggregate in any fiscal year.

 

119



--------------------------------------------------------------------------------

8.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Subsidiary may make Restricted Payments, directly or indirectly, to any
Borrower;

(b) the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Company, the Borrowers and each Restricted Subsidiary may purchase,
redeem or otherwise acquire shares of its common stock or other common Equity
Interests or warrants or options to acquire any such shares in connection with
customary employee or management agreements, plans or arrangements, all in an
aggregate amount not to exceed $1,000,000 during the term of this Agreement;

(d) the Borrower may acquire its common stock upon the exercise of stock options
or the vesting of restricted stock units if such common stock represents a
portion of the exercise price of such stock options or in connection with tax
withholding obligations arising in connection with such exercise or vesting of
securities held by any current or former director, officer or employee of any
Loan Party or Subsidiary, all in an aggregate amount not to exceed $1,000,000
during any fiscal year; and

(e) the Company shall be permitted to make any other Restricted Payment if the
Payment Conditions are satisfied with respect thereto.

8.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrowers
and their Restricted Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

8.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of any Loan Party, whether or not in the Ordinary Course of
Business, other than:

(a) transactions on fair and reasonable terms substantially as favorable to such
Loan Party or Restricted Subsidiary as would be obtainable by such Loan Party or
such Restricted Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate;

(b) transactions between or among the Loan Parties;

(c) subject to the terms and conditions of Section 8.06(e), each of the
Permitted Earn-Out Payments; and

(d) transactions pursuant to agreements in existence or contemplated on the
Closing Date as set forth on Schedule 8.08 or any amendment thereto to the
extent such an amendment is not adverse to the Secured Parties in any material
respect.

8.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement, the Term Loan Agreement or any other Loan Document) that:

(a) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person; or

(b) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Company or any Borrower or to otherwise transfer property to the Company or any
Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of the Borrowers
or become a direct Borrower hereunder, or (iii) of any

 

120



--------------------------------------------------------------------------------

Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 8.01(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness.

8.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, in any
manner that might cause the Credit Extension or the application of such proceeds
to violate Regulations T, U or X of the FRB, in each case as in effect on the
date or dates of such Credit Extension and such use of proceeds.

8.11 Prepayment of Indebtedness; Amendment to Material Agreements.

(a) Make or pay, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i) payments when due of regularly scheduled interest and principal payments
(including mandatory prepayments arising as a result of a change of control or
sale of substantially all assets), other than payments in respect of any
Subordinated Debt prohibited by the Subordination Provisions thereof;

(ii) payments made through the incurrence of Refinancing Indebtedness;

(iii) payments of secured Indebtedness that becomes due as a result of a
voluntary sale or transfer permitted hereunder of the property securing such
Indebtedness;

(iv) payments made solely from and substantially contemporaneously with the
proceeds of the issuance of Equity Interests by the Company (other than
Disqualified Equity Interests); and

(v) optional payment, prepayments or redemptions in respect of any Indebtedness
(other than Subordinated Debt to the extent contrary to the Subordination
Provisions applicable thereto) so long as the Payment Conditions are satisfied
(a “Specified Debt Payment”).

(b) Amend, modify or change in any manner any term or condition of any
Indebtedness permitted under Section 8.01(b), (d), (f), (g), (j), (l) or
(n) outstanding on the Closing Date, in each case so that the terms and
conditions thereof are less favorable in any material respect to the
Administrative Agent and the Lenders than the terms of such Indebtedness as of
the Closing Date.

(c) Amend, modify or change in any manner any term or condition of the Term Loan
Documents, unless such modifications are expressly permitted by the terms of the
Intercreditor Agreement.

8.12 Financial Covenant. Permit the Consolidated Fixed Charge Coverage Ratio,
determined on a Pro Forma Basis as of (i) the last day of the Measurement Period
most recently ended before the commencement of a Fixed Charge Trigger Period and
(ii) the last day of each Measurement Period thereafter ending during any Fixed
Charge Trigger Period to be less than 1.00 to 1.00 for such Measurement Period.

 

121



--------------------------------------------------------------------------------

8.13 Creation of New Subsidiaries. Create or acquire any new Subsidiary after
the Closing Date other than Subsidiaries created or acquired in accordance with
Section 7.12.

8.14 Securities of Subsidiaries. Permit any Restricted Subsidiary to issue any
Equity Interests (whether for value or otherwise) to any Person other than a
Loan Party.

8.15 Sale and Leaseback. Enter into any agreement or arrangement with any other
Person providing for the leasing by any Loan Party or any Restricted Subsidiary
of real or personal property which has been or is to be sold or transferred by
any Loan Party or any Restricted Subsidiary to such other Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of a Loan Party or any
Restricted Subsidiary (a “Sale and Leaseback Transaction”), unless (a) the
Disposition of the property subject to such Sale and Leaseback Transaction is
permitted by Section 8.05, and the Fair Market Value of all property sold in any
fiscal year is not in excess of $10,000,000, (b) the applicable Loan Party would
be entitled to incur Liens with respect to such transaction pursuant to
Section 8.02 and such Lien shall not attach to any property of the Company and
its Subsidiaries other than the property subject to such Sale and Leaseback
Transaction, (c) the Indebtedness in respect of such Sale and Leaseback
Transaction is permitted under Section 8.01(x) (measured as the Attributable
Indebtedness with respect to such Sale and Leaseback Transaction), and the
aggregate principal amount of Attributable Indebtedness in respect of all Sale
and Leaseback Transactions shall not exceed $10,000,000, (d) the Net Cash
Proceeds received by the applicable Loan Party in connection with such
transaction are at least equal to the Fair Market Value (as determined by the
board of directors of the Company or a member of the senior management of the
Company) of such property and (e) not less than 80% of the purchase price for
the property subject to such Sale and Leaseback Transaction shall be in the form
of cash or Cash Equivalents.

8.16 Organization Documents; Fiscal Year. (a) Amend, modify or otherwise change
any of its Organization Documents in any material respect, except in connection
with a transaction permitted under Section 8.04, but in any case not in any
manner that could reasonably be expected to have a material adverse effect on
the interests of the Secured Parties; provided, however, that Lenders agree that
the Company may amend its Amended and Restated Certificate of Incorporation
without any further consent of the Lenders to (i) effect a reverse stock split
of the Company at a ratio determined the Board of Directors of the Company, and
(ii) reduce the number of authorized shares of the common stock of the Company
in a corresponding proportion to such reverse stock split; or (b) change its
fiscal year.

8.17 [Reserved].

8.18 Anti-Money Laundering and Terrorism Laws and Regulations. Permit any other
Controlled Entity or any authorized agent of any Loan Party or any of its
Subsidiaries, acting on behalf of such Loan Party or any such Subsidiary, or any
other Controlled Entity, to:

(a) become (including by virtue of being owned or controlled by a Blocked
Person), own or control a Blocked Person or any Person that is the target of
sanctions imposed by the United Nations or by the European Union;

(b) directly or indirectly have any investment in or engage in any dealing or
transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of the Credit Extensions) with any Person if
such investment, dealing or transaction (A) would cause any Secured Party to be
in violation of any law or regulation applicable to such Secured Party or (B) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions;

 

122



--------------------------------------------------------------------------------

(c) conduct, engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, or
facilitate a violation of, any of the prohibitions set forth in Executive Order
No. 13224, the Currency and Foreign Regulations Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act), the PATRIOT Act, the Money Laundering Control
Act or any other United States anti-money laundering or anti-terrorism law or
regulation (collectively, “Anti-Money Laundering Laws”); or

(d) engage, or permit any of its Affiliates to engage, in any activity that
could reasonably be expected to subject such Person or any Secured Party to
sanctions under CISADA or any similar law or regulation with respect to Iran or
any other country that is subject to U.S. Economic Sanctions.

8.19 Economic Sanctions Laws and Regulations. Permit any other Controlled Entity
or any authorized agent of such Loan Party or their respective Subsidiaries or
any other Controlled Entity to conduct, transact, engage in, or facilitate, any
business or activity on behalf of such Loan Party or its Subsidiaries in
violation of the Foreign Activities Law.

8.20 No Agency Relationship. Permit any Restricted Subsidiary to

(a) Segregate from its general funds monies collected for any Freight Carrier’s
services or otherwise permit any Freight Carrier to restrict the use of those
funds.

(b) Seek recourse by legal proceeding against any Freight Carrier to whom it has
paid Freight Payables in advance if the Account Debtor owing on the Account with
respect to which those Freight Payables relate is delinquent or fails to pay.

(c) Hold or be required to hold any portion of its Accounts constituting Freight
Payables collected from an Account Debtor in respect of a Freight Carrier’s
services in trust for such Freight Carrier.

(d) Have any express fiduciary relationship or fiduciary duty to any Freight
Carrier arising out of or in connection with any Freight Carrier Document or the
transactions contemplated thereby, or, other than those disclosed to the
Administrative Agent and excluded from Eligible Accounts by operation of such
definition, have any contractual agency or joint venture relationship with any
Freight Carrier by virtue of any Freight Carrier Document or any transaction
contemplated therein.

(e) Expressly consent to or permit any Freight Carrier to at any time seek
payment from, or to have contractual recourse known to any senior officer of a
Loan Party to, any Account Debtor for material Freight Payables payable by any
Loan Party to such Freight Carrier.

8.21 Aircraft Operations. (a) fail to maintain any Aircraft Permit applicable to
it, (b) fail to operate and maintain any Aircraft in all material respects in
compliance with all Aircraft Regulations, or (c) receive notice from any
Governmental Authority of its intent to revoke or cancel any Aircraft Permit and
such Governmental Authority does not agree in writing to withdraw such
revocation or cancelation within 20 Business Days of receipt of such notice.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default. Any of the following shall constitute an “Event of
Default”:

 

123



--------------------------------------------------------------------------------

(a) Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any Letter of Credit Obligation,
or (ii) within five days after the same becomes due, any interest on any Loan or
on any Letter of Credit Obligation, any commitment or other fee due hereunder,
or any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained (i) in any of Sections 4.04, 6.30(g), 7.03(a),
7.03(b), 7.05(a), 7.07, 7.10, 7.11, 7.21, or 7.22 or Article VIII, or (ii) in
any of Sections 7.01(a), 7.01(b), 7.02(a), 7.02(b), 7.02(c) or 7.02(f), and such
failure under this clause (ii) continues for three (3) or more Business Days; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after receipt of notice of such default by a Responsible
Officer of the Borrower Agent from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party or
its Subsidiaries herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made in any material respect (or in any respect if qualified
by materiality); or

(e) Cross-Default. (i) With respect to the Term Loan Obligations, any Loan Party
or its Subsidiaries (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, and after
passage of any grace period) in respect of any such Indebtedness or guarantee,
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, and such
default continues for more than the grace or cure period, if any, therein
specified, the effect of which default or other event is to cause, or to permit
the holder of such Indebtedness or beneficiary of such guarantee (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such guarantee to become payable or cash
collateral in respect thereof to be demanded, (ii) with respect to any
Indebtedness or guarantee (other than Indebtedness hereunder, the Term Loan
Obligations and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, any Loan Party or its Subsidiaries (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, and after passage of any grace period) in
respect of any such Indebtedness or guarantee, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, and such default continues for more
than the grace or cure period, if any, therein specified, the effect of which
default or other event is to cause, or to permit the holder of such Indebtedness
or beneficiary of such guarantee (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such guarantee to become payable or cash collateral in respect
thereof to be demanded; or (iii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Loan Party or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which any

 

124



--------------------------------------------------------------------------------

Loan Party or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by a Loan Party or any Subsidiary as a
result thereof is greater than Threshold Amount; or

(f) Insolvency Events. Any Insolvency Event shall occur with respect to any Loan
Party; or

(g) Inability to Pay Debts. Any Loan Party becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due; or

(h) Judgments. There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money in an aggregate amount exceeding
the Threshold Amount (to the extent not covered by insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, such judgment or
order remains unvacated and unpaid and either (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, or any Lien granted
thereunder, at any time after its execution and delivery and for any reason,
other than as expressly permitted hereunder or upon Payment in Full, ceases to
be in full force and effect (except with respect to immaterial assets and except
as a result of the failure of the Administrative Agent (or its agent) to
maintain possession of any stock certificates, certificates of title, promissory
notes or other instruments delivered to it under the Security Agreement)); or
any Borrower or any other Person contests in any manner the validity or
enforceability of any Loan Document or any Lien granted to the Administrative
Agent pursuant to the Security Instruments; or any Borrower denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or any party to the
Intercreditor Agreement contests in any manner the validity or enforceability of
the Intercreditor Agreement or denies that it has any liability or obligation
thereunder or purports to revoke, terminate or rescind the Intercreditor
Agreement; or

(k) Indictment. (i) Any Loan Party is (A) criminally indicted or convicted of a
felony for fraud or dishonesty in connection with the Loan Parties’ business or
(B) charged by a Governmental Authority under any law that would reasonably be
expected to lead to forfeiture of any material portion of Collateral, or
(ii) any director or senior officer of any Loan Party is (A) criminally indicted
or convicted of a felony for fraud or dishonesty in connection with the Loan
Parties’ business, unless such director or senior officer promptly resigns or is
removed or replaced or (B) charged by a Governmental Authority under any law
that would reasonably be expected to lead to forfeiture of any material portion
of Collateral; or

(l) Change of Control. There occurs any Change of Control.

9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, and at the direction of the Required
Lenders shall, take any or all of the following actions:

 

125



--------------------------------------------------------------------------------

(a) declare the commitment of each Lender to make Loans and any obligation of
the Letter of Credit Issuer to make Letter of Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other Loan Obligations owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the Letter of Credit
Obligations (in an amount equal to the then Outstanding Amount thereof) or any
other Loan Obligations that are contingent or not yet due and payable in amount
determined by the Administrative Agent in accordance with this Agreement; and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided, however, that upon the occurrence of an Event of Default under
Section 9.01(f), the obligation of each Lender to make Loans and any obligation
of the Letter of Credit Issuer to make Letter of Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the
Letter of Credit Obligations as aforesaid shall automatically become effective,
in each case without further act of the Administrative Agent or any Lender;

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

9.03 Application of Funds.

(a) Subject to Section 9.03(b) below, all payments made by Loan Parties in
respect of the Loan Obligations shall be applied (a) first, as specifically
required in the Loan Documents; (b) second, to Loan Obligations then due and
owing; (c) third, to other Loan Obligations specified by Borrower Agent; and
(d) fourth, as determined by the Administrative Agent in its discretion. Any
amount applied to the Revolving Credit Loans shall be applied first to the
Revolving Credit Loans that are not FILO Loans until repaid in full, and then to
FILO Loans.

(b) Notwithstanding any provision to the contrary contained herein, after the
exercise of remedies provided for in Section 9.02 (or after the Loans have
automatically become immediately due and payable and the Letter of Credit
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.16 and 2.17, be
applied by the Administrative Agent in the following order:

First, to all fees, indemnities, expenses and other amounts (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article IV) due to the Administrative Agent in
its capacity as such, until paid in full;

Second, to all Protective Advances and unreimbursed Overadvances payable to the
Administrative Agent until paid in full;

 

126



--------------------------------------------------------------------------------

Third, to all amounts owing to the Swing Line Lender for outstanding Swing Line
Loans until paid in full;

Fourth, to that portion of the Loan Obligations constituting fees, indemnities
and other amounts (other than principal, interest, Letter of Credit Fees and
other Obligations expressly described in clauses Fifth through Eighth below)
payable to the Lenders and the Letter of Credit Issuer (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the
Letter of Credit Issuer and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Fourth
payable to them until paid in full;

Fifth, to that portion of the Loan Obligations constituting accrued and unpaid
Letter of Credit Fees and interest on the Loans, Letter of Credit Borrowings and
other Loan Obligations, ratably among the Lenders and the Letter of Credit
Issuer in proportion to the respective amounts described in this clause Fifth
payable to them until paid in full;

Sixth, to (i) that portion of the Obligations constituting unpaid principal of
the Loans and Letter of Credit Borrowings and to Cash Collateralize that portion
of Letter of Credit Obligations comprising the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrowers and (ii) the payment of Priority Swap Obligations and Conforming
Credit Product Obligations to the extent a Credit Product Reserve has been
established therefor, ratably among the Lenders, Letter of Credit Issuer and the
applicable Credit Product Providers in proportion to the respective amounts
described in this clause Sixth payable to them until paid in full;

Seventh, to payment of Conforming Credit Product Obligations (other than
Priority Swap Obligations and Conforming Credit Product Obligations to the
extent paid under clause Sixth above) ratably to the Credit Product Providers in
proportion to the respective amounts described in this clause Seventh payable to
them until paid in full;

Eighth, to all other Obligations (including Credit Product Obligations to the
extent not paid under clauses Sixth or Seventh above) that are due and payable
to the Administrative Agent and the other Secured Parties, or any of them, on
such date, ratably based on the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date until paid in full; and

Last, the balance, if any, after Payment in Full, to the Borrowers or as
otherwise required by Law.

Any amount applied to the Revolving Credit Loans shall be applied first to the
Revolving Credit Loans that are not FILO Loans until repaid in full, and then to
FILO Loans.

(c) Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Sixth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
Amounts distributed with respect to any Credit Product Obligations shall be the
lesser of (i) the maximum Credit Product Obligations last reported to the
Administrative Agent or (ii) the actual Credit Product Obligations as calculated
by the methodology reported to the Administrative Agent for determining the
amount due. The Administrative Agent shall have no obligation to calculate the
amount to be distributed with respect to any Credit Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Credit Product Provider. The allocations set forth in this Section are solely to
determine the rights and priorities of Administrative Agent and Secured Parties
as among themselves, and may be changed by agreement among them without the
consent of any Borrower. This Section is not for the benefit of or enforceable
by any Loan Party.

 

127



--------------------------------------------------------------------------------

(d) For purposes of Section 9.03(b), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Event, default interest, interest on interest,
and expense reimbursements, irrespective of whether any of the foregoing would
be or is allowed or disallowed in whole or in part in any proceeding under
Debtor Relief Laws.

(e) Administrative Agent shall not be liable for any application of amounts made
by it in good faith under this Section 9.03, notwithstanding the fact that any
such application is subsequently determined to have been made in error.

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authority10.02. Each of the Lenders and the Letter of
Credit Issuer hereby irrevocably appoints BMO to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Letter of Credit Issuer, and no Loan
Party shall have rights as a third party beneficiary of any of such provisions.
The Administrative Agent alone shall be authorized to determine whether any
Accounts constitute Eligible Accounts, or whether to impose or release any
Reserve, or whether any conditions to funding any Loan or to issuance of a
Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Administrative Agent from liability to
any Lender or other Person for any error in judgment or mistake except to the
extent resulting from the gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final and non-appealable decision) of
the Administrative Agent.

Each Lender and each other Secured Party (by acceptance of the benefits of the
Security Instruments) hereby acknowledges that it has received a copy of the
Intercreditor Agreement, agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreement to the extent
then in effect, and authorizes and instructs the Administrative Agent to enter
into the Intercreditor Agreement as Administrative Agent and on behalf of such
Lender or Secured Party.

10.03 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Loan Parties or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

10.04 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

128



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity; and

(d) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions of this Agreement relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(i) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (ii) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

The Administrative Agent shall not be liable to any other Secured Party for any
action taken or not taken by it under or in connection with the Loan Documents,
except for direct (as opposed to consequential) losses directly and solely
caused by the Administrative Agent’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02). The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower
Agent, a Lender or the Letter of Credit Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.05 Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit that by its terms
must be fulfilled to the satisfaction of a Lender or the Letter of Credit
Issuer, the Administrative Agent may presume that such condition is satisfactory
to

 

129



--------------------------------------------------------------------------------

such Lender or the Letter of Credit Issuer unless the Administrative Agent shall
have received notice to the contrary from such Lender or the Letter of Credit
Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

10.06 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

10.07 Resignation of the Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Letter of Credit
Issuer and the Borrower Agent. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower
Agent, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Letter of Credit
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
Agent and the Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any Collateral held by the Administrative Agent on behalf of the
Lenders or the Letter of Credit Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Letter
of Credit Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as the Administrative Agent.

Any resignation by BMO as the Administrative Agent pursuant to this Section
shall also constitute its resignation as Letter of Credit Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as the Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Letter of Credit
Issuer and Swing Line Lender, (b) the retiring Letter of Credit Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Letter

 

130



--------------------------------------------------------------------------------

of Credit Issuer shall issue letters of credit in substitution for the Letters
of Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Letter of Credit Issuer to effectively
assume the obligations of the retiring Letter of Credit Issuer with respect to
such Letters of Credit.

10.08 Non-Reliance on the Administrative Agent and Other Lenders. Each Lender
and the Letter of Credit Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Letter of Credit Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.09 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the bookrunners, Arrangers, syndication agents or documentation agents
listed on the cover page hereof shall have any rights, powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, the Swing
Line Lender, or the Letter of Credit Issuer hereunder.

10.10 The Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Letter of Credit Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Letter of Credit Issuer and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Letter
of Credit Issuer and the Administrative Agent under Sections 2.03(h), 2.09 and
11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Letter of Credit Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Letter of
Credit Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Letter of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any

 

131



--------------------------------------------------------------------------------

Lender or the Letter of Credit Issuer to authorize the Administrative Agent to
vote in respect of the claim of any Lender or the Letter of Credit Issuer in any
such proceeding.

The Loan Parties and the Secured Parties hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Required Lenders, to
(a) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Section 363 of the Bankruptcy Code of the United States
or any similar Laws in any other jurisdictions to which a Loan Party is subject,
or (b) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any other
sale or foreclosure conducted by (or with the consent or at the direction of)
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable Law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of the Administrative
Agent to credit bid and purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of the Administrative Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the Secured Parties whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such purchase). Upon request by the Administrative Agent or the
Borrower Agent at any time, the Secured Parties will confirm in writing the
Administrative Agent’s authority to release any such Liens on particular types
or items of Collateral pursuant to this Section 10.09.

10.11 Collateral Matters. The Secured Parties irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any Collateral (i) upon the occurrence of the
Facility Termination Date, (ii) that is Disposed or to be Disposed as part of or
in connection with any Disposition permitted hereunder or under any other Loan
Document, or (iii) subject to Section 11.01, if approved, authorized or ratified
in writing by the Required Lenders;

(b) to release or subordinate any Lien (and any Indebtedness secured thereby) on
any property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such property (i) that is permitted by
Section 8.02(i), so long as the Borrower Agent shall have delivered to the
Administrative Agent on or prior to the date of release or subordination, as the
case may be, a certificate of a Responsible Officer certifying that such Lien
(and the Indebtedness secured thereby) is permitted by Section 8.02(i) (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), or (ii) if such release or subordination is required under the
Intercreditor Agreement; and

(c) to release any Subsidiary from its obligations under the Loan Documents, and
release any Lien granted by such Subsidiary thereunder, if such Person ceases to
be a Subsidiary as a result of a transaction permitted hereunder, so long as the
Borrower Agent shall have delivered to the Administrative Agent on or prior to
the date of release a certificate of a Responsible Officer certifying that such
transaction is permitted by this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items

 

132



--------------------------------------------------------------------------------

of property, or to release any Loan Party from its obligations under the Loan
Documents pursuant to this Section 10.10.

10.12 Other Collateral Matters.

(a) Care of Collateral. The Administrative Agent shall have no obligation to
assure that any Collateral exists or is owned by a Borrower, or is cared for,
protected or insured, nor to assure that the Administrative Agent’s Liens have
been properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.

(b) Lenders as Agent For Perfection by Possession or Control; Vehicles. The
Administrative Agent and Secured Parties appoint each Lender as agent (for the
benefit of Secured Parties) for the purpose of perfecting Liens in any
Collateral held or controlled by such Lender, to the extent such Liens are
perfected by possession or control. If any Lender obtains possession or control
of any Collateral, it shall notify the Administrative Agent thereof and,
promptly upon the Administrative Agent’s request, deliver such Collateral to the
Administrative Agent or otherwise deal with it in accordance with the
Administrative Agent’s instructions. In addition, each Lender hereby authorizes
the Administrative Agent to enter into the Vehicle Title Custodial Agreement and
appoints the Vehicle Title Service Provider to act as the custodian thereunder
for the purpose of perfecting the security interests in and liens upon the
Collateral consisting of titled vehicles.

(c) Reports. The Administrative Agent shall promptly forward to each Lender,
when complete, copies of any Field Exam or appraisal report prepared by or for
the Administrative Agent with respect to any Borrower or Collateral (“Report”)
and promptly provide Borrower Agent with a copy of each such Report other than
relating to a Field Exam. Each Lender agrees (a) that neither BMO nor the
Administrative Agent, makes any representation or warranty as to the accuracy or
completeness of any Report, and shall not be liable for any information
contained in or omitted from any Report; (b) that the Reports are not intended
to be comprehensive audits or examinations, and that the Administrative Agent or
any other Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon Borrowers’ books and records as well as upon representations of Borrowers’
officers and employees; and (c) subject to clauses (b) and (c) of the first
paragraph of Section 11.07, to keep all Reports confidential and strictly for
such Lender’s internal use, and not to distribute any Report (or the contents
thereof) to any Person (except to such Lender’s Participants, attorneys and
accountants) or use any Report in any manner other than administration of the
Loans and other Obligations. Each Lender shall indemnify and hold harmless the
Administrative Agent and any other Person preparing a Report from any action
such Lender may take as a result of or any conclusion it may draw from any
Report, as well as from any claims arising as a direct or indirect result of the
Administrative Agent furnishing a Report to such Lender.

10.13 Credit Product Arrangement Provisions.

(a) No Credit Product Provider that is party to any Credit Product Arrangement
permitted hereunder that obtains the benefits of Section 9.03 or any Collateral
by virtue of the provisions hereof or of any Security Instrument shall have
(i) any right to notice of any action, (ii) any right to consent to, direct or
object to any action or inaction hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral), or (iii) any right to require or receive any financial
information or Borrowing Base Certificates or reports or similar certificates or
information under the Loan Documents, other than in its capacity as a Lender, if
applicable, and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article X to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Credit Product Obligations unless the

 

133



--------------------------------------------------------------------------------

Administrative Agent has received written notice of such Credit Product
Obligations, together with such supporting documentation as the Administrative
Agent may reasonably request, from the applicable Credit Product Provider. The
Lenders irrevocably authorize the Administrative Agent to secure all Credit
Product Obligations with the Collateral to the same extent as other Obligations,
all to the extent contemplated hereunder as determined by the Administrative in
it reasonable judgment.

(b) By delivery of a Credit Product Notice, each Credit Product Provider that is
not a Lender (a “Non-Lender Credit Product Provider”) shall be deemed to have
joined this Agreement and be bound by Section 9.03, this Article X and
Section 11.04(c) as if it were a Lender hereunder holding a “Loan” in the amount
of its applicable Credit Product Obligations. No Non-Lender Credit Product
Provider shall have any right or claim against any Loan Party under the Loan
Documents other than as a Secured Party under the Security Instruments, nor
shall any of them be a third party beneficiary of any provisions of this
Agreement by which the Loan Parties are bound other than provisions relating to
the granting of the Lien of the Administrative Agent on the Collateral and the
application of proceeds thereof pursuant to Section 9.03.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrowers or the applicable Borrower, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(i) waive any condition set forth in Section 5.01(a) with respect to any funding
under the Revolving Credit Facility without the written consent of the Lenders;

(ii) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

(iii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (but excluding the delay or waiver of any mandatory prepayment) of
principal, interest, fees or other amounts due to the Lenders (or any of them),
including the Maturity Date, or any scheduled reduction of the Commitments
hereunder or under any other Loan Document, in each case without the written
consent of each Lender directly affected thereby;

(iv) reduce the principal of, or the rate of interest specified herein on, any
Loan or Letter of Credit Borrowing, or reduce any fees or other amounts payable
hereunder or under any other Loan Document, without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” (so long as such amendment does not result in the Default Rate being lower
than the interest rate then applicable to Base Rate Loans or LIBOR Loans, as
applicable) or to waive any obligation of the Borrowers to pay interest or
Letter of Credit Fees at the Default Rate or (B) to amend any financial covenant
hereunder (or any defined term used therein);

 

134



--------------------------------------------------------------------------------

(v) change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

(vi) change any provision of this Section or the definitions of “Required
Lenders” or “Required Supermajority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender;

(vii) except as provided in Section 2.18, increase the Aggregate Revolving
Credit Commitments without the written Consent of each Revolving Credit Lender;

(viii) release any Borrower or any Guarantor that contributes assets to the
Borrowing Base from this Agreement or any Security Instrument to which it is a
party without the written consent of each Lender, except to the extent such Loan
Party is the subject of a Disposition permitted by Section 8.05 (in which case
such release may be made by the Administrative Agent acting alone);

(ix) release all or a material part of the Collateral without the written
consent of each Lender except (A) with respect to Dispositions and releases of
Collateral permitted or required hereunder (including pursuant to Section 8.05)
or under the Security Agreement or (B) to the extent required pursuant to the
terms of the Intercreditor Agreement (in which case such release may be made by
the Administrative Agent acting alone);

(x) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any other Lien on
such property without the written consent of each Lender, except with respect to
(A) subordination of such Liens to Liens permitted pursuant to Section 8.02(i)
and (B) subordination of such Liens to other Liens on Collateral (other than
Accounts) with an aggregate book value not to exceed $15,000,000;

(xi) Notwithstanding anything in Section 7.02(a) to the contrary with respect to
the Lenders, without the prior written consent of the Required Supermajority
Lenders, amend the definition of “Borrowing Base” or any defined term used
therein in a manner that would increase availability; provided, that the
foregoing shall not limit the discretion of the Administrative Agent to change,
establish or eliminate any Reserves or to determine eligibility of Accounts or
other assets of the type available to be included in the Borrowing Bases in
accordance with such terms; or

(xii) without the prior written consent of each Lender, (i) impose any
materially greater restriction on the ability of any Lender to assign any of its
rights or obligations hereunder, (ii) modify any advance rate used in this
Agreement in a manner that would increase availability, or (iii) decrease or
eliminate the Availability Block.

(b) In addition to the foregoing, (i) no amendment, waiver or consent shall,
unless in writing and signed by the Letter of Credit Issuer in addition to the
Lenders required above, affect the rights or duties of the Letter of Credit
Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the respective
parties thereto; (v) no amendment, waiver or consent which has the effect of
enabling the Borrowers to satisfy any

 

135



--------------------------------------------------------------------------------

condition to a Borrowing contained in Section 5.02 hereof which, but for such
amendment, waiver or consent would not be satisfied, shall be effective to
require the Revolving Credit Lenders, the Swing Line Lender or the Letter of
Credit Issuer to make any additional Revolving Credit Loan or Swing Line Loan,
or to issue any additional or renew any existing Letter of Credit, unless and
until the Required Lenders (or, if applicable, all Revolving Credit Lenders)
shall have approved such amendment, waiver or consent and (vi) the
Administrative Agent and the Borrowers shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any such
provision. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (w) the
Revolving Credit Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender, (x) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender, (y) no waiver,
amendment, or modification shall postpone any date fixed by this Agreement or
any other Loan Document for any payment (but excluding the delay or waiver of
any mandatory prepayment) of principal, interest, fees or other amounts due to
any Defaulting Lender, including the Maturity Date, or any scheduled reduction
of the Commitments hereunder or under any other Loan Document, in each case
without the written consent of each Defaulting Lender directly affected thereby,
and (z) no waiver, amendment, or modification shall reduce the principal of, or
the rate of interest specified herein on, any Loan or Letter of Credit
Borrowing, or reduce any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Defaulting Lender
directly affected thereby.

(c) If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender and that has been approved by the Required
Lenders, the Borrower may replace such Non-Consenting Lender in accordance with
Section 11.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

(d) Unless otherwise agreed by the Administrative Agent, no Loan Party will,
directly or indirectly, pay any remuneration or other thing of value, whether by
way of additional interest, fee or otherwise, to any Lender or its Affiliates as
consideration for agreement by such Lender to any amendment, waiver, consent or
release with respect to any Loan Document, unless such remuneration or value is
concurrently paid, on the same terms, on a ratable basis to all Lenders
providing their agreement. Notwithstanding the terms of this Agreement or any
amendment, waiver, consent or release with respect to any Loan Document,
Non-Consenting Lenders shall not be entitled to receive any fees or other
compensation paid to the Lenders in connection with any amendment, waiver,
consent or release approved in accordance with the terms of this Agreement by
the Required Lenders.

(e) IN NO EVENT SHALL THE REQUIRED LENDERS, WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH LENDER, DIRECT THE ADMINISTRATIVE AGENT TO ACCELERATE AND DEMAND PAYMENT OF
THE LOANS HELD BY ONE LENDER WITHOUT ACCELERATING AND DEMANDING PAYMENT OF ALL
OTHER LOANS OR TO TERMINATE THE COMMITMENTS OF ONE OR MORE LENDERS WITHOUT
TERMINATING THE COMMITMENTS OF ALL LENDERS. EACH LENDER AGREES THAT, EXCEPT AS
OTHERWISE PROVIDED IN ANY OF THE LOAN DOCUMENTS AND WITHOUT THE PRIOR WRITTEN
CONSENT OF THE REQUIRED LENDERS, IT WILL NOT TAKE ANY LEGAL ACTION OR

 

136



--------------------------------------------------------------------------------

INSTITUTE ANY ACTION OR PROCEEDING AGAINST ANY LOAN PARTY WITH RESPECT TO ANY OF
THE OBLIGATIONS OR COLLATERAL, OR ACCELERATE OR OTHERWISE ENFORCE ITS PORTION OF
THE OBLIGATIONS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NO LENDER MAY
EXERCISE ANY RIGHT THAT IT MIGHT OTHERWISE HAVE UNDER APPLICABLE LAW TO CREDIT
BID AT FORECLOSURE SALES, UNIFORM COMMERCIAL CODE SALES OR OTHER SIMILAR SALES
OR DISPOSITIONS OF ANY OF THE COLLATERAL EXCEPT AS AUTHORIZED BY THE REQUIRED
LENDERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS SECTION OR
ELSEWHERE HEREIN, EACH LENDER SHALL BE AUTHORIZED TO TAKE SUCH ACTION TO
PRESERVE OR ENFORCE ITS RIGHTS AGAINST ANY LOAN PARTY WHERE A DEADLINE OR
LIMITATION PERIOD IS OTHERWISE APPLICABLE AND WOULD, ABSENT THE TAKING OF
SPECIFIED ACTION, BAR THE ENFORCEMENT OF OBLIGATIONS HELD BY SUCH LENDER AGAINST
SUCH LOAN PARTY, INCLUDING THE FILING OF PROOFS OF CLAIM IN ANY INSOLVENCY
PROCEEDING.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone or in the case of notices otherwise
expressly provided herein (and except as provided in subsection (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to a Loan Party, the Administrative Agent, the Letter of Credit Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02, as
changed pursuant to subsection (d) below.

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire, as
changed pursuant to subsection (d) below (including, as appropriate, notices
delivered solely to the Person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to the Borrowers).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Letter of Credit Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Letter of Credit
Issuer pursuant to Article II if such Lender or the Letter of Credit Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrowers may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

137



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the Letter of
Credit Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of a
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, the Letter
of Credit Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
Letter of Credit Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower Agent, the Administrative Agent, the Letter of Credit
Issuer and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent, Letter of Credit Issuer and Lenders. The
Administrative Agent, the Letter of Credit Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent, the Letter of Credit Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrowers, except to the extent resulting from gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision) of any such Person. All
telephonic notices to and other telephonic communications

 

138



--------------------------------------------------------------------------------

with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies. No failure by any Lender, the Letter of
Credit Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by
law.Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Borrowers or any other Loan Party or any of
them (including enforcement action with respect to any Collateral) shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Secured Parties; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Letter of Credit
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as Letter of Credit Issuer) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower under any Debtor
Relief Law but only to the extent the Administrative Agent shall have failed to
do so within a reasonable time after notice; and provided further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable and
documented out-of-pocket expenses (including any Extraordinary Expenses)
incurred by the Administrative Agent and its Affiliates, (A) in connection with
this Agreement and the other Loan Documents, including without limitation the
reasonable and documented fees, charges and disbursements of (1) counsel for the
Administrative Agent, (2) outside consultants for the Administrative Agent,
(3) to the extent expressly provided herein, appraisers, (4) to the extent
expressly provided herein, Field Exams, and (5) environmental site assessments
required hereunder, (B) in connection with (1) the syndication of the credit
facilities provided for herein, (2) the preparation, negotiation,
administration, management, execution and delivery of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (3) the enforcement or protection of their rights
in connection with this Agreement or the Loan Documents or efforts to preserve,
protect, collect, or enforce the Collateral, or (4) any workout, restructuring
or negotiations in respect of any Obligations, and (ii) with respect to the
Letter of Credit Issuer, and its Affiliates, all reasonable and documented
out-of-pocket expenses incurred in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder; and (iii) all reasonable out-of-pocket expenses incurred by the
Secured Parties who are not the Administrative Agent, the Arrangers, the Letter
of Credit Issuer or any Affiliate of any of them, after the occurrence and
during the continuance of an Event of Default; provided that fees, disbursements
and other charges of counsel set forth in this clause (a) shall be limited to
fees, disbursements and other charges of (i) one counsel

 

139



--------------------------------------------------------------------------------

to the Administrative Agent and for the Lenders (taken together as a single
group or client), (ii) if necessary, one local counsel required in any relevant
local jurisdiction (which may include a single counsel acting in multiple
jurisdictions) and applicable special regulatory counsel, (iii) additional
counsel retained with the Borrower Agent’s consent (such consent not to be
unreasonably withheld or delayed) and (iv) if representation of the
Administrative Agent and/or all Lenders in such matter by a single counsel would
be inappropriate based on the advice of legal counsel due to the existence of an
actual or potential conflict of interest, where the Lender affected by such
conflict informs the Borrower Agent of such conflict and thereafter retains its
own counsel, of another firm of counsel for such affected Lender and, if
necessary, one firm of local counsel in any relevant local jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) for such
affected Lender and one firm of special regulatory counsel for such affected
Lender (the foregoing, collectively being referred to as “Secured Party
Expenses”).

(b) Indemnification by the Borrowers. Each Loan Party shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Secured Party and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold harmless each Indemnitee from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel (limited to reasonable
fees, disbursements and other charges of one primary counsel for all
Indemnitees, taken as a whole, and, if necessary, one firm of local counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) for all Indemnitees, taken as a whole, and one firm
of special regulatory counsel for all Indemnitees, taken as a whole (and, in the
case of an actual or potential conflict of interest, where an Indemnitee
affected by such conflict informs the Borrower Agent of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Indemnitee and, if necessary, one firm of local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for such affected Indemnitee and one firm of special regulatory
counsel for such affected Indemnitee)) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrowers or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 4.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Letter of Credit Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, (iv) any claims of, or amounts paid by any Secured Party to, a
Controlled Account Bank or other Person which has entered into a control
agreement with any Secured Party hereunder or (v) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) Indemnification of Administrative Agent by Lenders. To the extent that
(i) the Loan Parties for any reason fail to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it, or (ii) any
liabilities, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever are be imposed on,
incurred by, or asserted against, any Agent, the Letter of Credit Issuer or a
Related Party (an “Agent Indemnitee”) in any way relating to or

 

140



--------------------------------------------------------------------------------

arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by any Agent Indemnitee in connection therewith
(collectively, “Agent Indemnitee Liabilities”), then each Lender severally
agrees to pay to the Administrative Agent for the benefit of such Agent
Indemnitee, such Lender’s Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such Agent
Indemnitee Liabilities, so long as the Agent Indemnitee Liabilities were
incurred by or asserted against the Administrative Agent (or any such sub-agent)
or the Letter of Credit Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Letter of Credit Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).In no event shall any Lender have any obligation
hereunder to indemnify or hold harmless an Agent Indemnitee with respect to any
Agent Indemnitee Liabilities that are determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence or willful misconduct of such Agent Indemnitee. In the Administrative
Agent’s discretion, it may reserve for any Agent Indemnitee Liabilities of an
Agent Indemnitee, and may satisfy any judgment, order or settlement relating
thereto, from proceeds of Collateral prior to making any distribution of
Collateral proceeds to the Secured Parties. If the Administrative Agent is sued
by any creditor representative, debtor-in-possession or other Person for any
alleged preference or fraudulent transfer, then any monies paid by the
Administrative Agent in settlement or satisfaction of such proceeding, together
with all interest, costs and expenses (including attorneys’ fees) incurred in
the defense of same, shall be promptly reimbursed to the Administrative Agent by
each Lender to the extent of its Ratable Share thereof.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, each of the Loan Parties, the Administrative Agent and the
Lenders shall not assert, and hereby waives, any claim against any other party,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. Except to the extent resulting from its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision), no Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after written demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Letter of Credit Issuer and the Swing Line Lender,
the replacement of any Lender and the occurrence of the Facility Termination
Date.

11.05 Marshalling; Payments Set Aside. None of the Administrative Agent or
Lenders shall be under any obligation to marshal any assets in favor of any Loan
Party or against any Obligations. To the extent that any payment by or on behalf
of any Loan Party is made to a Secured Party, or a Secured Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Secured Party in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the Letter of Credit Issuer severally
agrees to pay to the Administrative Agent upon

 

141



--------------------------------------------------------------------------------

demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the Letter of Credit Issuer under
clause (b) of the preceding sentence shall survive the occurrence of the
Facility Termination Date.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection
(b) of this Section, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Secured Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in Letter of Credit
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts. Except in the case of (A) an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or (B) an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Credit Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower Agent otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause shall not apply to the Swing Line Lender’s
rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment during
the primary syndication or to an Eligible Assignee except to the extent required
by subsection (b)(i)(B)

 

142



--------------------------------------------------------------------------------

of this Section; provided that the Borrower Agent shall be deemed to have given
the consent required in the definition of “Eligible Assignee” to such assignment
if Borrower Agent has not, on behalf of all Borrowers, responded in writing
within ten (10) Business Days of a request for consent.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment and for the
avoidance of doubt no such fee shall be payable in connection with any
assignment by a Lender to a Lender or an Affiliate or Approved Fund of a Lender.
The assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrowers or any of a Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Agent and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(vii) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes) (in such
capacity, subject to Section 11.17),

 

143



--------------------------------------------------------------------------------

shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and Loan Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower Agent and any Lender at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or substantive change to the
Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or a Borrower or any of
the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
(including such Lender’s participations in Letter of Credit Obligations and/or
Swing Line Loans) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent, the Lenders and
the Letter of Credit Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, it being understood that the documentation required under
Section 3.01(e) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13
and Section 11.08 as though it were a Lender.

If any Lender (or any assignee thereof) sells a participation, such Lender (or
such assignee) shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender (nor any
assignee thereof) shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender (or such assignee) shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

144



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower Agent’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower Agent is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) [Reserved].

(h) Resignation as Letter of Credit Issuer and/or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time any Letter of Credit Issuer and/or Swing Line Lender assigns all of its
Revolving Credit Commitment, Revolving Credit Loans, Letter of Credit Advances,
Letter of Credit Extensions and Swing Line Loans pursuant to subsection
(b) above, such Person may, as applicable, (i) upon 30 days’ notice to the
Borrower Agent and the Lenders, resign as Letter of Credit Issuer and/or
(ii) upon 30 days’ notice to the Borrower Agent, resign as Swing Line Lender. In
the event of any such resignation as Letter of Credit Issuer, or Swing Line
Lender, the Borrower Agent shall be entitled to appoint from among the Lenders
willing to serve in such capacity a successor Letter of Credit Issuer or Swing
Line Lender hereunder, as the case may be; provided, however, that no failure by
the Borrower Agent to appoint any such successor shall affect the resignation of
such Person as Letter of Credit Issuer or Swing Line Lender, as the case may be.
If any Person resigns as Letter of Credit Issuer, such Person shall retain all
the rights, powers, privileges and duties of the Letter of Credit Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Letter of Credit Issuer and all Letter of Credit
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If BMO resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor Letter of Credit Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Letter of
Credit Issuer or Swing Line Lender, as the case may be, and (b) the successor
Letter of Credit Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such successor or make
other arrangements satisfactory to the retiring Letter of Credit Issuer to
effectively assume the obligations of such Letter of Credit Issuer with respect
to such Letters of Credit.

(i) Disqualified Institutions.

(a) No assignment or, to the extent the DQ List has been posted on the Platform
for all Lenders, participation, shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person (unless the Borrower Agent has consented to such assignment as
otherwise contemplated by this Section 11.06, in which case such Person will not
be considered a Disqualified Institution for the purpose of such assignment).
For the avoidance of doubt, with respect to any assignee or participant that
becomes a Disqualified Institution after

 

145



--------------------------------------------------------------------------------

the applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), such assignee shall not retroactively
be considered a Disqualified Institution. Any assignment in violation of this
clause (i)(a) shall not be void, but the other provisions of this clause
(i) shall apply.

(b) If any assignment is made to any Disqualified Institution without the
Borrower Agent’s prior consent in violation of clause (a) above, the Borrowers
may, at their sole expense and effort, upon notice to the applicable
Disqualified Institution and the Administrative Agent, terminate any Revolving
Commitment of such Disqualified Institution and repay all obligations of the
Borrowers owing to such Disqualified Institution in connection with such
Revolving Commitment and/or (B) require such Disqualified Institution to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in this Section 11.06), all of its interest, rights and
obligations under this Agreement and related Loan Documents to an Eligible
Assignee that shall assume such obligations at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder and other the other Loan Documents; provided that
(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b) and (ii) such assignment does not
conflict with applicable Laws.

(c) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization,
(2) if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

(d) The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower (including without limitation
those set forth on Schedule 11.06) and any updates thereto from time to time
(collectively, the “DQ List”) on the Platform, including that portion of the
Platform that is designated for “public side” Lenders or (B) provide the DQ List
to each Lender requesting the same.

11.07 Treatment of Certain Information; Confidentiality. Each of the Secured
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, trustees, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep

 

146



--------------------------------------------------------------------------------

such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Borrower Agent in its reasonable discretion or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Secured Parties or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Loan Parties.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary relating to a Loan Party or any Subsidiary or
any of their respective businesses, other than any such information that is
available to any Secured Party on a nonconfidential basis prior to disclosure by
a Loan Party or any Subsidiary, provided that, in the case of information
received from a Loan Party or any Subsidiary after the date hereof, any
information not marked “PUBLIC” at the time of delivery will be deemed to be
confidential; provided that any information marked “PUBLIC” may also be marked
“Confidential”. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Secured Parties acknowledges that (a) the Information may include
material non-public information concerning a Loan Party or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including federal and state
securities Laws.

Each of the Loan Parties hereby authorizes the Administrative Agent and each
Arranger to publish the name of any Loan Party and the amount of the credit
facility provided hereunder in any “tombstone” or comparable advertisement which
the Administrative Agent or such Arranger elects to publish. The Administrative
Agent and each Arranger reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Letter of Credit Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
only after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Letter of Credit Issuer or any such Affiliate to
or for the credit or the account of the Borrowers against any and all of the
obligations of the Borrowers now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the Letter of Credit Issuer,
irrespective of whether or not such Lender or the Letter of Credit Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers may be contingent or unmatured or are
owed to a branch or office of such Lender or the Letter of Credit Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender or any
Affiliate thereof shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender

 

147



--------------------------------------------------------------------------------

or its Affiliate (as applicable) from its other funds and deemed held in trust
for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender or its Affiliate shall provide promptly to the Administrative
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender or its Affiliates as to which such right of setoff was
exercised. The rights of each Lender, the Letter of Credit Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Letter of
Credit Issuer or their respective Affiliates may have. Each Lender and the
Letter of Credit Issuer agrees to notify the Borrower Agent and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Loan Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.11 Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Secured Parties, regardless of any investigation made by any Secured
Party or on their behalf and notwithstanding that any Secured Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other Loan
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

Further, the provisions of Sections 3.01, 3.04, 3.05 and 11.04 and Article X
shall survive and remain in full force and effect regardless of the repayment of
the Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Administrative
Agent may require such indemnities and collateral security as it shall
reasonably deem necessary or appropriate in its reasonable discretion to protect
the Secured Parties against (x) loss on account of credits previously applied to
the Obligations that could reasonably be expected to subsequently be reversed or
revoked, and (y) any obligations that could reasonably be expected to thereafter
arise with respect to Credit Product Obligations.

 

148



--------------------------------------------------------------------------------

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Letter of
Credit Issuer or the Swing Line Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender, or if any Lender fails to
approve any amendment, waiver or consent requiring all Lenders, all affected
Lenders or Required Supermajority Lenders that is requested by Borrower Agent
pursuant to Section 11.01 that has received the written approval of not less
than the Required Lenders, then in each such case the Borrower Agent may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower Agent shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

(b) such Lender shall have received the following, as applicable:

(i) if such Lender is not a Defaulting Lender, both (A) payment of an amount
equal to the outstanding principal of its Loans and Letter of Credit Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower Agent (in the case of all other
amounts) and (B) evidence that the obligations and liabilities of each Loan
Party or their Affiliates under all Credit Product Arrangements shall have been
fully, finally and irrevocably paid and satisfied in full and the Credit Product
Arrangements shall have expired or been terminated, or other arrangements
satisfactory to the counterparties shall have been made with respect thereto; or

(ii) if such Lender is a Defaulting Lender, payment of an amount equal to the
outstanding principal of its Loans and Letter of Credit Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower Agent (in the case of all other amounts).

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

149



--------------------------------------------------------------------------------

(d) in the case of any such assignment resulting from the refusal of a Lender to
approve a requested amendment, waiver or consent, the Person to whom such
assignment is being made has agreed to approve such requested amendment, waiver
or consent; and

(e) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Any replacement pursuant to this Section 11.13 shall not be
deemed a waiver of any rights that the Borrowers, the Administrative Agent or
any other Lender shall have against the replaced Lender.

11.14 Governing Law; Jurisdiction; Etc.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF ILLINOIS.

(b) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
SITTING IN COOK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN
DISTRICT OF ILLINOIS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LETTER OF CREDIT ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR THEIR PROPERTIES IN THE COURTS
OF ANY COMPETENT JURISDICTION.

(c) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. EACH
PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION 11.14 ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

150



--------------------------------------------------------------------------------

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.17 USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the PATRIOT Act.
Borrowers shall, promptly upon request, provide all documentation and
information as each Lender may request from time to time for purposes of
complying with any “know your customer,” anti-money laundering rules and
regulations, or other requirements of applicable Law, including the PATRIOT Act
and Beneficial Ownership Regulation.

11.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Secured Parties are arm’s-length commercial
transactions between each Loan Party, on the one hand, and the Secured Parties,
on the other hand, (B) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each Secured Party is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Loan Party or any of its Affiliates or any other Person and
(B) no Secured Party has any obligation to any Loan Party or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and

 

151



--------------------------------------------------------------------------------

in the other Loan Documents, (iii) the Secured Parties may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Parties and their Affiliates, and no Secured Party has any obligation to
disclose any of such interests to any Loan Party or its Affiliates and (iv) the
Secured Parties have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
To the fullest extent permitted by law, each Loan Party hereby waives and
releases any claims that it may have against any Secured Party with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

11.19 Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein; except, that, in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

11.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.21 Real Estate Collateral. No real property shall be taken as Collateral
unless Lenders receive 45 days advance notice and each Lender confirms to the
Administrative Agent that it has completed all flood due diligence, received
copies of all flood insurance documentation and confirmed flood insurance
compliance as required by the Flood Disaster Protection Act of 1973, as amended,
or as otherwise satisfactory to such Lender. At any time that any Real Property
constitutes Collateral, no modification of any Loan Document shall add,
increase, renew or extend any loan, commitment or credit line hereunder until
each Lender has confirmed in writing to the Administrative Agent such Lender’s
completion of flood insurance due diligence, flood insurance compliance, flood
insurance documentation and flood insurance coverage each as required by the
Flood Disaster Protection Act of 1973, as amended, in each case as satisfactory
to each Lender.

 

152



--------------------------------------------------------------------------------

ARTICLE XII

CONTINUING GUARANTY

12.01 Guaranty. Each Subsidiary Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations (other than Excluded Swap
Obligations), whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the Borrowers to the Secured Parties,
arising hereunder or under any other Loan Document (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof) (the “Guarantied
Obligations”). The Administrative Agent’s books and records showing the amount
of the Guarantied Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Subsidiary Guarantor, and conclusive
for the purpose of establishing the amount of the Guarantied Obligations. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guarantied Obligations or any instrument or agreement
evidencing any Guarantied Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guarantied Obligations which
might otherwise constitute a defense to the obligations of any Subsidiary
Guarantor under this Guaranty, and each Subsidiary Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing.

12.02 Rights of Lenders. Each Subsidiary Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guarantied Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guarantied Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Administrative Agent, the Letter of
Credit Issuer and the Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guarantied Obligations. Without limiting the generality of the
foregoing, each Subsidiary Guarantor consents to the taking of, or failure to
take, any action which might in any manner or to any extent vary the risks of
any Subsidiary Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of any Subsidiary Guarantor.

12.03 Certain Waivers. Each Subsidiary Guarantor waives (a) any defense arising
by reason ofany disability or other defense of the Borrowers or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Secured Party) of the liability of the Borrowers; (b) any
defense based on any claim that any Subsidiary Guarantor’s obligations exceed or
are more burdensomethan those of the Borrowers; (c) the benefit of any statute
of limitations affecting any Subsidiary Guarantor’ sliability hereunder; (d) any
right to proceed against the Borrowers, proceed against or exhaust any security
for the Guarantied Obligations, or pursue any other remedy in the power of any
Secured Party whatsoever;(e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. Each Subsidiary Guarantor expressly waives
all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guarantied Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guarantied Obligations.

 

153



--------------------------------------------------------------------------------

12.04 Obligations Independent. The obligations of each Subsidiary Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guarantied Obligations and the obligations of any other
guarantor, and a separate action may be brought against each Subsidiary
Guarantor to enforce this Guaranty whether or not any Borrower or any other
person or entity is joined as a party.

12.05 Subrogation. No Subsidiary Guarantor shall exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until the Facility
Termination Date. If any amounts are paid to any Subsidiary Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.

12.06 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guarantied Obligations now or hereafter existing and shall
remain in full force and effect until the Facility Termination Date.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrowers or any Subsidiary Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Guarantied Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Subsidiary Guarantor under this paragraph shall survive
termination of this Guaranty.

12.07 Subordination. Each Subsidiary Guarantor hereby subordinates the payment
of all obligations and indebtedness of the Borrowers owing to each Subsidiary
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of the Borrowers to any Subsidiary Guarantor as subrogee of
the Secured Parties or resulting from any Subsidiary Guarantor’s performance
under this Guaranty, to the Payment in Full. If the Secured Parties so request,
any such obligation or indebtedness of the Borrowers to any Subsidiary Guarantor
shall be enforced and performance received by any Subsidiary Guarantor as
trustee for the Secured Parties and the proceeds thereof shall be paid over to
the Secured Parties on account of the Guarantied Obligations, but without
reducing or affecting in any manner the liability of any Subsidiary Guarantor
under this Guaranty.

12.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Guarantied Obligations is stayed, in connection with any case commenced by
or against any Subsidiary Guarantor or the Borrowers under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by each
Subsidiary Guarantor immediately upon demand by the Secured Parties.

12.09 Condition of Borrowers. Each Subsidiary Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrowers and any other guarantor such information concerning the
financial condition, business and operations of the Borrowers and any such other
guarantor as each Subsidiary Guarantor requires, and that none of the Secured
Parties has any duty, and no Subsidiary Guarantor is relying on the Secured
Parties at any time, to disclose to any Subsidiary Guarantor any information
relating to the business, operations or financial condition of the Borrowers or
any other guarantor (and each Subsidiary Guarantor waiving any duty on the part
of the Secured Parties to disclose such information and any defense relating to
the failure to provide the same).

 

154



--------------------------------------------------------------------------------

12.10 Keepwell. Each Guarantor that is a Qualified ECP hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP shall only be liable
under this Section 12.10 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 12.10, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Guarantor that is a Qualified ECP under this Section
shall remain in full force and effect until the Guarantied Obligations have been
paid in full in cash. Each Guarantor that is a Qualified ECP intends that this
Section 12.10 constitute, and this Section 12.10 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

[Remainder of page is intentionally left blank; signature pages follow.]

 

155



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: ROADRUNNER TRANSPORTATION SYSTEMS, INC. By:   /s/ Terence R. Rogers
Name:   Terence R. Rogers Title:   Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

  

SUBSIDIARY GUARANTORS:

A&A EXPRESS, LLC

A&A LOGISTICS, LLC

ACTIVE AERO CHARTER, LLC

ACTIVE AERO GROUP, INC.

ACTIVE AERO MOTOR CARRIER, LLC

ACTIVE GLOBAL SOLUTIONS, LLC

ACTIVE PTM, LLC

ASCENT GLOBAL LOGISTICS, LLC

ASCENT GLOBAL LOGISTICS HOLDINGS, INC.

BEECH HILL ENTERPRISES, LLC

BIG ROCK TRANSPORTATION, LLC

CAPITAL TRANSPORTATION LOGISTICS, LLC

CENTRAL CAL TRANSPORTATION, LLC

CTW TRANSPORT, LLC

D&E TRANSPORT, LLC

EVERETT LOGISTICS, LLC

EXPEDITED FREIGHT SYSTEMS, LLC

GREAT NORTHERN TRANSPORTATION SERVICES, LLC

GROUP TRANSPORTATION SERVICES, LLC

  

INTERNATIONAL TRANSPORTATION HOLDINGS, INC.

ISI LOGISTICS, LLC

ISI LOGISTICS SOUTH, LLC

MARISOL INTERNATIONAL, LLC

MESCA FREIGHT SERVICES, LLC

MORGAN SOUTHERN, INC.

PRIME DISTRIBUTION SERVICES, INC.

RICH TRANSPORT, LLC

ROADRUNNER EQUIPMENT LEASING, LLC

ROADRUNNER FREIGHT CARRIERS, LLC

ROADRUNNER INTERMODAL SERVICES, LLC

ROADRUNNER TEMPERATURE CONTROLLED, LLC

ROADRUNNER TRANSPORTATION SERVICES, INC.

ROADRUNNER TRUCKLOAD 2, LLC

ROADRUNNER TRUCKLOAD AGENT INVESTMENT, INC.

ROADRUNNER TRUCKLOAD HOLDINGS, LLC

RRTC HOLDINGS, INC.

SARGENT TRUCKING, LLC

SORTINO TRANSPORTATION, LLC

STAGECOACH CARTAGE AND DISTRIBUTION, LLC

USA JET AIRLINES, INC.

WANDO TRUCKING, LLC

WORLD TRANSPORT SERVICES, LLC

 

By:  

/s/ Terence R. Rogers

Name:  

Terence R. Rogers

Title:  

Executive Vice President



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BMO HARRIS BANK N.A., as Administrative Agent

By:   /s/ Jason Hoefler Name:   Jason Hoefler Title:   Managing Director
LENDERS:

BMO HARRIS BANK N.A., as a Lender, Letter of Credit Issuer and Swing Line Lender

By:   /s/ Jason Hoefler Name:   Jason Hoefler Title:   Managing Director

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:   /s/ Laura Wheeland Name:   Laura Wheeland Title:   Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION, as a Lender

By:   /s/ Mark Blankstein Name:   Mark Blankstein Title:   Senior Vice President



--------------------------------------------------------------------------------

Schedule 11.02

Addresses for Notices

 

(A)

 

If to Administrative Agent, Swing Line Lender or Letter of Credit Issuer:

  

BMO Harris Bank N.A.

111 West Monroe

Chicago, Illinois 60603

Attention: Jason Hoefler

Facsimile No.: 312-293-8532

Email: Jason.Hoefler@bmo.com

 

 

With a copy to:

  

Winston & Strawn LLP

300 South Tryon Street, 16th Floor

Charlotte, NC 28202

Attention: Jason E. Bennett

Facsimile No.: 704-350-7800

Email: jbennett@winston.com

 

(B)

 

If to a Loan Party:

  

Roadrunner Transportation Systems, Inc.,

as Borrower Agent

1431 Opus Place, Suite 530

Downers Grove, Illinois 60515

Attention: Terence R. Rogers,

                  Chief Financial Officer

Facsimile No.: 630-968-0509

Email: trogers@rrts.com

 

 

With a copy to:

  

Greenberg Traurig, LLP

2375 E. Camelback Road, Suite 700

Phoenix, Arizona 85016

Attention: Bruce E. Macdonough

Facsimile No.: 602-445-8618

Email: Macdonoughb@gtlaw.com

 